
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.0

Execution Copy

--------------------------------------------------------------------------------


REVOLVING CREDIT AGREEMENT


dated as of April 19, 2004

among
iSTAR FINANCIAL INC.,

THE BANKS LISTED HEREIN,

JPMORGAN CHASE BANK,
as Administrative Agent,

BANK OF AMERICA, N.A.,
as Syndication Agent,

J.P. MORGAN SECURITIES INC.
and
BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arrangers and Joint Bookrunners,

DEUTSCHE BANK TRUST COMPANY AMERICAS,
LEHMAN COMMERCIAL PAPER INC.,
and
WACHOVIA BANK NATIONAL ASSOCIATION,
as Documentation Agents

and

BARCLAYS BANK PLC,
BEAR STEARNS CORPORATE LENDING INC.,
CITICORP NORTH AMERICA, INC.,
GOLDMAN SACHS CREDIT PARTNERS L.P.,
MERRILL LYNCH BANK USA,
THE ROYAL BANK OF SCOTLAND plc
and
UBS AG, STAMFORD BRANCH,
as Managing Agents

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




TABLE OF CONTENTS


ARTICLE I
DEFINITIONS
SECTION 1.1. Definitions
 
1 SECTION 1.2. Accounting Terms and Determinations   27 SECTION 1.3. Types of
Borrowings   27
ARTICLE II
THE CREDITS
SECTION 2.1. Commitments to Lend
 
27 SECTION 2.2. Notice of Borrowing   29 SECTION 2.3. Swingline Loan Subfacility
  30 SECTION 2.4. Money Market Borrowings   33 SECTION 2.5. Notice to Banks;
Funding of Loans   37 SECTION 2.6. Notes   39 SECTION 2.7. Method of Electing
Interest Rates   40 SECTION 2.8. Interest Rates   42 SECTION 2.9. Fees   43
SECTION 2.10. Maturity Date   44 SECTION 2.11. Optional Prepayments   44 SECTION
2.12. Intentionally Omitted   46 SECTION 2.13. General Provisions as to Payments
  46 SECTION 2.14. Funding Losses   47 SECTION 2.15. Computation of Interest and
Fees   48 SECTION 2.16. Use of Proceeds   48 SECTION 2.17. Letters of Credit  
48 SECTION 2.18. Letter of Credit Usage Absolute   51
ARTICLE III
CONDITIONS
SECTION 3.1. Closing
 
53 SECTION 3.2. Borrowings   54

ii

--------------------------------------------------------------------------------




ARTICLE IV
REPRESENTATIONS AND WARRANTIES
SECTION 4.1. Existence and Power
 
55 SECTION 4.2. Power and Authority   56 SECTION 4.3. No Violation   56 SECTION
4.4. Financial Information   56 SECTION 4.5. Litigation   57 SECTION 4.6.
Compliance with ERISA   57 SECTION 4.7. Environmental   57 SECTION 4.8. Taxes  
58 SECTION 4.9. Full Disclosure   58 SECTION 4.10. Solvency   58 SECTION 4.11.
Use of Proceeds   58 SECTION 4.12. Governmental Approvals   58 SECTION 4.13.
Investment Company Act; Public Utility Holding Company Act   59 SECTION 4.14.
Principal Offices   59 SECTION 4.15. REIT Status   59 SECTION 4.16. Patents,
Trademarks, etc   59 SECTION 4.17. Judgments   59 SECTION 4.18. No Default   59
SECTION 4.19. Licenses, etc   60 SECTION 4.20. Compliance With Law   60 SECTION
4.21. No Burdensome Restrictions   60 SECTION 4.22. Brokers' Fees   60 SECTION
4.23. Labor Matters   60 SECTION 4.24. Insurance   60 SECTION 4.25.
Organizational Documents   60 SECTION 4.26. Unencumbered Assets and Indebtedness
  61
ARTICLE V
AFFIRMATIVE AND NEGATIVE COVENANTS
SECTION 5.1. Information
 
61 SECTION 5.2. Payment of Obligations   64 SECTION 5.3. Maintenance of
Property; Insurance; Leases   64 SECTION 5.4. Maintenance of Existence   65
SECTION 5.5. Compliance with Laws   65 SECTION 5.6. Inspection of Property,
Books and Records   65 SECTION 5.7. Existence   65


iii

--------------------------------------------------------------------------------



SECTION 5.8. Financial Covenants   66 SECTION 5.9. Restriction on Fundamental
Changes   67 SECTION 5.10. Changes in Business   67 SECTION 5.11. Borrower
Status   67 SECTION 5.12. Other Indebtedness   67 SECTION 5.13. Forward Equity
Contracts   67
ARTICLE VI
DEFAULTS
SECTION 6.1. Events of Default
 
68 SECTION 6.2. Rights and Remedies   71 SECTION 6.3. Notice of Default   71
SECTION 6.4. Actions in Respect of Letters of Credit   72 SECTION 6.5.
Distribution of Proceeds after Default   74
ARTICLE VII
THE AGENTS; CERTAIN MATTERS RELATING TO THE LENDERS
SECTION 7.1. Appointment and Authorization
 
74 SECTION 7.2. Agency and Affiliates   74 SECTION 7.3. Action by Agents   75
SECTION 7.4. Consultation with Experts   75 SECTION 7.5. Liability of Agents  
75 SECTION 7.6. Indemnification   75 SECTION 7.7. Credit Decision   76 SECTION
7.8. Successor Agent   76 SECTION 7.9. Consents and Approvals   77
ARTICLE VIII
CHANGE IN CIRCUMSTANCES
SECTION 8.1. Basis for Determining Interest Rate Inadequate or Unfair
 
77 SECTION 8.2. Illegality   78 SECTION 8.3. Increased Cost and Reduced Return  
79 SECTION 8.4. Taxes   80 SECTION 8.5. Base Rate Loans Substituted for Affected
Euro-Dollar Loans   84

iv

--------------------------------------------------------------------------------




ARTICLE IX
MISCELLANEOUS
SECTION 9.1. Notices
 
84 SECTION 9.2. No Waivers   85 SECTION 9.3. Expenses; Indemnification   85
SECTION 9.4. Sharing of Set-Offs   87 SECTION 9.5. Amendments and Waivers   87
SECTION 9.6. Successors and Assigns   88 SECTION 9.7. Governing Law; Submission
to Jurisdiction; Judgment Currency   91 SECTION 9.8. Counterparts; Integration;
Effectiveness   92 SECTION 9.9. WAIVER OF JURY TRIAL   93 SECTION 9.10. Survival
  93 SECTION 9.11. Domicile of Loans   93 SECTION 9.12. Limitation of Liability
  93 SECTION 9.13. Recourse Obligation   93 SECTION 9.14. Confidentiality   93
SECTION 9.15. Intentionally Omitted   94 SECTION 9.16. No Bankruptcy Proceedings
  94 SECTION 9.17. USA Patriot Act   94

v

--------------------------------------------------------------------------------



REVOLVING CREDIT AGREEMENT

        THIS REVOLVING CREDIT AGREEMENT (this "Agreement") dated as of April 19,
2004 among iSTAR FINANCIAL INC. (the "Borrower"), the BANKS listed on the
signature pages hereof, JPMORGAN CHASE BANK, as Administrative Agent, BANK OF
AMERICA, N.A., as Syndication Agent, J.P. MORGAN SECURITIES INC. and BANC OF
AMERICA SECURITIES LLC, as Joint Lead Arrangers and Joint Bookrunners, DEUTSCHE
BANK TRUST COMPANY AMERICAS, LEHMAN COMMERCIAL PAPER INC., and WACHOVIA BANK
NATIONAL ASSOCIATION, as Documentation Agents, and BARCLAYS BANK PLC, BEAR
STEARNS CORPORATE LENDING INC., CITICORP NORTH AMERICA, INC.,

        GOLDMAN SACHS CREDIT PARTNERS L.P., MERRILL LYNCH BANK USA, THE ROYAL
BANK OF SCOTLAND plc and UBS AG, STAMFORD BRANCH, as Managing Agents.

W I T N E S S E T H

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I
DEFINITIONS

        SECTION 1.1.    Definitions.    The following terms, as used herein,
have the following meanings:

        "Absolute Rate Auction" means a solicitation of Money Market Quotes
setting forth Money Market Non-IBOR Rates pursuant to Section 2.4.

        "Adjusted Earnings" mean, for any period, Net Income allocable to
holders of common stock of the Borrower and "high performance unit"
shareholders, as determined in accordance with GAAP, plus depreciation,
amortization, losses from discontinued operations and extraordinary losses, but
less gain from discontinued operations and extraordinary gains, in each case
allocable to holders of common stock of the Borrower and "high performance unit"
shareholders, and the Borrower's Share of Investment Affiliates' income, as
determined in accordance with GAAP, depreciation and amortization; provided that
for any period to which the CEO Vesting Charge would be allocable, such CEO
Vesting Charge shall be added to Net

--------------------------------------------------------------------------------



Income, to the extent previously deducted for purposes of calculating Adjusted
Earnings.

        "Administrative Agent" shall mean JPMorgan Chase Bank, in its capacity
as Administrative Agent hereunder, and its permitted successors in such capacity
in accordance with the terms of this Agreement.

        "Administrative Questionnaire" means with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Bank.

        "Affiliate", as applied to any Person, means any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, that Person. For purposes of this definition, "control" (including, with
correlative meanings, the terms "controlling", "controlled by" and "under common
control with"), as applied to any Person, means the possession, directly or
indirectly, of the power to vote ten percent (10.0%) or more of the equity
securities having voting power for the election of directors of such Person or
otherwise to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting equity securities or by
contract or otherwise.

        "Agents" means the Administrative Agent, the Syndication Agent and the
Documentation Agents, collectively.

        "Agreement" means this Revolving Credit Agreement as the same may from
time to time hereafter be modified, supplemented or amended.

        "Applicable Fee Percentage" means the respective percentages per annum
determined, at any time, based on the range into which Borrower's Credit Rating
then falls, in accordance with the table set forth below. Any change in
Borrower's Credit Rating causing it to move to a different range on the table
shall effect an immediate change in the Applicable Fee Percentage. Borrower
shall have not less than two (2) Credit Ratings at all times. In the event that
Borrower has two (2) or more Credit Ratings that are not all equivalent, the
Applicable Fee Percentage shall be determined by the highest Credit Rating,
provided that such highest Credit Rating shall be from S&P or Moody's; provided,
further, that if such highest Credit Rating is not from S&P or Moody's, then the
Applicable Fee Percentage shall be determined by the highest Credit Rating from
either S&P or Moody's.

2

--------------------------------------------------------------------------------



Range of Borrower's Credit Rating (S&P/Moody's Ratings)


--------------------------------------------------------------------------------

  Applicable Fee Percentage (% per annum)


--------------------------------------------------------------------------------

>BBB/Baa2   0.15 BBB/Baa2   0.15 BBB-/Baa3   0.175 BB+/Ba1   0.25 <BB+/Ba1  
0.25

        "Applicable Lending Office" means with respect to any Bank, (i) in the
case of its Base Rate Loans and Swingline Loans, its Domestic Lending Office,
(ii) in the case of its Euro-Dollar Loans, its Euro-Dollar Lending Office, and
(iii) in the case of its Money Market Loans, its Money Market Lending Office.

        "Applicable Margin" means with respect to each Loan, the respective
percentages per annum determined, at any time, based on the range into which
Borrower's Credit Rating then falls, in accordance with the table set forth
below. Any change in Borrower's Credit Rating causing it to move to a different
range on the table shall effect an immediate change in the Applicable Margin.
Borrower shall have not less than two (2) Credit Ratings at all times. In the
event that Borrower has two (2) or more Credit Ratings that are not all
equivalent, the Applicable Margin shall be determined by the highest Credit
Rating, provided that such highest Credit Rating shall be from S&P or Moody's;
provided, further, that if such highest Credit Rating is not from S&P or
Moody's, then the Applicable Margin shall be determined by the highest Credit
Rating from either S&P or Moody's.

3

--------------------------------------------------------------------------------



Range of
Borrower's
Credit Rating
(S&P/Moody's
Ratings)


--------------------------------------------------------------------------------

  Applicable
Margin for
Base Rate
Loans
(% per annum)

--------------------------------------------------------------------------------

  Applicable
Margin for Euro
Dollar Loans
(% per annum)

--------------------------------------------------------------------------------

>BBB/Baa2   0.00   0.55 BBB/Baa2   0.00   0.70 BBB-/Baa3   0.00   0.875 BB+/Ba1
  0.05   1.00 <BB+/Ba1   0.25   1.25

        "Assignee" has the meaning set forth in Section 9.6(c).

        "Balance Sheet Indebtedness" means with respect to any Person and
assuming such Person is required to prepare financial statements in accordance
with GAAP, without duplication, the Indebtedness of such Person which would be
required to be included on the liabilities side of the balance sheet of such
Person in accordance with GAAP. Notwithstanding the foregoing, Balance Sheet
Indebtedness shall include current liabilities (less trade payables, to the
extent that the same are not more than ninety (90) days past due) and all
guarantees of Indebtedness of any Person.

        "Balloon Payments" shall mean with respect to any loan constituting
Balance Sheet Indebtedness, any required principal payment of such loan which is
either (i) payable at the maturity of such Indebtedness or (ii) in an amount
which exceeds fifteen percent (15%) of the original principal amount of such
loan; provided, however, that the final payment of a fully amortizing loan shall
not constitute a Balloon Payment.

        "Bank" means each entity (other than Borrower) listed on the signature
pages hereof, each Assignee which becomes a Bank pursuant to Section 9.6(c), and
their respective successors and each Designated Lender; provided, however, that
the term "Bank" shall exclude each Designated Lender when used in reference to a
Committed Loan, the Commitments or terms relating to the Committed Loans and the
Commitments and shall further exclude each Designated Lender for all other
purposes hereunder except that any Designated Lender which funds a Money Market

4

--------------------------------------------------------------------------------



Loan shall, subject to Section 9.6(d), have the rights (including the rights
given to a Bank contained in Sections 9.3 and 9.5 and otherwise in Article 9)
and obligations of a Bank associated with holding such Money Market Loan. For
purposes of this Agreement, neither J.P. Morgan Securities, Inc. nor Banc of
America Securities LLC shall constitute a "Bank."

        "Bank Reply Period" has the meaning set forth in Section 7.9.

        "Bankruptcy Code" shall mean Title 11 of the United States Code,
entitled "Bankruptcy", as amended from time to time, and any successor statute
or statutes.

        "Base Euro-Dollar Rate" means a rate per annum equal to the rate for
Dollar deposits with maturities comparable to the applicable Interest Period
which appears on Telerate Page 3750 as of 11:00 a.m., London time, on the
applicable date; provided, however, if such rate does not appear on Telerate
Page 3750, the "Base Euro-Dollar Rate" applicable to a particular Interest
Period shall mean a rate per annum equal to the rate at which deposits in
Dollars in an amount approximately equal to the applicable Euro-Dollar Loan(s),
and with maturities comparable to the last day of the Interest Period with
respect to which such Base Euro-Dollar Rate is applicable, are offered in
immediately available funds in the London interbank market to the London office
of the Administrative Agent by leading banks in the Dollar market at 11:00 a.m.,
London time on the applicable date.

        "Base Rate" means, for any day, a rate per annum equal to the higher of
(i) the Prime Rate for such day and (ii) the sum of 0.50% plus the Federal Funds
Rate for such day. Each change in the Base Rate shall become effective
automatically as of the opening of business on the date of such change in the
Base Rate, without prior written notice to Borrower or Banks.

        "Base Rate Loan" means a Committed Loan to be made by a Bank the
interest on which is calculated by reference to the Base Rate in accordance with
the provisions of this Agreement.

        "Borrower" means iStar Financial Inc., a Maryland corporation.

        "Borrower's Share" means Borrower's direct or indirect share of an
Investment Affiliate based upon Borrower's percentage ownership (whether direct
or indirect) of such Investment Affiliate.

        "Borrowing" has the meaning set forth in Section 1.3.

5

--------------------------------------------------------------------------------



        "Business Day" means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.

        "Capital Leases" as applied to any Person, means any lease of any
property (whether real, personal or mixed) by that Person as lessee which, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person.

        "Cash or Cash Equivalents" shall mean (a) cash; (b) marketable direct
obligations issued or unconditionally guaranteed by the United States Government
or issued by an agency thereof and backed by the full faith and credit of the
United States, in each case maturing within one (1) year after the date of
acquisition thereof; (c) marketable direct obligations issued by any state of
the United States of America or any political subdivision of any such state or
any public instrumentality thereof maturing within ninety (90) days after the
date of acquisition thereof and, at the time of acquisition, having one of the
two highest ratings obtainable from any two of S & P, Moody's or Fitch (or, if
at any time no two of the foregoing shall be rating such obligations, then from
such other nationally recognized rating services acceptable to Administrative
Agent); (d) commercial paper (foreign and domestic) or master notes, other than
commercial paper or master notes issued by Borrower or any of its Affiliates,
and, at the time of acquisition, having a long-term rating of at least A or the
equivalent from S & P, Moody's or Fitch and having a short-term rating of at
least A-1 and P-1 from S & P and Moody's, respectively (or, if at any time
neither S & P nor Moody's shall be rating such obligations, then the highest
rating from such other nationally recognized rating services acceptable to
Administrative Agent); (e) domestic and foreign certificates of deposit or
domestic time deposits or foreign deposits or bankers' acceptances (foreign or
domestic) in Dollars that are issued by a bank (I) which has, at the time of
acquisition, a long-term rating of at least A or the equivalent from S & P,
Moody's or Fitch and (II) if a domestic bank, which is a member of the Federal
Deposit Insurance Corporation; (f) overnight securities repurchase agreements,
or reverse repurchase agreements secured by any of the foregoing types of
securities or debt instruments, provided that the collateral supporting such
repurchase agreements shall have a value not less than 101% of the principal
amount of the repurchase agreement plus accrued interest; and (g) money market
funds invested in investments substantially all of which consist of the items
described in clauses (a) through (f) foregoing.

        "CEO Vesting Charge" means a one-time charge on March 31, 2004, of
$84,800,000 related to the vesting of 2,000,000 phantom units awarded to the
chief executive officer of the Borrower under the Employment Agreement dated
March 31, 2001, between such chief executive officer and the Borrower.

6

--------------------------------------------------------------------------------



        "Closing Date" means the date on or after the Effective Date on which
the conditions set forth in Section 3.1 shall have been satisfied to the
satisfaction of the Administrative Agent.

        "Code" shall mean the Internal Revenue Code of 1986, as amended, and as
it may be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

        "Committed Borrowing" has the meaning set forth in Section 1.3.

        "Committed Loan" means a loan made by a Bank pursuant to Section 2.1, as
well as Loans required to be made by a Bank pursuant to Section 2.17 to
reimburse a Fronting Bank for a Letter of Credit that has been drawn down;
provided that, if any such loan or loans (or portions thereof) are combined or
subdivided pursuant to a Notice of Interest Rate Election, the term "Committed
Loan" shall refer to the combined principal amount resulting from such
combination or to each of the separate principal amounts resulting from such
subdivision, as the case may be.

        "Commitment" means with respect to each Bank, the amount set forth under
the name of such Bank on the signature pages hereof as its commitment (and, for
each Bank which is an Assignee, the amount set forth in the Transfer Supplement
entered into pursuant to Section 9.6(c) as the Assignee's Commitment), as such
amount may be reduced from time to time pursuant to Section 2.11(e) or in
connection with an assignment to an Assignee, and as such amount may be
increased or provided pursuant to Section 2.1(b) or in connection with an
assignment from an Assignor. The initial aggregate amount of the Banks'
Commitments is $850,000,000.

        "Consolidated Subsidiary" means at any date any Subsidiary or other
entity which is consolidated with Borrower in accordance with GAAP.

        "Consolidated Tangible Net Worth" means, at any time, the tangible net
worth of Borrower, on a consolidated basis, determined in accordance with GAAP.

        "Contingent Obligation" as to any Person means, without duplication,
(i) any contingent obligation of such Person required to be shown on such
Person's balance sheet in accordance with GAAP which is not otherwise Balance
Sheet Indebtedness, and (ii) any obligation required to be disclosed in
accordance with GAAP in the footnotes to such Person's financial statements,
guaranteeing partially or in whole any Non-Recourse Indebtedness, lease,
dividend or other obligation,

7

--------------------------------------------------------------------------------



exclusive of contractual indemnities (including, without limitation, any
indemnity or price-adjustment provision relating to the purchase or sale of
securities or other assets) and guarantees of non-monetary obligations (other
than guarantees of completion) which have not yet been called on or quantified,
of such Person or of any other Person. The amount of any Contingent Obligation
described in clause (ii) shall be deemed to be (a) with respect to a guaranty of
interest or interest and principal, or operating income guaranty, the Net
Present Value of the sum of all payments required to be made thereunder (which
in the case of an operating income guaranty shall be deemed to be equal to the
debt service for the note secured thereby), through (i) in the case of an
interest or interest and principal guaranty, the stated date of maturity of the
obligation (and commencing on the date interest could first be payable
thereunder), or (ii) in the case of an operating income guaranty, the date
through which such guaranty will remain in effect, and (b) with respect to all
guarantees not covered by the preceding clause (a), an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
guaranty is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and on the footnotes to the
most recent financial statements of Borrower required to be delivered pursuant
to Section 5.1 hereof. Notwithstanding anything contained herein to the
contrary, guarantees of completion shall not be deemed to be Contingent
Obligations unless and until a claim for payment or performance has been made
thereunder, at which time any such guaranty of completion shall be deemed to be
a Contingent Obligation in an amount equal to any such claim. Subject to the
preceding sentence, (i) in the case of a joint and several guaranty given by
such Person and another Person (but only to the extent such guaranty is
recourse, directly or indirectly to Borrower), the amount of the guaranty shall
be deemed to be 100% thereof unless and only to the extent that such other
Person has delivered Cash or Cash Equivalents to secure all or any part of such
Person's guaranteed obligations, (ii) in the case of joint and several
guarantees given by a Person in whom Borrower owns an interest (which guarantees
are non-recourse to Borrower), to the extent the guarantees, in the aggregate,
exceed 15% of Total Asset Value, the amount which is the lesser of (x) the
amount in excess of 15% or (y) the amount of Borrower's interest therein shall
be deemed to be a Contingent Obligation of Borrower, and (iii) in the case of a
guaranty (whether or not joint and several) of an obligation otherwise
constituting Indebtedness of such Person, the amount of such guaranty shall be
deemed to be only that amount in excess of the amount of the obligation
constituting Indebtedness of such Person. All matters constituting "Contingent
Obligations" shall be calculated without duplication.

        "Convertible Securities" means evidences of shares of stock, limited or
general partnership interests or other ownership interests, warrants, options,
or other rights or securities which are convertible into or exchangeable for,
with or without payment of additional consideration, common shares of beneficial
interest of Borrower, either immediately or upon the arrival of a specified date
or the happening of a specified event.

8

--------------------------------------------------------------------------------



        "Credit Rating" means a rating assigned by a Rating Agency to Borrower's
senior unsecured long term indebtedness.

        "Credit Tenant Lease Assets" means properties substantially all of which
are either (i) leased to a governmental entity, (ii) leased to a tenant (or
guaranteed by a Person) with an Investment Grade Rating, or (iii) properties
which, if unavailable to a tenant, would materially impair the continued
operation of such tenant, including without limitation, headquarters facilities,
distribution centers, manufacturing facilities, or pools or classes of multiple
properties leased under blanket leases. In addition, "Credit Tenant Lease
Assets" will be leased to such corporate users primarily on a triple net basis,
but may also be leased on a double net, gross lease with expense stop, or
bond-type basis.

        "Debt Service" means, for any period and without duplication, Interest
Expense for such period, plus scheduled principal amortization (excluding
Balloon Payments) on all Balance Sheet Indebtedness of Borrower on a
consolidated basis, plus Borrower's Share of scheduled principal amortization
(excluding Balloon Payments), for such period on all Balance Sheet Indebtedness
of Investment Affiliates.

        "Default" means any condition or event which with the giving of notice
or lapse of time or both would, unless cured or waived, become an Event of
Default.

        "Default Rate" has the meaning set forth in Section 2.8(d).

        "Defaulted Assets" mean (i) Credit Tenant Lease Assets that are vacant
and not subject to an agreement of lease, (ii) Credit Tenant Lease Assets where
the tenant is in monetary or other material default beyond any applicable notice
and grace periods, and (iii) Loan Assets where the applicable borrower is in
monetary or other material default beyond any applicable notice and grace
periods.

        "Designated Lender" means a special purpose corporation that (i) shall
have become a party to this Agreement pursuant to Section 9.6(d), and (ii) is
not otherwise a Bank.

        "Designated Lender Notes" means promissory notes of the Borrower,
substantially in the form of Exhibit A-1 hereto, evidencing the obligation of
the Borrower to repay Money Market Loans made by Designated Lenders, and
"Designated Lender Note" means any one of such promissory notes issued under
Section 9.6(d) hereof.

        "Designating Lender" shall have the meaning set forth in Section 9.6(d)
hereof.

9

--------------------------------------------------------------------------------



        "Designation Agreement" means a designation agreement in substantially
the form of Exhibit G attached hereto, entered into by a Bank and a Designated
Lender and accepted by the Administrative Agent.

        "Dollars" and "$" means the lawful money of the United States.

        "Domestic Lending Office" means, as to each Bank, its office located at
its address in the United States set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Domestic Lending
Office) or such other office as such Bank may hereafter designate as its
Domestic Lending Office by notice to the Borrower and the Administrative Agent.

        "EBITDA" means, for any period on a consolidated basis in accordance
with GAAP (i) Net Income for such period, plus (ii) depreciation and
amortization expense and other non-cash items deducted in the calculation of Net
Income for such period, plus (iii) Interest Expense deducted in the calculation
of Net Income for such period, plus (iv) Borrower's Share of the Investment
Affiliate EBITDA for each Investment Affiliate, plus (v) the CEO Vesting Charge
for any period to which it is allocable, minus (vi) gains and losses from
discontinued operations, all of the foregoing without duplication.
Notwithstanding the foregoing, however, in the case of any Credit Tenant Lease
Asset or Loan Asset that is less than 100% owned, directly or indirectly, by the
Borrower, only Borrower's pro rata share of the items set forth in clauses (i),
(ii), (iii) and (vi) shall be included in EBITDA.

        "Effective Date" means the date this Agreement becomes effective in
accordance with Section 9.8.

        "Environmental Affiliate" means any partnership, joint venture, trust or
corporation in which an equity interest is owned directly or indirectly by the
Borrower and, as a result of the ownership of such equity interest, Borrower may
have recourse liability for Environmental Claims against such partnership, joint
venture, trust or corporation (or the property thereof).

        "Environmental Claim" means, with respect to any Person, any notice,
claim, demand or similar communication (written or oral) by any other Person
alleging potential liability of such Person for investigatory costs, cleanup
costs, governmental response costs, natural resources damage, property damages,
personal injuries, fines or penalties arising out of, based on or resulting from
(i) the presence, or release into the environment, of any Materials of
Environmental Concern at any location, whether or not owned by such Person or
(ii) circumstances forming the basis of any violation, or alleged violation, of
any Environmental Law, in each case (with respect to both (i) and (ii) above) as
to which there is a reasonable possibility of an adverse determination with
respect thereto and which, if adversely determined, would have a Material
Adverse Effect on the Borrower.

10

--------------------------------------------------------------------------------



        "Environmental Laws" means any and all federal, state, and local
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, licenses,
agreements and other governmental restrictions relating to the environment, the
effect of the environment on human health or to emissions, discharges or
releases of Materials of Environmental Concern into the environment including,
without limitation, ambient air, surface water, ground water, or land, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Materials of Environmental Concern
or the clean up or other remediation thereof.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute.

        "ERISA Group" means the Borrower, any Subsidiary, and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all members of an "affiliated service
group" which, together with the Borrower, or any Subsidiary, are treated as a
single employer under Section 414 of the Code or Section 4001(b)(1) of ERISA.

        "Euro-Dollar Borrowing" has the meaning set forth in Section 1.3.

        "Euro-Dollar Business Day" means any Business Day on which banks are
open for dealings in Dollar deposits in the London interbank market and any day
on which commercial banks are open for foreign exchange business in London.

        "Euro-Dollar Lending Office" means, as to each Bank, its office, branch
or affiliate located at its address set forth in its Administrative
Questionnaire (or identified in its Administrative Questionnaire as its
Euro-Dollar Lending Office) or such other office, branch or affiliate of such
Bank as it may hereafter designate as its Euro-Dollar Lending Office by notice
to the Borrower and the Administrative Agent.

        "Euro-Dollar Loan" means a Committed Loan to be made, the interest on
which is calculated by reference to the Euro-Dollar Rate or the Offered Rate, as
applicable, by a Bank in accordance with the applicable Notice of Borrowing.

        "Euro-Dollar Rate" means with respect to any Interest Period applicable
to a Euro-Dollar Loan, an interest rate per annum obtained by dividing (i) the
Base Euro-Dollar Rate applicable to that Interest Period by (ii) a percentage
equal to 100% minus the Euro-Dollar Reserve Percentage in effect on the relevant
Euro-Dollar Interest Rate Determination Date.

        "Euro-Dollar Reserve Percentage" means, for any day, that percentage
(expressed as a decimal) which is in effect on such day, as prescribed by the
Federal Reserve Board (or any successor) under Regulation D, as Regulation D may
be

11

--------------------------------------------------------------------------------



amended, modified or supplemented, for determining the maximum reserve
requirement for a member bank of the Federal Reserve System in New York City
with deposits exceeding Five Billion Dollars in respect of "Eurocurrency
liabilities" (or in respect of any other category of liabilities which includes
deposits by reference to which the interest rate on Euro-Dollar Loans is
determined or any category of extensions of credit or other assets which
includes loans by a non-United States office of any Bank to United States
residents).

        "Event of Default" has the meaning set forth in Section 6.1.

        "Existing Facility" means the Second Amended and Restated Credit
Agreement, dated as of July 26, 2001, and as amended or otherwise modified
through the date hereof, among the Borrower and SFI I, LLC, as borrowers, the
various financial institutions party thereto, as lenders, and Bank of America,
N.A., as administrative agent. .

        "Extension Date" has the meaning set forth in Section 2.10(b).

        "Extension Fee" has the meaning set forth in Section 2.9(d).

        "Extension Notice" has the meaning set forth in Section 2.10(b).

        "Facility Amount" has the meaning set forth in Section 2.1.

        "Federal Funds Rate" means, for any day, the rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day, provided that (i) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (ii) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate quoted to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

        "Federal Reserve Board" means the Board of Governors of the Federal
Reserve System as constituted from time to time.

        "Fiscal Quarter" means a fiscal quarter of a Fiscal Year.

        "Fiscal Year" means the fiscal year of Borrower.

        "Fitch" means Fitch Investors Services, Inc., or any successor thereto.

12

--------------------------------------------------------------------------------



        "Fixed Charges" for any Fiscal Quarter period means the sum of (i) Debt
Service for such period, (ii) dividends on preferred units payable by Borrower
for such period, and (iii) the portion of the purchase price allocable to such
Fiscal Quarter associated with any interest rate cap agreement purchased by the
Borrower or a Consolidated Subsidiary determined by amortizing such interest
rate cap agreement over its life. If any of the foregoing Debt Service is with
respect to Indebtedness that is subject to an interest rate cap agreement
purchased by the Borrower or a Consolidated Subsidiary, the interest rate shall
be assumed to be the lower of the actual interest payable on such Indebtedness
or the capped rate of such interest rate cap agreement.

        "Fixed Rate Borrowing" has the meaning set forth in Section 1.3.

        "Fixed Rate Indebtedness" means all Indebtedness which accrues interest
at a fixed rate.

        "Floating Rate Indebtedness" means all Indebtedness which is not Fixed
Rate Indebtedness and which is not a Contingent Obligation.

        "Fronting Bank" shall mean JPMorgan Chase Bank and each other Bank as
may be designated by the Borrower from time to time.

        "GAAP" means generally accepted accounting principles in the United
States recognized as such in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination.

        "Governmental Acts" has the meaning set forth in Section 2.17(h).

        "Group of Loans" means, at any time, a group of Loans consisting of
(i) all Committed Loans which are Base Rate Loans at such time, or (ii) all
Euro-Dollar Loans having the same Interest Period at such time; provided that,
if a Committed Loan of any particular Bank is converted to or made as a Base
Rate Loan pursuant to Section 8.2 or 8.5, such Loan shall be included in the
same Group or Groups of Loans from time to time as it would have been in if it
had not been so converted or made.

        "IBOR Auction" means a solicitation of Money Market Quotes setting forth
Money Market Margins based on the Base Euro-Dollar Rate pursuant to Section 2.4.

        "Indebtedness" as applied to any Person, means, at any time, without
duplication, (a) all indebtedness, obligations or other liabilities of such
Person

13

--------------------------------------------------------------------------------



(whether consolidated or representing the proportionate interest in any other
Person) (i) for borrowed money (including construction loans) or evidenced by
debt securities, debentures, acceptances, notes or other similar instruments,
and any accrued interest, fees and charges relating thereto, (ii) under profit
payment agreements or in respect of obligations to redeem, repurchase or
exchange any Securities of such Person or to pay dividends in respect of any
stock, (iii) with respect to letters of credit issued for such Person's account,
(iv) to pay the deferred purchase price of property or services, except accounts
payable and accrued expenses arising in the ordinary course of business, (v) in
respect of Capital Leases, (vi) which are Contingent Obligations or (vii) under
warranties and indemnities; (b) all indebtedness, obligations or other
liabilities of such Person or others secured by a Lien on any property of such
Person, whether or not such indebtedness, obligations or liabilities are assumed
by such Person, all as of such time (provided that the value of such
indebtedness, obligations or liabilities shall be limited to the lesser of
(x) the amount of such indebtedness, obligations or liabilities assumed by such
Person and (y) the undepreciated book value of the property subject to such
Lien, determined in accordance with GAAP, and less any impairment charge,
provided, further, however, that if the amount of such indebtedness, obligations
or liabilities are greater than 90% of such undepreciated book value of the
encumbered property when assumed or incurred, then, if Borrower intends to apply
the provisions of this proviso thereto, Borrower shall deliver an appraisal
prepared by an independent appraiser to the Administrative Agent with respect to
the value of the applicable property); (c) all indebtedness, obligations or
other liabilities of such Person in respect of Interest Rate Contracts and
foreign exchange contracts, net of liabilities owed to such Person by the
counterparties thereon; (d) all preferred stock subject (upon the occurrence of
any contingency or otherwise) to mandatory redemption; and (e) all contingent
contractual obligations with respect to any of the foregoing.

        "Indenture" means the Indenture, dated as of March 30, 2004, between the
Borrower and U.S. Bank Trust National Association, as trustee, in respect of
Borrower's 5.125% Senior Notes due 2011, as the same may be amended, modified or
supplemented from time to time.

        "Indemnitee" has the meaning set forth in Section 9.3(b).

        "Interest Expense" means, for any period and without duplication, total
interest expense, whether paid, accrued or capitalized of Borrower, on a
consolidated basis determined in accordance with GAAP, plus Borrower's Share of
accrued, paid or capitalized interest with respect to any Balance Sheet
Indebtedness of Investment Affiliates (in each case, including, without
limitation, the interest component of Capital Leases but excluding interest
expense covered by an interest reserve established under a loan facility such as
capitalized construction interest provided for in a construction loan).

14

--------------------------------------------------------------------------------



        "Interest Period" means: (1) with respect to each Euro-Dollar Borrowing,
the period commencing on the date of such Borrowing specified in the Notice of
Borrowing or on the date specified in the applicable Notice of Interest Rate
Election and ending 1, 2, 3 or 6 months thereafter (or a period of 14 days, not
more frequently than twice in any calender quarter, unless any Bank has
previously advised Administrative Agent and Borrower that it does not accept, in
its sole discretion, the Offered Rate) as the Borrower may elect in the
applicable Notice of Borrowing or Notice of Interest Rate Election; provided,
that:

        (a)   any Interest Period which would otherwise end on a day which is
not a Euro-Dollar Business Day shall be extended to the next succeeding
Euro-Dollar Business Day unless such Euro-Dollar Business Day falls in another
calendar month, in which case such Interest Period shall end on the immediately
preceding Euro-Dollar Business Day;

        (b)   any Interest Period which begins on the last Euro-Dollar Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Euro-Dollar Business Day of a calendar month; and

        (c)   no Interest Period may end later than the Maturity Date.

(2)intentionally omitted.

(3)with respect to each Money Market IBOR Loan, the period commencing on the
date of borrowing specified in the applicable Money Market Quote Request and
ending 1, 2, 3 or 6 months thereafter; provided that:

        (a)   any Interest Period which would otherwise end on a day which is
not a Euro-Dollar Business Day shall be extended to the next succeeding
Euro-Dollar Business Day unless such Euro-Dollar Business Day falls in another
calendar month, in which case such Interest Period shall end on the immediately
preceding Euro-Dollar Business Day;

        (b)   any Interest Period which begins on the last Euro-Dollar Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (c) below, end on the last Euro-Dollar Business Day of
a calendar month; and

        (c)   no Interest Period may end later than the Maturity Date.

(4)with respect to each Money Market Non-IBOR Rate Loan, the period commencing
on the date of borrowing specified in the applicable Money Market Quote

15

--------------------------------------------------------------------------------



Request and ending such number of days thereafter (but not less than 14 days or
more than 180 days) as the Borrower may elect in accordance with Section 2.4;
provided that:

        (a)   any Interest Period which would otherwise end on a day which is
not a Business Day shall be extended to the next succeeding Business Day; and

        (b)   no Interest Period may end later than the Maturity Date.

        "Interest Rate Contracts" means, collectively, interest rate swap,
collar, cap or similar agreements providing interest rate protection

        "Investment Affiliate" means any joint venture or Subsidiary, whose
financial results are not consolidated under GAAP with the financial results of
Borrower on the consolidated financial statements of Borrower, which joint
venture or Subsidiary is so specified in the section of Borrower's most recent
SEC filings titled "Joint Ventures, Unconsolidated Subsidiaries and Minority
Interest".

        "Investment Affiliate EBITDA" means, for any period (i) Net Income of an
Investment Affiliate for such period, plus (ii) depreciation and amortization
expense and other non-cash items deducted in the calculation of Net Income of
such Investment Affiliate for such period, plus (iii) Interest Expense deducted
in the calculation of Net Income of such Investment Affiliate for such period,
minus (iv) gains and losses from discontinued operations, all of the foregoing
without duplication.

        "Investment Grade Rating" means a rating for a Person's senior long-term
unsecured debt of BBB- or better from S&P or a rating of Baa3 or better from
Moody's. In the event that Borrower receives Credit Ratings only from S&P and
Moody's, and such Credit Ratings are not equivalent, the lower of such two
(2) Credit Ratings shall be used to determine whether an Investment Grade Rating
was achieved. In the event that Borrower receives more than two (2) Credit
Ratings, and such Credit Ratings are not all equivalent, the second highest
Credit Rating shall be used to determine whether an Investment Grade Rating was
achieved, provided that one of the highest two (2) Credit Ratings is from S&P or
Moody's; provided, further, that if neither of the highest two (2) Credit
Ratings is from S&P or Moody's, then the highest Credit Rating from either S&P
or Moody's shall be used to determine whether an Investment Grade Rating was
achieved

        "Invitation for Money Market Quotes" has the meaning set forth in
Section 2.4(c).

        "Joint Bookrunners" means J.P. Morgan Securities Inc. and Banc of
America Securities LLC, in their capacity as Joint Bookrunners hereunder.

16

--------------------------------------------------------------------------------



        "Joint Lead Arrangers" means J.P. Morgan Securities Inc. and Banc of
America Securities LLC, in their capacity as Joint Lead Arrangers hereunder.

        "Letter(s) of Credit" has the meaning provided in Section 2.2(b).

        "Letter of Credit Collateral" has the meaning provided in Section 6.4.

        "Letter of Credit Collateral Account" has the meaning provided in
Section 6.4.

        "Letter of Credit Documents" has the meaning provided in Section 2.18.

        "Letter of Credit Usage" means at any time the sum of (i) the aggregate
maximum amount available to be drawn under the Letters of Credit then
outstanding, assuming compliance with all requirements for drawing referred to
therein, and (ii) the aggregate amount of the Borrower's unpaid obligations
under this Agreement in respect of the Letters of Credit.

        "Lien" means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind, or any other type of
preferential arrangement, in each case that has the effect of creating a
security interest, in respect of such asset. For the purposes of this Agreement,
the Borrower or any Consolidated Subsidiary shall be deemed to own subject to a
Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such asset.

        "Loan" means a Base Rate Loan, a Euro-Dollar Loan, a Money Market Loan
or a Swingline Loan and "Loans" means Base Rate Loans, Euro-Dollar Loans, Money
Market Loans or Swingline Loans or any combination of the foregoing.

        "Loan Assets" mean senior and subordinated loans, that may be either
fixed or variable rate, including first mortgages, second mortgages, partnership
loans, participating debt, preferred equity and interim facilities, loan
participations, "B" notes and collateralized mortgage-backed securities.

        "Loan Documents" means this Agreement, the Notes, the Letter(s) of
Credit and the Letter of Credit Documents.

        "Loan Effective Date" has the meaning set forth in Section 8.3.

        "Mandatory Borrowing" has the meaning set forth in Section 2.3(b)(iii).

17

--------------------------------------------------------------------------------



        "Material Adverse Effect" means an effect resulting from any
circumstance or event or series of circumstances or events, of whatever nature
(but excluding general economic conditions), which does or could reasonably be
expected to, materially and adversely impair (i) the ability of the Borrower and
its Consolidated Subsidiaries, taken as a whole, to perform their respective
obligations under the Loan Documents, or (ii) the ability of Administrative
Agent or the Banks to enforce the Loan Documents.

        "Materials of Environmental Concern" means and includes pollutants,
contaminants, hazardous wastes, toxic and hazardous substances, asbestos, lead,
petroleum and petroleum by-products.

        "Maturity Date" shall mean the date when all of the Obligations
hereunder shall be due and payable which shall be April 19, 2007, unless
otherwise extended for a period of one year in accordance with Section 2.10(b)
or accelerated pursuant to the terms hereof.

        "Money Market Borrowing" has the meaning set forth in Section 1.3.

        "Money Market IBOR Loan" means a loan to be made by a Bank pursuant to a
IBOR Auction (including, without limitation, such a loan bearing interest at the
Base Rate pursuant to Article VIII).

        "Money Market Lending Office" means, as to each Bank, its Domestic
Lending Office or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Money Market Lending Office by notice to the Borrower
and the Administrative Agent; provided that any Bank may from time to time by
notice to the Borrower and the Administrative Agent designate separate Money
Market Lending Offices for its Money Market IBOR Loans, on the one hand, and its
Money Market Non-IBOR Rate Loans, on the other hand, in which case all
references herein to the Money Market Lending Office of such Bank shall be
deemed to refer to either or both of such offices, as the context may require.

        "Money Market Loan" means a Money Market IBOR Loan or a Money Market
Non-IBOR Rate Loan.

        "Money Market Margin" has the meaning set forth in Section 2.4(d)(2).

        "Money Market Quote" means an offer by a Bank to make a Money Market
Loan in accordance with Section 2.4.

        "Money Market Non-IBOR Rate" has the meaning set forth in
Section 2.4(d)(2).

18

--------------------------------------------------------------------------------



        "Money Market Non-IBOR Rate Loan" means a loan to be made by a Bank
pursuant to an Absolute Rate Auction.

        "Money Market Quote Request" has the meaning set forth in
Section 2.4(b).

        "Moody's" means Moody's Investors Services, Inc. or any successor
thereto.

        "Multiemployer Plan" means at any time an employee pension benefit plan
within the meaning of Section 4001(a)(3) of ERISA to which any member of the
ERISA Group is then making or accruing an obligation to make contributions or
has at any time after September 25, 1980 made contributions or has been required
to make contributions (for these purposes any Person which ceased to be a member
of the ERISA Group after September 25, 1980 will be treated as a member of the
ERISA Group).

        "Negative Pledge" means, with respect to any Property, any covenant,
condition, or other restriction entered into by the owner of such Property or
directly binding on such Property which prohibits or limits the creation or
assumption of any Lien upon such Property to secure any or all of the
Obligations, provided, however, that "Negative Pledge" shall not include the
restrictions set forth in Section 4.11 of the Indenture or any other similar
requirement for the equal and ratable sharing of collateral to be granted in the
future.

        "Net Income" means, for any period, net income as shown on the
Borrower's most recent financial statements, calculated on a consolidated basis
in conformity with GAAP.

        "Net Offering Proceeds" means all cash or other assets received by
Borrower as a result of the issuance or sale of common shares of beneficial
interest, preferred shares of beneficial interest, partnership interests,
preferred partnership units, limited liability company interests, Convertible
Securities or other ownership or equity interests in Borrower, less customary
costs, fees, expenses and discounts of issuance paid or to be paid by Borrower
related to such issuance or sale.

        "Net Present Value" shall mean, as to a specified or ascertainable
Dollar amount, the present value, as of the date of calculation of any such
amount using a discount rate equal to the Base Rate in effect as of the date of
such calculation.

        "Non-Excluded Taxes" has the meaning set forth in Section 8.4.

        "Non-Recourse Indebtedness" means Indebtedness with respect to which
recourse for payment is limited to (i) specific assets related to a particular

19

--------------------------------------------------------------------------------



Property or group of Properties encumbered by a Lien securing such Indebtedness
or (ii) for all purposes other than Sections 5.12 and 6.1(e) hereof, any
Subsidiary (provided that if a Subsidiary is a partnership, there is no recourse
to Borrower as a general partner of such partnership); provided that if any
portion of Indebtedness is so limited, then such portion shall constitute
Non-Recourse Indebtedness and only the remainder of such Indebtedness shall
constitute Recourse Debt; provided, further, however, that personal recourse of
Borrower for any such Indebtedness for fraud, misrepresentation, misapplication
of cash, waste, Environmental Claims and liabilities and other circumstances
customarily excluded by institutional lenders from exculpation provisions and/or
included in separate indemnification agreements in non-recourse financing of
real estate shall not, by itself, prevent such Indebtedness from being
characterized as Non-Recourse Indebtedness.

        "Notes" means the promissory notes of the Borrower, substantially in the
form of Exhibit A and Exhibit A-1 hereto, respectively, evidencing the
obligation of the Borrower to repay the Loans, and "Note" means any one of such
promissory notes issued hereunder.

        "Notice of Borrowing" means a notice from Borrower in accordance with
Section 2.2 or Section 2.3(b)(i).

        "Notice of Interest Rate Election" has the meaning set forth in
Section 2.7.

        "Notice of Money Market Borrowing" has the meaning set forth in
Section 2.4(f).

        "Obligations" means all obligations, liabilities, indemnity obligations
and Indebtedness of every nature of the Borrower, from time to time owing to
Administrative Agent or any Bank under or in connection with this Agreement or
any other Loan Document.

        "Offered Rate" means a rate per annum quoted by the Administrative Agent
for an Interest Period of 14 days.

        "Other Taxes" has the meaning set forth in Section 8.4.

        "Parent" means, with respect to any Bank, any Person controlling such
Bank.

        "Participant" has the meaning set forth in Section 9.6(b).

        "PBGC" means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

20

--------------------------------------------------------------------------------



        "Permitted Liens" means:

        a.     Liens for Taxes, assessments or other governmental charges not
yet due and payable or which are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted in accordance with the
terms hereof;

        b.     statutory liens of carriers, warehousemen, mechanics, materialmen
and other similar liens imposed by law, which are incurred in the ordinary
course of business for sums not more than ninety (90) days delinquent or which
are being contested in good faith in accordance with the terms hereof;

        c.     deposits or pledges to secure the payment of worker's
compensation, unemployment insurance and other social security or similar
legislation or to secure liabilities to insurance carriers or reimbursement and
indemnity obligations in respect of surety or appeal bonds;

        d.     utility deposits and other deposits or pledges to secure the
performance of bids, trade contracts (other than for borrowed money), leases,
purchase contracts, construction contracts, governmental contracts, statutory
obligations, surety bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

        e.     Liens for purchase money obligations for equipment (or Liens to
secure Indebtedness incurred within 90 days after the purchase of any equipment
to pay all or a portion of the purchase price thereof or to secure Indebtedness
incurred solely for the purpose of financing the acquisition of any such
equipment, or extensions, renewals, or replacements of any of the foregoing for
the same or lesser amount); provided that (i) the Indebtedness secured by any
such Lien does not exceed the purchase price of such equipment, (ii) any such
Lien encumbers only the asset so purchased and the proceeds upon sale,
disposition, loss or destruction thereof, and (iii) such Lien, after giving
effect to the Indebtedness secured thereby, does not give rise to an Event of
Default;

        f.      easements (including reciprocal easement agreements and utility
agreements), rights-of-way, zoning restrictions, other covenants, reservations,
encroachments, leases, licenses or similar charges or encumbrances (whether or
not recorded) and all other items listed on any Schedule B to Borrower's owner's
title insurance policies, except in connection with any Indebtedness, for any of
Borrower's Real Property Assets, so long as the foregoing do not interfere in
any material respect with the use or ordinary conduct of the business of
Borrower and do not diminish in any material respect the value of the Property
to which such Permitted Lien is attached;

21

--------------------------------------------------------------------------------



        g.     (I) Liens and judgments which have been or will be bonded (and
the Lien on any cash or securities serving as security for such bond) or
released of record within forty-five (45) days after the date such Lien or
judgment is entered or filed against Borrower, or any Subsidiary, or (II) Liens
which are being contested in good faith by appropriate proceedings for review
and in respect of which there shall have been secured a subsisting stay of
execution pending such appeal or proceedings and as to which the subject asset
is not at risk of forfeiture;

        h.     Liens on Property of the Borrower or its Subsidiaries (other than
Qualifying Unencumbered Assets) securing Indebtedness which may be incurred or
remain outstanding without resulting in an Event of Default hereunder;

        i.      Liens created pursuant to Section 6.4 hereof or otherwise
pursuant hereto in favor of the Administrative Agent for the benefit of the
Banks;

        j.      Liens not otherwise described but existing as of the Closing
Date and listed on Schedule 1.1(b); and

        k.     Liens in favor of the Borrower.

        "Person" means an individual, a corporation, a partnership, a limited
liability company, an association, a trust or any other entity or organization,
including, without limitation, a government or political subdivision or an
agency or instrumentality thereof.

        "Plan" means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.

        "Prime Rate" means the rate of interest publicly announced by the
Administrative Agent from time to time as its "prime rate".

        "Pro Rata Share" means, with respect to any Bank, a fraction (expressed
as a percentage), the numerator of which shall be the amount of such Bank's
Commitment and the denominator of which shall be the aggregate amount of all of
the Banks' Commitments, as adjusted from time to time in accordance with the
provisions of this Agreement.

22

--------------------------------------------------------------------------------



        "Property" means, with respect to any Person, any real or personal
property, building, facility, structure, equipment or unit, or other asset owned
by such Person.

        "Qualified Institution" means (i) a Bank or any Affiliate thereof;
(ii) a commercial bank having total assets in excess of $5,000,000,000;
(iii) the central bank of any country which is a member of the Organization for
Economic Cooperation and Development; or (iv) a finance company or other
financial institution (other than Borrower or its Affiliates) reasonably
acceptable to the Administrative Agent, which is regularly engaged in making,
purchasing or investing in loans and having total assets in excess of
$500,000,000 or is otherwise reasonably acceptable to the Administrative Agent;
provided that in no event shall any competitor of the Borrower or any Subsidiary
qualify as a "Qualified Institution" if the Borrower reasonably determines that
such entity constitutes such a competitor. Notwithstanding the foregoing,
however, in no event shall any commercial bank or any wholly-owned Subsidiary
thereof, savings and loan institution, investment bank or broker/dealer be
deemed to be a competitor of the Borrower.

        "Qualifying Encumbered Asset" means any Credit Tenant Lease Assets or
Loan Assets owned, directly or indirectly, at least 90% by the Borrower
(provided, however, that with respect to any asset that is less than 100%
directly or indirectly owned by Borrower, Borrower or a wholly-owned Subsidiary
shall be the general partner, managing member or other controlling entity, and
shall have the power to direct the sale and financing of such asset), where the
ratio of the Value thereof to the amount (which amount shall include both the
principal thereof as well as any costs associated with the prepayment thereof,
including yield maintenance payments, premiums and other costs) of the Secured
Indebtedness encumbering the same is greater than 1.57:1.0, and such Secured
Indebtedness is prepayable.

        "Rating Agencies" means, collectively, S&P, Moody's and Fitch.

        "Real Property Assets" means as to any Person as of any time, the real
property assets (including, without limitation, interests in participating
mortgages in which such Person's interest therein is characterized as equity
according to GAAP) owned directly or indirectly by such Person at such time.

        "Recourse Debt" shall mean Indebtedness that is not Non-Recourse
Indebtedness.

        "Regulation U" means Regulation U of the Board of Governors of the
Federal Reserve System, as in effect from time to time.

        "REIT" means a real estate investment trust, as defined under
Section 856 of the Code.

23

--------------------------------------------------------------------------------



        "Required Banks" means at any time those Banks eligible to vote on
matters hereunder after giving effect to Section 2.5(d) (a) having more than 50%
of the aggregate amount of the Commitments of such Banks so entitled to vote or
(b) if the Commitments shall have been terminated, holding Notes evidencing more
than 50% of the aggregate unpaid principal amount of the Loans of such Banks so
entitled to vote (provided, that in the case of Swingline Loans, the amount of
each Bank's funded participation interest in such Swingline Loans shall be
considered for purposes hereof as if it were a direct loan and not a
participation interest, and the aggregate amount of Swingline Loans owing to the
Swingline Lender shall be considered for purposes hereof as reduced by the
amount of such funded participation interests).

        "S&P" means Standard & Poor's Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor thereto.

        "Secured Debt" means Indebtedness, the payment of which is secured by a
Lien (other than a Permitted Lien listed in clauses (a) - (g), (i) and (k)) on
any Property owned or leased by Borrower or any Consolidated Subsidiary, plus
Borrower's Share of Indebtedness, the payment of which is secured by a Lien
(other than a Permitted Lien of the type described above in this definition) on
any Property owned or leased by any Investment Affiliate.

        "Securities" means any stock, partnership interests, shares, shares of
beneficial interest, voting trust certificates, bonds, debentures, notes or
other evidences of indebtedness, secured or unsecured, convertible, subordinated
or otherwise, or in general any instruments commonly known as "securities," or
any certificates of interest, shares, or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire any of the foregoing, and shall include Indebtedness which
would be required to be included on the liabilities side of the balance sheet of
Borrower in accordance with GAAP, but shall not include any Cash or Cash
Equivalents or any evidence of the Obligations.

        "Solvent" means, with respect to any Person, that the fair saleable
value of such Person's assets exceeds the Indebtedness of such Person.

        "Subsidiary" means any corporation or other entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by the Borrower.

        "Swingline Borrowing" has the meaning set forth in Section 1.3.

        "Swingline Commitment" has the meaning set forth in Section 2.3(a).

24

--------------------------------------------------------------------------------



        "Swingline Lender" means JPMorgan Chase Bank, in its capacity as
swingline lender hereunder, and its permitted successors in such capacity in
accordance with the terms of this Agreement.

        "Swingline Loan" means a loan made by the Swingline Lender pursuant to
Section 2.3.

        "Syndication Agent" means Bank of America, N.A., in its capacity as
syndication agent hereunder and its permitted successors in such capacity in
accordance with the terms of this Agreement.

        "Taxes" means all federal, state, local and foreign income and gross
receipts taxes.

        "Term" has the meaning set forth in Section 2.10.

        "Termination Event" shall mean (i) a "reportable event", as such term is
described in Section 4043 of ERISA (other than a "reportable event" not subject
to the provision for 30-day notice to the PBGC), or an event described in
Section 4062(e) of ERISA, (ii) the withdrawal by any member of the ERISA Group
from a Multiemployer Plan during a plan year in which it is a "substantial
employer" (as defined in Section 4001(a)(2) of ERISA), or the incurrence of
liability by any member of the ERISA Group under Section 4064 of ERISA upon the
termination of a Multiemployer Plan, (iii) the filing of a notice of intent to
terminate any Plan under Section 4041 of ERISA, other than in a standard
termination within the meaning of Section 4041 of ERISA, or the treatment of a
Plan amendment as a distress termination under Section 4041 of ERISA, (iv) the
institution by the PBGC of proceedings to terminate, impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or cause a trustee
to be appointed to administer, any Plan or (v) any other event or condition that
might reasonably constitute grounds for the termination of, or the appointment
of a trustee to administer, any Plan or the imposition of any liability or
encumbrance or Lien on the Real Property Assets or any member of the ERISA Group
under ERISA or the Code.

        "Total Liabilities" means, as of the date of determination and without
duplication, all Balance Sheet Indebtedness of Borrower, on a consolidated
basis, plus Borrower's Share of all Balance Sheet Indebtedness of Investment
Affiliates.

        "Unencumbered Asset" means any Credit Tenant Lease Asset and any Loan
Asset from time to time which (a) (i) is owned, directly or indirectly, at least
90% by the Borrower (provided, however, that with respect to any asset that is
less than 100% directly or indirectly owned by Borrower, Borrower or a
wholly-owned Subsidiary shall be the general partner, managing member or other
controlling entity, and shall have the power to direct the sale and financing of
such asset), and is not subject (nor are any equity interests in such Property
that are owned directly or indirectly by Borrower subject) to a Lien which
secures Indebtedness of any Person other than Permitted Liens, (ii) is owned,
directly or indirectly, less than 90% by Borrower, or lacks the ability to
control sales and financings thereof, such asset, provided, however, that in no
event shall the aggregate Value of all such assets exceed 5% of Unencumbered
Asset Value, and (b) is not subject (nor are any equity interests in such
Property that are owned directly or

25

--------------------------------------------------------------------------------



indirectly by Borrower subject) to any Negative Pledge. For purposes of
Section 5.8(d) only, Unencumbered Assets shall be deemed to include Qualifying
Encumbered Assets, provided, however, that at no time will the value of the
Qualifying Encumbered Assets so included in Unencumbered Assets exceed 20% of
Unencumbered Asset Value.

        "Unencumbered Asset Value" means the sum of (i) Cash and Cash
Equivalents in excess of $20,000,000 in the aggregate, that is not subject to
any pledges, Liens or other encumbrance, and (ii) the aggregate Value of the
Unencumbered Assets, provided, however, that the Value of the Unencumbered
Assets shall exclude the Value of the Defaulted Assets, to the extent that the
same shall exceed five percent (5%) of the Unencumbered Asset Value.

        "Unencumbered EBITDA" means EBITDA generated from the Unencumbered
Assets.

        "United States" means the United States of America, including the fifty
states and the District of Columbia.

        "Unreimbursed Obligation" has the meaning set forth in Section 2.17(f).

        "Unsecured Debt" means the amount of Indebtedness for borrowed money of
Borrower which is not Secured Debt, including, without limitation, the amount of
all then outstanding Loans. In addition, for purposes of Section 5.8(d) only,
Secured Indebtedness associated with Qualifying Encumbered Assets shall be
deemed to be Unsecured Debt.

        "Unsecured Interest Expense" means, as of any date of determination, for
the previous four (4) Fiscal Quarters, the Interest Expense paid, accrued or
capitalized on Unsecured Debt.

        "Value" means, as of any date of determination, with respect to each
Unencumbered Asset or Qualifying Encumbered Asset, as the case may be, the
lesser of (x) undepreciated cost (or in the case of any Credit Tenant Lease
Asset or Loan Asset that is less than 100% owned, directly or indirectly, by the
Borrower, Borrower's pro rata share thereof), and (y) market value (or in the
case of any Credit Tenant Lease Asset or Loan Asset that is less than 100%
owned, directly or indirectly, by the Borrower, Borrower's pro rata share
thereof), all as determined in accordance with GAAP.

26

--------------------------------------------------------------------------------



        SECTION 1.2.    Accounting Terms and Determinations.    Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared in accordance with GAAP
applied on a basis consistent (except for changes concurred in by the Borrower's
independent public accountants) with the most recent audited consolidated
financial statements of the Borrower and its Consolidated Subsidiaries delivered
to the Administrative Agent; provided that, if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend any covenant in Article V
to eliminate the effect of any change in GAAP on the operation of such covenant
(or if the Administrative Agent notifies the Borrower that the Required Banks
wish to amend Article V for such purpose), then the Borrower's compliance with
such covenant shall be determined on the basis of GAAP in effect immediately
before the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner reasonably satisfactory to the
Borrower and the Required Banks.

        SECTION 1.3.    Types of Borrowings.    The term "Borrowing" denotes the
aggregation of Loans of one or more Banks to be made to the Borrower pursuant to
Article 2 on the same date, all of which Loans are of the same type (subject to
Article 8) and, except in the case of Base Rate Loans and Swingline Loans, have
the same initial Interest Period. Borrowings are classified for purposes of this
Agreement either by reference to the pricing of Loans comprising such Borrowing
(e.g., a "Fixed Rate Borrowing" is a Euro-Dollar Borrowing or a Money Market
Borrowing (excluding any such Borrowing consisting of Money Market IBOR Loans
bearing interest at the Base Rate pursuant to Article VIII); a "Euro-Dollar
Borrowing" is a Borrowing comprised of Euro-Dollar Loans; or by reference to the
provisions of Article 2 under which participation therein is determined (i.e., a
"Committed Borrowing" is a Borrowing under Section 2.1 in which all Banks
participate in proportion to their Commitments, while a "Money Market Borrowing"
is a Borrowing under Section 2.4 in which a Bank's share is determined on the
basis of its bid in accordance therewith, and a "Swingline Borrowing" is a
Borrowing under Section 2.3 in which only the Swingline Lender participates
(subject to the provisions of said Section 2.3)).

ARTICLE II
THE CREDITS

        SECTION 2.1.    Commitments to Lend.    (a) Each Bank severally agrees,
on the terms and conditions set forth in this Agreement, to make Committed Loans
to the Borrower and participate in Letters of Credit issued by the Fronting Bank
on behalf of the Borrower pursuant to this Article from time to time during the

27

--------------------------------------------------------------------------------



term hereof in amounts such that the aggregate principal amount of Committed
Loans by such Bank at any one time outstanding plus such Bank's Pro Rata Share
of Swingline Loans outstanding together with such Bank's pro rata share of the
Letter of Credit Usage at such time shall not exceed its Commitment. Each
Euro-Dollar Borrowing outstanding under this Section 2.1 shall be in an
aggregate principal amount of $5,000,000, or an integral multiple of $1,000,000
in excess thereof, and each Base Rate Borrowing (or Borrowing bearing interest
at the Offered Rate) shall be in an aggregate principal amount of $1,000,000, or
an integral multiple of $1,000,000 in excess thereof (except that any such
Borrowing may be in the aggregate amount available in accordance with
Section 3.2(b), or in any amount required to reimburse the Fronting Bank for any
drawing under any Letter of Credit or to repay the Swingline Lender the amount
of any Swingline Loan) and, other than with respect to Money Market Loans and
Swingline Loans, shall be made from the several Banks ratably in proportion to
their respective Commitments. In no event shall the aggregate Loans outstanding
at any time, plus the Letter of Credit Usage, exceed $750,000,000 (as adjusted
pursuant to paragraph (b) of this Section 2.1, Section 2.11(e) or as may
otherwise be provided in this Agreement, the "Facility Amount"). Subject to the
limitations set forth herein, any amounts repaid may be reborrowed.

        (b)    Optional Increase in Commitments.    Unless a Default or an Event
of Default has occurred and is continuing, Borrower, by written notice to
Administrative Agent, may request on up to two (2) occasions, on or before the
second anniversary of the Closing, that the Commitments be increased by an
amount not less than Fifty Million Dollars ($50,000,000) per request and not
more than Two Hundred Fifty Million Dollars ($250,000,000) in the aggregate
(such that the aggregate Commitments after such increases shall never exceed One
Billion Dollars ($1,000,000,000)); provided that for any such request (i) any
Bank which is a party to this Agreement prior to such request for increase, at
its sole discretion, may elect to increase its Commitment but shall not have any
obligation to so increase its Commitment, and (ii) in the event that any Bank
which is a party to this Agreement prior to such request for increase does not
elect to increase its Commitment, the Administrative Agent and the Syndication
Agent shall use commercially reasonable efforts to locate additional Qualified
Institutions willing to provide commitments for the requested increase, and
Borrower may also identify additional Qualified Institutions willing to provide
commitments for the requested increase, provided further that Administrative
Agent shall approve any such additional Qualified Institutions, which approval
will not be unreasonably withheld or delayed. In the event that Qualified
Institutions commit to any such increase, the Commitments of the committed Banks
shall be increased, the Pro Rata Shares of the Banks shall be adjusted, new
Notes shall be issued, Borrower shall make such borrowings and repayments as
shall be necessary to effect the reallocation of the Committed Loans so that the
Committed Loans are held by the Banks in accordance with their Pro Rata Shares
after giving effect to such increase, and other changes shall be made to the
Loan Documents as may be necessary to reflect the aggregate amount, if any, by
which Banks have agreed to increase their respective Commitments or make new
Commitments in

28

--------------------------------------------------------------------------------



response to the Borrower's request for an increase in the aggregate Commitments
pursuant to this Section 2.1(b), in each case without the consent of the Banks
other than those Banks increasing their Commitments. The fees payable by
Borrower upon any such increase in the Commitments shall be agreed upon by the
Administrative Agent and Borrower at the time of such increase. In addition, if
as a result of any such increase in the Commitments, there shall be a
reallocation of Euro-Dollar Borrowings, Borrower shall pay any amounts that may
be due pursuant to Section 2.14 hereof.

Notwithstanding the foregoing, nothing in this Section 2.1(b) shall constitute
or be deemed to constitute an agreement by any Bank to increase its Commitment
hereunder.

        SECTION 2.2.    Notice of Borrowing.    (a) With respect to any
Committed Borrowing, the Borrower shall give Administrative Agent notice not
later than 1:00 P.M. (New York City) (x) the Business Day prior to each Base
Rate Borrowing or Borrowing bearing interest at the Offered Rate, or (y) the
third (3rd) Euro-Dollar Business Day before each Euro-Dollar Borrowing
specifying:

        (i)    the date of such Borrowing, which shall be a Business Day in the
case of a Base Rate Borrowing or a Borrowing bearing interest at the Offered
Rate or a Euro-Dollar Business Day in the case of a Euro-Dollar Borrowing,

        (ii)   the aggregate amount of such Borrowing,

        (iii)  whether the Loans comprising such Borrowing are to be Base Rate
Loans, Loans bearing interest at the Offered Rate or Euro-Dollar Loans,

        (iv)  in the case of a Euro-Dollar Borrowing, the duration of the
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period,

        (v)   payment instructions for delivery of such Borrowing; and

        (vi)  that no Default or Event of Default has occurred or is continuing.

        (b)   Borrower shall give the Administrative Agent, and the Fronting
Bank, written notice in the event that it desires to have Letters of Credit
(each, a "Letter of Credit") issued, or to have Letters of Credit issued on
behalf of a Subsidiary, hereunder no later than 1:00 P.M. (New York City time)
at least four (4) Business Days prior to, but excluding, the date of such
issuance. Each such notice shall specify (i) the individual amount of each
requested Letter of Credit, (ii) the aggregate amount of the requested Letters
of Credit, (iii) the individual amount of

29

--------------------------------------------------------------------------------



each requested Letter of Credit and the number of Letters of Credit to be
issued, (iv) the date of such issuance (which shall be a Business Day), (v) the
name and address of the beneficiary, (vi) the expiration date of the Letter of
Credit (which in no event shall be later than the date which is fifteen
(15) days prior to the Maturity Date), (vii) the purpose and circumstances for
which such Letter of Credit is being issued, (viii) the terms upon which each
such Letter of Credit may be drawn down (which terms shall not leave any
discretion to Fronting Bank) and (ix) that no Default or Event of Default has
occurred or is continuing. Each such notice may be revoked telephonically by the
Borrower to the Fronting Bank and the Administrative Agent any time prior to the
issuance of the Letter of Credit by the Fronting Bank, provided such revocation
is confirmed in writing by the Borrower to the Fronting Bank and the
Administrative Agent within one (1) Business Day by facsimile. Notwithstanding
anything contained herein to the contrary, the Borrower shall complete and
deliver to the Fronting Bank, at the Fronting Bank's request, any required
documentation in connection with any requested Letter of Credit no later than
the second (2nd) Business Day prior to the date of issuance thereof. No later
than 1:00 P.M. (New York City time) on the date that is four (4) Business Days
prior to, but excluding, the date of issuance, the Borrower shall specify a
precise description of the documents and the verbatim text of any certificate to
be presented by the beneficiary of such Letter of Credit, which if presented by
such beneficiary prior to the expiration date of the Letter of Credit would
require the Fronting Bank to make a payment under the Letter of Credit;
provided, that Fronting Bank may, in its reasonable judgment, require changes in
any such documents and certificates only in conformity with changes in customary
and commercially reasonable practice or law and, provided further, that no
Letter of Credit shall require payment against a conforming draft to be made
thereunder on the second Business Day following the date that such draft is
presented if such presentation is made later than 1:00 P.M. New York City time
(except that if the beneficiary of any Letter of Credit requests at the time of
the issuance of its Letter of Credit that payment be made on the same Business
Day against a conforming draft, such beneficiary shall be entitled to such a
same day draw, provided such draft is presented to the Fronting Bank no later
than 1:00 P.M. (New York City time) and provided further the Borrower shall have
requested to the Fronting Bank and the Administrative Agent that such
beneficiary shall be entitled to a same day draw). In determining whether to pay
on such Letter of Credit, the Fronting Bank shall be responsible only to
determine that the documents and certificates required to be delivered under the
Letter of Credit have been delivered and that they comply on their face with the
requirements of that Letter of Credit.

        SECTION 2.3.    Swingline Loan Subfacility.    

        (a)    Swingline Commitment.    Subject to the terms and conditions of
this Section 2.3, the Swingline Lender, in its individual capacity, agrees to
make certain revolving credit loans to the Borrower (each a "Swingline Loan"
and, collectively, the "Swingline Loans") from time to time during the Term
hereof; provided, however, that the aggregate amount of Swingline Loans
outstanding at any

30

--------------------------------------------------------------------------------



time shall not exceed the lesser of (i) ONE HUNDRED TWENTY FIVE MILLION DOLLARS
($125,000,000), and (ii) the aggregate Commitments less the sum of (A) all Loans
then outstanding, and (B) the Letter of Credit Usage (the "Swingline
Commitment"). Subject to the limitations set forth herein, any amounts repaid in
respect of Swingline Loans may be reborrowed.

        (b)    Swingline Borrowings.    

        (i)    Notice of Borrowing.    With respect to any Swingline Borrowing,
the Borrower shall give the Swingline Lender and the Administrative Agent notice
in writing which is received by the Swingline Lender and Administrative Agent
not later than 2:00 p.m. (New York City time) on the proposed date of such
Swingline Borrowing (and confirmed by telephone by such time), specifying
(A) that a Swingline Borrowing is being requested, (B) the amount of such
Swingline Borrowing, (C) the proposed date of such Swingline Borrowing, which
shall be a Business Day and (D) that no Default or Event of Default has occurred
and is continuing both before and after giving effect to such Swingline
Borrowing. Such notice shall be irrevocable.

        (ii)    Minimum Amounts.    Each Swingline Borrowing shall be in a
minimum principal amount of $1,000,000, or an integral multiple of $100,000 in
excess thereof.

        (iii)    Repayment of Swingline Loans.    Each Swingline Loan shall be
due and payable on the earliest of (A) 5 Business Days from and including the
date of the applicable Swingline Borrowing, (B) the date of the next Committed
Borrowing or (C) the Maturity Date. If, and to the extent, any Swingline Loans
shall be outstanding on the date of any Committed Borrowing, such Swingline
Loans shall first be repaid from the proceeds of such Committed Borrowing prior
to the disbursement of the same to the Borrower. If, and to the extent, a
Committed Borrowing is not requested prior to the Maturity Date or the end of
the 5 Business Day period after a Swingline Borrowing, or unless the Borrower
shall have notified the Administrative Agent and the Swingline Lender prior to
1:00 P.M. (New York City time) on the fourth (4th) Business Day after the
Swingline Borrowing that the Borrower intends to reimburse the Swingline Bank
for the amount of such Swingline Borrowing with funds other than proceeds of the
Loans, the Borrower shall be deemed to have requested a Committed Borrowing
comprised

31

--------------------------------------------------------------------------------



entirely of Base Rate Loans in the amount of the applicable Swingline Loan then
outstanding, the proceeds of which shall be used to repay such Swingline Loan to
the Swingline Lender. In addition, if (x) the Borrower does not repay the
Swingline Loan on or prior to the end of such 5 Business Day period, or (y) a
Default or Event of Default shall have occurred during such 5 Business Day
period, the Swingline Lender may, at any time, in its sole discretion, by
written notice to the Borrower and the Administrative Agent, demand repayment of
its Swingline Loans by way of a Committed Borrowing, in which case the Borrower
shall be deemed to have requested a Committed Borrowing comprised entirely of
Base Rate Loans in the amount of such Swingline Loans then outstanding, the
proceeds of which shall be used to repay such Swingline Loans to the Swingline
Lender. Any Committed Borrowing which is deemed requested by the Borrower in
accordance with this Section 2.3(b)(iii) is hereinafter referred to as a
"Mandatory Borrowing". Each Bank hereby irrevocably agrees to make Committed
Loans promptly upon receipt of notice from the Swingline Lender of any such
deemed request for a Mandatory Borrowing in the amount and in the manner
specified in the preceding sentences and on the date such notice is received by
such Bank (or the next Business Day if such notice is received after 12:00 noon
(New York City time)) notwithstanding (I) that the amount of the Mandatory
Borrowing may not comply with the minimum amount of Committed Borrowings
otherwise required hereunder, (II) whether any conditions specified in
Section 3.2 are then satisfied, (III) whether a Default or an Event of Default
then exists, (IV) failure of any such deemed request for a Committed Borrowing
to be made by the time otherwise required in Section 2.2, (V) the date of such
Mandatory Borrowing (provided that such date must be a Business Day), or
(VI) any termination of the Commitments immediately prior to such Mandatory
Borrowing or contemporaneously therewith; provided, however, that no Bank shall
be obligated to make Committed Loans in respect of a Mandatory Borrowing if a
Default or an Event of Default then exists and the applicable Swingline Loan was
made by the Swingline Lender without receipt of a written Notice of Borrowing in
the form specified in subclause (i) above or after Administrative Agent has
delivered a notice of Default or Event of Default which has not been rescinded.

        (iv)    Purchase of Participations.    In the event that any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under the Bankruptcy Code with respect to the Borrower), then each Bank hereby
agrees that it shall forthwith purchase (as of the date the Mandatory Borrowing
would otherwise have occurred, but adjusted for any payment received from the
Borrower on or after such date and prior to such purchase) from the Swingline
Lender such participations in the outstanding Swingline Loans as shall be
necessary to cause each such Bank to share in such Swingline Loans ratably based
upon its Pro Rata Share (determined before giving effect to any termination of
the Commitments pursuant to Section 6.2), provided that (A) all interest payable
on the Swingline Loans with respect to any participation shall be for the
account of the Swingline Lender until but excluding the day upon which the
Mandatory Borrowing would otherwise have occurred, and (B) in the event of a
delay between the day upon which the Mandatory Borrowing would otherwise have
occurred and the time any purchase of a participation pursuant to this sentence
is actually made, the purchasing Bank shall be required to pay to the Swingline
Lender interest on the principal amount of such participation for each day from
and including the day upon which the Mandatory Borrowing would otherwise have
occurred to but excluding the date of payment for such participation, at the
rate equal to the Federal Funds Rate, for the two (2) Business Days after the
date the Mandatory Borrowing would otherwise have

32

--------------------------------------------------------------------------------



occurred, and thereafter at a rate equal to the Base Rate. Notwithstanding the
foregoing, no Bank shall be obligated to purchase a participation in any
Swingline Loan if a Default or an Event of Default then exists and such
Swingline Loan was made by the Swingline Lender without receipt of a written
Notice of Borrowing in the form specified in subclause (i) above or after
Administrative Agent has delivered a notice of Default or Event of Default which
has not been rescinded.

        (c)    Interest Rate.    Each Swingline Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Swingline
Loan is made until the date it is repaid, at a rate per annum equal to the
Federal Funds Rate plus the Applicable Margin for Euro-Dollar Loans for such
day.

        SECTION 2.4.    Money Market Borrowings.    

        (a)    The Money Market Option.    From time to time during the Term,
and provided that at such time the Borrower maintains an Investment Grade
Rating, the Borrower may, as set forth in this Section 2.4, request the Banks
during the Term to make offers to make Money Market Loans to the Borrower, not
to exceed, at such time, the lesser of (i) 50% of the aggregate Commitments, and
(ii) the aggregate Commitments less all Loans and Letter of Credit Usage then
outstanding (excluding any Loans or any portion thereof to be repaid from the
proceeds of such Money Market Loans). Subject to the provisions of this
Agreement, the Borrower may repay any outstanding Money Market Loan on any day
which is a Business Day (or a Euro-Dollar Business Day in the case of Money
Market IBOR Loans) and any amounts so repaid may be reborrowed, up to the amount
available under this Section 2.4 at the time of such Borrowing, until the
Euro-Dollar Business Day next preceding the Maturity Date. The Banks may, but
shall have no obligation to, make such offers and the Borrower may, but shall
have no obligation to, accept any such offers in the manner set forth in this
Section 2.4.

        (b)    Money Market Quote Request.    When the Borrower wishes to
request offers to make Money Market Loans under this Section, it shall transmit
to the Administrative Agent by telex or facsimile transmission a Money Market
Quote Request substantially in the form of Exhibit B hereto (a "Money Market
Quote Request") so as to be received not later than 1:00 P.M. (New York City
time) on (x) the fifth Euro-Dollar Business Day prior to, but excluding, the
date of Borrowing proposed therein, in the case of an IBOR Auction or (y) the
Business Day immediately preceding the date of Borrowing proposed therein, in
the case of an Absolute Rate Auction (or, in either case, such other time or
date as the Borrower and the Administrative Agent shall have mutually agreed and
shall have notified the Banks not later than the date of the Money Market Quote
Request for the first IBOR Auction or Absolute Rate Auction for which such
change is to be effective) specifying:

33

--------------------------------------------------------------------------------



        (i)    the proposed date of Borrowing, which shall be a Euro-Dollar
Business Day in the case of an IBOR Auction or a Business Day in the case of an
Absolute Rate Auction,

        (ii)   the aggregate amount of such Borrowing, which shall be $5,000,000
or a larger multiple of $1,000,000,

        (iii)  the duration of the Interest Period applicable thereto (which
shall not be less than 14 days or more than 180 days), subject to the provisions
of the definition of Interest Period,

        (iv)  whether the Money Market Quotes requested are to set forth a Money
Market Margin or a Money Market Non-IBOR Rate,

        (v)   the aggregate amount of all Money Market Loans then outstanding,
and

        (vi)  that no Default or Event of Default has occurred or is continuing.

The Borrower may request offers to make Money Market Loans for more than one
Interest Period in a single Money Market Quote Request. In no event may Borrower
give a Money Market Quote Request within ten (10) days of the giving of any
other Money Market Quote Request.

        (c)    Invitation for Money Market Quotes.    Promptly upon receipt of a
Money Market Quote Request, the Administrative Agent shall send to the Banks by
telex or facsimile transmission an "Invitation for Money Market Quotes"
substantially in the form of Exhibit C hereto, which shall constitute an
invitation by the Borrower to each Bank to submit Money Market Quotes offering
to make the Money Market Loans to which such Money Market Quote Request relates
in accordance with this Section.

        (d)    Submission and Contents of Money Market Quotes.    1. Each Bank
may submit a Money Market Quote containing an offer or offers to make Money
Market Loans in response to any Invitation for Money Market Quotes. Each Money
Market Quote must comply with the requirements of this subsection (d) and must
be submitted to the Administrative Agent by telex or facsimile transmission at
its offices specified in or pursuant to Section 9.1 not later than (x) 2:00 P.M.
(New York City time) on the fourth Euro-Dollar Business Day prior to, but
excluding, the proposed date of Borrowing, in the case of a IBOR Auction or
(y) 9:30 A.M. (New York City time) on the proposed date of Borrowing, in the
case of an Absolute Rate Auction (or, in either case, such other time or date as
the Borrower and the Administrative Agent shall have mutually agreed and shall
have notified to the Banks not later than the date of the Money Market Quote
Request for the first IBOR Auction or

34

--------------------------------------------------------------------------------



Absolute Rate Auction for which such change is to be effective); provided that
Money Market Quotes submitted by the Administrative Agent (or any affiliate of
the Administrative Agent) in the capacity of a Bank may be submitted, and may
only be submitted, if the Administrative Agent or such affiliate notifies the
Borrower of the terms of the offer or offers contained therein not later than
(x) one hour prior to the deadline for the other Banks, in the case of an IBOR
Auction or (y) one hour prior to the deadline for the other Banks, in the case
of an Absolute Rate Auction. Subject to Articles III and VI, any Money Market
Quote so made shall be irrevocable except with the written consent of the
Administrative Agent given on the instructions of the Borrower.

        2.     Each Money Market Quote shall be in substantially the form of
Exhibit D hereto and shall in any case specify:

        (i)    the proposed date of Borrowing,

        (ii)   the principal amount of the Money Market Loan for which each such
offer is being made, which principal amount (w) may be greater than or less than
the Commitment of the quoting Bank, (x) must be $5,000,000 or a larger multiple
of $1,000,000, (y) may not exceed the principal amount of Money Market Loans for
which offers were requested and (z) may be subject to an aggregate limitation as
to the principal amount of Money Market Loans for which offers being made by
such quoting Bank may be accepted,

        (iii)  the Interest Period(s) with respect to which each such offer is
being made,

        (iv)  in the case of an IBOR Auction, the margin above or below the
applicable Base Euro-Dollar Rate (the "Money Market Margin") offered for each
such Money Market Loan, expressed as a percentage (specified to the nearest
1/10,000th of 1%) to be added to or subtracted from such base rate,

        (v)   in the case of an Absolute Rate Auction, the rate of interest per
annum (specified to the nearest 1/10,000th of 1%) (the "Money Market Non-IBOR
Rate") offered for each such Money Market Loan, and

        (vi)  the identity of the quoting Bank.

A Money Market Quote may set forth up to five separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Money Market Quotes.

35

--------------------------------------------------------------------------------





        3.     Any Money Market Quote shall be disregarded if it:

        (i)    is not substantially in conformity with Exhibit D hereto or does
not specify all of the information required by subsection (d)(2) above;

        (ii)   contains qualifying, conditional or similar language (except for
an aggregate limitation as provided in subsection (d)(2)(ii) above);

        (iii)  proposes terms other than or in addition to those set forth in
the applicable Invitation for Money Market Quotes; or

        (iv)  arrives after the time set forth in subsection (d)(1).

        (e)    Notice to Borrower.    The Administrative Agent shall promptly
(and in any event within one (1) Business Day (or Euro-Dollar Business Day in
the case of an IBOR Auction) after receipt thereof) notify the Borrower in
writing of the terms (x) of any Money Market Quote submitted by a Bank that is
in accordance with subsection (d) and (y) of any Money Market Quote that amends,
modifies or is otherwise inconsistent with a previous Money Market Quote
submitted by such Bank with respect to the same Money Market Quote Request. Any
such subsequent Money Market Quote shall be disregarded by the Administrative
Agent unless such subsequent Money Market Quote is submitted solely to correct a
manifest error in such former Money Market Quote or modifies the terms of such
previous Money Market Quote to provide terms more favorable to Borrower. The
Administrative Agent's notice to the Borrower shall specify (A) the aggregate
principal amount of Money Market Loans for which offers have been received for
each Interest Period specified in the related Money Market Quote Request,
(B) the respective principal amounts and Money Market Margins or Money Market
Non-IBOR Rates, as the case may be, so offered and (C) if applicable,
limitations on the aggregate principal amount of Money Market Loans for which
offers in any single Money Market Quote may be accepted.

        (f)    Acceptance and Notice by Borrower.    Not later than 1:00 P.M.
(New York City time) on (x) the third Euro-Dollar Business Day prior to, but
excluding, the proposed date of Borrowing, in the case of an IBOR Auction or
(y) the proposed date of Borrowing, in the case of an Absolute Rate Auction (or,
in either case, such other time or date as the Borrower and the Administrative
Agent shall have mutually agreed and shall have notified to the Banks not later
than the date of the Money Market Quote Request for the first IBOR Auction or
Absolute Rate Auction for which such change is to be effective), the Borrower
shall notify the Administrative Agent of its acceptance or non-acceptance of the
offers so notified to it pursuant to subsection (e). In the case of acceptance,
such notice (a "Notice of Money Market Borrowing") shall specify the aggregate
principal amount of offers for each Interest Period that are accepted. The
Borrower may accept any Money Market Quote in whole or in part; provided that:

36

--------------------------------------------------------------------------------



        1.     the aggregate principal amount of each Money Market Borrowing may
not exceed the applicable amount set forth in the related Money Market Quote
Request;

        2.     the principal amount of each Money Market Borrowing must be
$5,000,000 or a larger multiple of $1,000,000;

        3.     the lowest remaining offered Money Market Margin or Money Market
Non-IBOR Rate, as the case may be, must be accepted prior to any higher offered
Money Market Margin or Money Market Non-IBOR Rate, as the case may be, until the
aggregate principal amount of such Money Market Borrowing is covered; and

        4.     the Borrower may not accept any offer that is described in
subsection (d)(3) or that otherwise fails to comply with the requirements of
this Agreement.

        (g)    Allocation by Agent.    If offers are made by two or more Banks
with the same Money Market Margins or Money Market Non-IBOR Rates, as the case
may be, for a greater aggregate principal amount than the amount in respect of
which such offers are accepted for the related Interest Period, the principal
amount of Money Market Loans in respect of which such offers are accepted shall
be allocated by the Administrative Agent among such Banks as nearly as possible
(in multiples of $100,000, as the Administrative Agent may deem appropriate) in
proportion to the aggregate principal amounts of such offers. The Administrative
Agent shall promptly (and in any event within one (1) Business Day (or
Euro-Dollar Business Day in the case of an IBOR Auction) after such offers are
accepted) notify the Borrower and each such Bank in writing of any such
allocation of Money Market Loans. Determinations by the Administrative Agent of
the allocation of Money Market Loans shall be conclusive in the absence of
manifest error.

        (h)   Notwithstanding anything to the contrary contained herein, each
Bank shall be required to fund its Pro Rata Share of Committed Loans in
accordance with Section 2.1 hereof despite the fact that any Bank's Commitment
may have been or may be exceeded as a result of such Bank's making of Money
Market Loans.

        SECTION 2.5.    Notice to Banks; Funding of Loans.    

        (a)   Upon receipt of a Notice of Borrowing from Borrower in accordance
with Section 2.2 hereof, the Administrative Agent shall, on the date such Notice
of Borrowing is received by the Administrative Agent, notify each applicable
Bank of the contents thereof and of such Bank's share of such Borrowing, of the
interest rate applicable thereto and the Interest Period(s) (if different from
those requested by the Borrower) and such Notice of Borrowing shall not
thereafter be

37

--------------------------------------------------------------------------------



revocable by the Borrower, unless Borrower shall pay any applicable expenses
pursuant to Section 2.14.

        (b)   Not later than 2:00 p.m. (New York City time) on the date of each
Committed Borrowing (including without limitation each Mandatory Borrowing) as
indicated in the applicable Notice of Borrowing, each Bank shall (except as
provided in subsection (d) of this Section) make available its share of such
Committed Borrowing in Federal funds immediately available in New York, New
York, to the Administrative Agent at its address referred to in Section 9.1. If
the Borrower has requested the issuance of a Letter of Credit, no later than
1:00 p.m. (New York City time) on the date of such issuance as indicated in the
notice delivered pursuant to Section 2.2(b), the Fronting Bank shall issue such
Letter of Credit for the amount so requested and deliver the same to, or as
directed in writing by, the Borrower, with a copy thereof to the Administrative
Agent. Immediately upon the issuance of each Letter of Credit by the Fronting
Bank, the Fronting Bank shall be deemed to have sold and transferred to each
other Bank, and each such other Bank shall be deemed, and hereby agrees, to have
irrevocably and unconditionally purchased and received from the Fronting Bank,
without recourse or warranty, an undivided interest and a participation in such
Letter of Credit, any drawing thereunder, and its obligation to pay its Pro Rata
Share with respect thereto, and any security therefor or guaranty pertaining
thereto, in an amount equal to such Bank's ratable share thereof. Upon any
change in any of the Commitments in accordance herewith, there shall be an
automatic adjustment to such participations to reflect such changed shares. The
Fronting Bank shall have the primary obligation to fund any and all draws made
with respect to such Letter of Credit notwithstanding any failure of a
participating Bank to fund its ratable share of any such draw. The
Administrative Agent will instruct the Fronting Bank to make such Letter of
Credit available to the Borrower and the Fronting Bank shall make such Letter of
Credit available to the Borrower, at its aforesaid address or at such address in
the United States as Borrower shall request on the date of the Borrowing.

        (c)   Not later than 3:00 p.m. (New York City time) on the date of each
Swingline Borrowing as indicated in the applicable Notice of Borrowing, the
Swingline Lender shall make available such Swingline Borrowing in Federal funds
immediately available in New York, New York to the Administrative Agent at its
address referred to in Section 9.1.

        (d)   Unless the Administrative Agent shall have received notice from a
Bank prior to the time of any Borrowing that such Bank will not make available
to the Administrative Agent such Bank's share of such Borrowing, the
Administrative Agent may assume that such Bank has made such share available to
the Administrative Agent on the date of such Borrowing in accordance with this
Section 2.5 and the Administrative Agent may, in reliance upon such assumption,
but shall not be obligated to, make available to the Borrower on such date a
corresponding amount on behalf of such Bank. If and to the extent that such Bank
shall

38

--------------------------------------------------------------------------------



not have so made such share available to the Administrative Agent, such Bank
agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, at the Federal Funds Rate,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Administrative Agent. If such Bank shall
repay to the Administrative Agent such corresponding amount, such amount so
repaid shall constitute such Bank's Loan included in such Borrowing for purposes
of this Agreement. If such Bank shall not pay to Administrative Agent such
corresponding amount after reasonable attempts are made by Administrative Agent
to collect such amounts from such Bank, Borrower agrees to repay to
Administrative Agent forthwith on demand such corresponding amounts together
with interest thereto, for each day from the date such amount is made available
to Borrower until the date such amount is repaid to Administrative Agent, at the
interest rate applicable thereto one (1) Business Day after demand. Nothing
contained in this Section 2.5(d) shall be deemed to reduce the Commitment of any
Bank or in any way affect the rights of Borrower with respect to any defaulting
Bank or Administrative Agent. The failure of any Bank to make available to the
Administrative Agent such Bank's share of any Borrowing in accordance with
Section 2.5(b) hereof shall not relieve any other Bank of its obligations to
fund its Commitment, in accordance with the provisions hereof. In addition,
until such time as such Bank shall make available to the Administrative Agent
such Bank's share of any Borrowing in accordance with Section 2.5(b) hereof or
shall repay to the Administrative Agent all amounts due to it, as applicable,
unless such failure is subject to a good faith dispute as to whether such
advance or reimbursement is properly required to be made pursuant to the
provisions of this Agreement, such Bank shall not have the right to approve or
consent to any matter requiring such approval or consent hereunder.

        (e)   Subject to the provisions hereof, the Administrative Agent shall
make available each Borrowing to Borrower in Federal funds immediately available
in accordance with, and on the date set forth in, the applicable Notice of
Borrowing.

        SECTION 2.6.    Notes.    

        (a)   The Loans of each Bank shall be evidenced by a single Note made by
the Borrower payable to the order of such Bank for the account of its Applicable
Lending Office.

        (b)   Each Bank may, by notice to the Borrower and the Administrative
Agent, request that its Loans of a particular type (including, without
limitation, Swingline Loans and Money Market Loans) be evidenced by a separate
Note in an amount equal to the aggregate unpaid principal amount of such Loans.
Any additional costs incurred by the Administrative Agent, the Borrower or the
Banks in connection with preparing such a Note shall be at the sole cost and
expense of the Bank requesting such Note. In the event any Loans evidenced by
such a Note are

39

--------------------------------------------------------------------------------



paid in full prior to the Maturity Date, any such Bank shall return such Note to
Borrower. Each such Note shall be in substantially the form of Exhibit A hereto
with appropriate modifications to reflect the fact that it evidences solely
Loans of the relevant type. Upon the execution and delivery of any such Note,
any existing Note payable to such Bank shall be returned to Borrower and
replaced or modified accordingly. Each reference in this Agreement to the "Note"
of such Bank shall be deemed to refer to and include any or all of such Notes,
as the context may require.

        (c)   Upon receipt of any Bank's Note pursuant to Section 3.1(a), the
Administrative Agent shall forward such Note to such Bank. Each Bank shall
record the date, amount, type and maturity of each Loan made by it and the date
and amount of each payment of principal made by the Borrower, with respect
thereto, and may, if such Bank so elects in connection with any transfer or
enforcement of its Note, endorse on the appropriate schedule appropriate
notations to evidence the foregoing information with respect to each such Loan
then outstanding; provided that the failure of any Bank to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Notes. Each Bank is hereby irrevocably authorized by the
Borrower so to endorse its Note and to attach to and make a part of its Note a
continuation of any such schedule as and when required.

        (d)   The Committed Loans shall mature, and the principal amount thereof
shall be due and payable, on the Maturity Date. The Swingline Loans shall
mature, and the principal amount thereof shall be due and payable, in accordance
with Section 2.3(b)(iii).

        (e)   Each Money Market Loan included in any Money Market Borrowing
shall mature, and the principal amount thereof shall be due and payable,
together with accrued interest thereon, on the earlier to occur of (i) last day
of the Interest Period applicable to such Borrowing or (ii) the Maturity Date.

        (f)    There shall be no more than seven (7) Euro-Dollar Groups of Loans
and no more than ten (10) Money Market Loans outstanding at any one time.

        SECTION 2.7.    Method of Electing Interest Rates.    (a) The Loans
included in each Committed Borrowing shall bear interest initially at the type
of rate specified by the Borrower, in the applicable Notice of Borrowing or as
otherwise provided in Section 2.3 with respect to Mandatory Borrowings.
Thereafter, the Borrower may from time to time elect to change or continue the
type of interest rate borne by each Group of Loans (subject in each case to the
provisions of Article VIII), as follows:

        (i)    if such Loans are Base Rate Loans, the Borrower may elect to
convert all or any portion of such Loans to Euro-Dollar Loans or Loans bearing
interest at the Offered Rate as of any Euro-Dollar Business Day;

40

--------------------------------------------------------------------------------







        (ii)   if such Loans are Euro-Dollar Loans or Loans bearing interest at
the Offered Rate, the Borrower may elect to convert all or any portion of such
Loans to Base Rate Loans and/or elect to continue all or any portion of such
Loans as Euro-Dollar Loans for an additional Interest Period or additional
Interest Periods, in each case effective on the last day of the then current
Interest Period applicable to such Loans, or on such other date designated by
Borrower in the Notice of Interest Rate Election provided Borrower shall pay any
losses pursuant to Section 2.14.

        Each such election shall be made by delivering a notice (a "Notice of
Interest Rate Election") to the Administrative Agent at least three
(3) Euro-Dollar Business Days prior to, but excluding, the effective date of the
conversion or continuation selected in such notice. A Notice of Interest Rate
Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant Group of Loans; provided that (i) such portion
is allocated ratably among the Loans comprising such Group, (ii) the portion to
which such Notice applies, and the remaining portion to which it does not apply,
are each in the minimum amounts required hereby, (iii) no Committed Loan may be
continued as, or converted into, a Euro-Dollar Loan when any Event of Default
has occurred and is continuing, provided, however, that if and for so long as
Borrower shall have an Investment Grade Rating from S&P and Moody's, if Borrower
shall so request and the Required Banks shall so elect, then a Committed Loan
may be continued as, or converted into, a Euro-Dollar Loan when any Event of
Default has occurred and is continuing, and (iv) no Interest Period shall extend
beyond the Maturity Date.

        (b)   Each Notice of Interest Rate Election shall specify:

        (i)    the Group of Loans (or portion thereof) to which such notice
applies;

        (ii)   the date on which the conversion or continuation selected in such
notice is to be effective, which shall comply with the applicable clause of
subsection (a) above;

        (iii)  if the Loans comprising such Group are to be converted, the new
type of Loans and, if such new Loans are Euro-Dollar Loans, the duration of the
initial Interest Period applicable thereto; and

        (iv)  if such Loans are to be continued as Euro-Dollar Loans for an
additional Interest Period, the duration of such additional Interest Period.

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

41

--------------------------------------------------------------------------------



        (c)   Upon receipt of a Notice of Interest Rate Election from the
Borrower pursuant to subsection (a) above, the Administrative Agent shall notify
each Bank the same day as it receives such Notice of Interest Rate Election of
the contents thereof, the interest rates determined pursuant thereto and the
Interest Periods (if different from those requested by the Borrower) and such
notice shall not thereafter be revocable by the Borrower. If the Borrower fails
to deliver a timely Notice of Interest Rate Election to the Administrative Agent
for any Group of Euro-Dollar Loans, such Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto.

        SECTION 2.8.    Interest Rates.    

        (a)   Each Base Rate Loan shall bear interest on the outstanding
principal amount thereof, for each day from the date such Loan is made until the
date it is repaid or converted into a Euro-Dollar Loan pursuant to Section 2.7,
at a rate per annum equal to sum of the Base Rate plus the Applicable Margin for
Base Rate Loans for such day.

        (b)   Each Euro-Dollar Loan shall bear interest on the outstanding
principal amount thereof, for each day during the Interest Period applicable
thereto, at a rate per annum equal to the sum of the Applicable Margin for
Euro-Dollar Loans for such day plus the Euro-Dollar Rate applicable to such
Interest Period.

        (c)   Subject to Section 8.1, each Money Market IBOR Loan shall bear
interest on the outstanding principal amount thereof, for the Interest Period
applicable thereto, at a rate per annum equal to the sum of the Base Euro-Dollar
Rate for such Interest Period (determined in accordance with Section 2.8(b) as
if the related Money Market IBOR Borrowing were a Euro-Dollar Borrowing) plus
(or minus) the Money Market Margin quoted by the Bank making such Loan in
accordance with Section 2.4. Each Money Market Non-IBOR Rate Loan shall bear
interest on the outstanding principal amount thereof, for the Interest Period
applicable thereto, at a rate per annum equal to the Money Market Non-IBOR Rate
quoted by the Bank making such Loan in accordance with Section 2.4. Any overdue
principal of or interest on any Money Market Loan shall bear interest, payable
on demand, for each day until paid at a rate per annum equal to the Base Rate
until such failure shall become an Event of Default and thereafter at a rate per
annum equal to the sum of 2% plus the Base Rate for such day.

        (d)   In the event that, and for so long as, any Event of Default shall
have occurred and be continuing, the outstanding principal amount of the Loans,
and, to the extent permitted by applicable law, overdue interest and fees in
respect of all Loans, shall bear interest at the annual rate equal to the sum of
the Base Rate and two percent (2%), or, if any Committed Loan shall have been
continued as, or converted into, a Euro-Dollar Loan, then, as to such Loan only,
the sum of the Euro-

42

--------------------------------------------------------------------------------



Dollar Rate and the Applicable Margin for Euro-Dollar Loans, and two percent
(2%) (collectively, the "Default Rate").

        (e)   The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder. The Administrative Agent shall give prompt
notice to the Borrower and the Banks of each rate of interest so determined, and
its determination thereof shall be conclusive in the absence of demonstrable
error.

        (f)    Interest on all Loans bearing interest at the Base Rate or the
Offered Rate shall be payable on the first Business Day of each calendar month.
Interest on all Loans bearing interest based on the Euro-Dollar Rate shall be
payable on the last Euro-Dollar Business Day of the applicable Interest Period,
and, in the case of Interest Periods longer than three months, on the last
Euro-Dollar Business Day of each three-month period from commencement.

        SECTION 2.9.    Fees.    

        (a)    Facility Fee.    For the period beginning on the date hereof and
ending on the date the Obligations are paid in full and this Agreement is
terminated (the "Facility Fee Period"), the Borrower shall pay to the
Administrative Agent for the account of the Banks ratably in proportion to their
respective Commitments a facility fee on the aggregate Commitments, regardless
of usage, at the Applicable Fee Percentage. In the event that the Commitments
are terminated but Loans or Letters of Credit remain outstanding, then, the
facility fee shall be paid on the aggregate outstanding Loans and Letter of
Credit Usage. The facility fee shall be payable in arrears on the last Business
Day of each March, June, September and December during the Facility Fee Period
and on the Maturity Date.

        (b)    Letter of Credit Fee.    During the Term, the Borrower shall pay
to the Administrative Agent, for the account of the Banks in proportion to their
interests in respect of issued and undrawn Letters of Credit, a fee (a "Letter
of Credit Fee") in an amount, provided that no Event of Default shall have
occurred and be continuing, equal to a rate per annum equal to the then
percentage per annum of the Applicable Margin with respect to Euro-Dollar Loans,
on the daily average of such issued and undrawn Letters of Credit, which fee
shall be payable, in arrears, on the last Business Day of each March, June,
September and December during the Term and on the Maturity Date. From the
occurrence, and during the continuance, of an Event of Default, such fee shall
be increased to be equal to two percent (2%) per annum on the daily average of
such issued and undrawn Letters of Credit.

        (c)    Fronting Bank Fee.    The Borrower shall pay any Fronting Bank,
for its own account, a fee (a "Fronting Bank Fee") at a rate per annum equal to
the greater of (i) 0.125% of the daily average issued and undrawn amount of each
outstanding Letter of Credit issued by such Fronting Bank and (ii) $1,000, which
fee shall be in addition to and not in lieu of, the Letter of Credit Fee. The
Fronting Bank

43

--------------------------------------------------------------------------------



Fee shall be payable in arrears on the last Business Day of each March, June,
September and December during the Term and on the Maturity Date.

        (d)    Extension Fee.    If Borrower elects to extend the term of the
Loan in accordance with Section 2.10(b), the Borrower shall pay to the
Administrative Agent no later than 30 days prior to the Extension Date for the
account of the Banks in proportion to their interests, a fee (the "Extension
Fee") in an amount equal to 0.20% of the aggregate Commitments at such time.

        (e)    Fees Non-Refundable.    All fees set forth in this Section 2.9
shall be deemed to have been earned on the date payment is due in accordance
with the provisions hereof and shall be non-refundable. The obligation of the
Borrower to pay such fees in accordance with the provisions hereof shall be
binding upon the Borrower and shall inure to the benefit of the Administrative
Agent and the Banks regardless of whether any Loans are actually made.

        SECTION 2.10.    Maturity Date.    

        (a)   The term (the "Term") of the Commitments (and each Bank's
obligations to make Loans and to participate in Letters of Credit hereunder)
shall terminate and expire, and the Borrower shall return or cause to be
returned all Letters of Credit to the Fronting Bank on the Maturity Date. Upon
the date of the termination of the Term, any Loans then outstanding (together
with accrued interest thereon and all other Obligations) shall be due and
payable on such date.

        (b)   Notwithstanding the foregoing, the Borrower may extend the
Maturity Date one time during the term of this Agreement for a period of one
(1) year upon the following terms and conditions: (i) delivery by Borrower of a
written notice to the Administrative Agent (the "Extension Notice") on or before
a date that is not more than 120 days nor less than 30 days prior to the
Maturity Date, which Extension Notice the Administrative Agent shall promptly
deliver to the Banks; (ii) no Event of Default shall have occurred and be
continuing both on the date the Borrower delivers the Extension Notice and on
the original Maturity Date (the "Extension Date"), (iii) all representations and
warranties of the Borrower contained in this Agreement (other than
representations which expressly speak as of a different date) shall be true and
correct in all material respects on and as of the Extension Date, and
(iv) Borrower shall pay the Extension Fee to Administrative Agent, for the
ratable account of the Banks, no later than 30 days prior to the Extension Date.
Borrower's delivery of the Extension Notice shall be irrevocable.

        SECTION 2.11.    Optional Prepayments.    

        (a)   The Borrower may, upon at least one (1) Business Day's notice to
the Administrative Agent, prepay any Group of Base Rate Loans, Loans bearing
interest at the Offered Rate or any Money Market Borrowing bearing interest

44

--------------------------------------------------------------------------------



at the Base Rate pursuant to Section 8.1, in whole at any time, or from time to
time in part in amounts aggregating One Million Dollars ($1,000,000) or more, by
paying the principal amount to be prepaid together with accrued interest thereon
to the date of prepayment. The Borrower may, from time to time on any Business
Day so long as prior notice is given to the Administrative Agent and Swingline
Lender no later than 1:00 p.m. (New York City time) on the day on which Borrower
intends to make such prepayment, prepay any Swingline Loans in whole or in part
in amounts aggregating $100,000 or a higher integral multiple of $100,000 (or,
if less, the aggregate outstanding principal amount of all Swingline Loans then
outstanding) by paying the principal amount to be prepaid together with accrued
interest thereon to the date of prepayment. Each such optional prepayment shall
be applied to prepay ratably the Loans of the several Banks (or the Swingline
Lender in the case of Swingline Loans) included in such Group or Borrowing.

        (b)   The Borrower may, upon at least three (3) Euro-Dollar Business
Days' notice to the Administrative Agent, pay all, or from time to time in part
in amounts aggregating Five Million Dollars ($5,000,000) or more, of any
Euro-Dollar Loan as of the last day of the Interest Period applicable thereto.
Except as provided in Article 8 and except with respect to any Euro-Dollar Loan
which has been converted to a Base Rate Loan pursuant to Section 8.2, 8.3 or 8.5
hereof, the Borrower may not prepay all or any portion of the principal amount
of any Euro-Dollar Loan prior to the end of the Interest Period applicable
thereto unless the Borrower shall also pay any applicable expenses pursuant to
Section 2.14. The Borrower may not prepay all or any portion of the principal
amount of any Money Market Loan prior to the end of the Interest Period
applicable thereto without the consent of all applicable Designated Lenders and
Banks. Any such prepayment shall be given on or prior to the third (3rd)
Euro-Dollar Business Day prior to, but excluding, the date of prepayment to the
Administrative Agent. Each such optional prepayment shall be applied to prepay
ratably the Loans of the Banks included in any Group of Euro-Dollar Loans,
except that any Euro-Dollar Loan which has been converted to a Base Rate Loan
pursuant to Section 8.2, 8.3 or 8.5 hereof may be prepaid without ratable
payment of the other Loans in such Group of Loans which have not been so
converted.

        (c)   The Borrower may at any time return any undrawn Letter of Credit
to the Fronting Bank in whole, but not in part, and the Fronting Bank within a
reasonable period of time shall give the Administrative Agent and each of the
Banks notice of such return.

        (d)   The Borrower may at any time and from time to time cancel all or
any part of the Commitments in amounts aggregating Twenty Five Million Dollars
($25,000,000) or a larger multiple of $1,000,000 by the delivery to the
Administrative Agent of a notice of cancellation within the applicable time
periods set forth in Sections 2.11(a) and (b) if there are Loans then
outstanding or, if there are no Loans outstanding at such time as to which the
Commitments with respect

45

--------------------------------------------------------------------------------



thereto are being canceled, upon at least three (3) Business Day's notice to the
Administrative Agent, whereupon, in either event, all or such portion of the
Commitments, as applicable, shall terminate as to the applicable Banks, pro rata
on the date set forth in such notice of cancellation, and, if there are any
Loans then outstanding, Borrower shall prepay, as applicable, all or such
portion of Loans outstanding on such date in accordance with the requirements of
Section 2.11(a) and (b). In no event shall the Borrower be permitted to cancel
Commitments for which a Letter of Credit has been issued and is outstanding
unless the Borrower returns (or causes to be returned) such Letter of Credit to
the Fronting Bank. Borrower shall be permitted to designate in its notice of
cancellation which Loans, if any, are to be prepaid. A reduction of the
Commitments pursuant to this Section 2.11(d) shall not effect a reduction in the
Swingline Commitment (unless so elected by the Borrower) until the aggregate
Commitments have been reduced to an amount equal to the Swingline Commitment.
Notwithstanding the foregoing, however, at no time may the Borrower reduce the
Commitments to an amount less than $400,000,000 unless the Borrower shall cancel
all the Commitments.

        (e)   Any amounts so prepaid pursuant to Section 2.11 (a) or (b) may be
reborrowed. In the event Borrower elects to cancel all or any portion of the
Commitments and the Swingline Commitment pursuant to Section 2.11(d) hereof,
such amounts may not be reborrowed.

        SECTION 2.12.    Intentionally Omitted    

        SECTION 2.13.    General Provisions as to Payments.    

        (a)   The Borrower shall make each payment of the principal of and
interest on the Loans and fees hereunder, without set-off or counterclaim, by
initiating a wire transfer not later than 1:00 P.M. (New York City time) on the
date when due, or, with respect to Money Market Loans, fund such payment of the
principal of and interest on the Loans and fees hereunder such that the
Designating Lender shall receive payment from Administrative Agent by 12:00 P.M.
(New York City time), of Federal or other funds immediately available in New
York, New York, to the Administrative Agent at its address referred to in
Section 9.1. The Administrative Agent will promptly (and in any event within one
(1) Business Day after receipt thereof) distribute to each Bank its ratable
share (or applicable share with respect to Money Market Loans) of each such
payment received by the Administrative Agent for the account of the Banks. If
and to the extent that the Administrative Agent shall receive any such payment
for the account of the Banks on or before 11:00 A.M. (New York City time) on any
Business Day (or Euro-Dollar Business Day, as applicable), and Administrative
Agent shall not have distributed to any Bank its applicable share of such
payment on such day, Administrative Agent shall distribute such amount to such
Bank together with interest thereon, for each day from the date such amount
should have been distributed to such Bank until the date Administrative Agent
distributes such amount to such Bank, at the Federal Funds Rate. Whenever

46

--------------------------------------------------------------------------------



any payment of principal of, or interest on the Base Rate Loans or Swingline
Loans or of fees shall be due on a day which is not a Business Day, the date for
payment thereof shall be extended to the next succeeding Business Day. Whenever
any payment of principal of, or interest on, the Euro-Dollar Loans shall be due
on a day which is not a Euro-Dollar Business Day, the date for payment thereof
shall be extended to the next succeeding Euro-Dollar Business Day unless such
Euro-Dollar Business Day falls in another calendar month, in which case the date
for payment thereof shall be the immediately preceding Euro-Dollar Business Day.
Whenever any payment of principal of, or interest on, the Money Market Non-IBOR
Rate Loans shall be due on a day which is not a Business Day, the date for
payment thereof shall be extended to the next succeeding Business Day. Whenever
any payment of principal of, or interest on, the Money Market IBOR Loans shall
be due on a day which is not a Euro-Dollar Business Day, the date for payment
thereof shall be extended to the next succeeding Euro-Dollar Business Day. If
the date for any payment of principal is extended by operation of law or
otherwise, interest thereon shall be payable for such extended time.

        (b)   Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Banks
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Bank on such due
date an amount equal to the amount then due such Bank. If and to the extent that
the Borrower shall not have so made such payment, each Bank shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Bank
together with interest thereon, for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Administrative Agent, at the Federal Funds Rate.

        SECTION 2.14.    Funding Losses.    If the Borrower makes any payment of
principal with respect to any Euro-Dollar Loan or Money Market IBOR Loan
(pursuant to Article II, VI or VIII or otherwise) on any day other than the last
day of the Interest Period applicable thereto, or if the Borrower fails to
borrow any Euro-Dollar Loans or Money Market IBOR Loans after notice has been
given to any Bank in accordance with Section 2.4(f) or 2.5(a), as applicable, or
if Borrower shall deliver a Notice of Interest Rate Election specifying that a
Euro-Dollar Loan shall be converted on a date other than the first (1st) day of
the then current Interest Period applicable thereto, the Borrower shall
reimburse each Bank within 15 days after certification by such Bank of such loss
or expense (which shall be delivered by each such Bank to Administrative Agent
for delivery to Borrower) for any resulting loss or expense incurred by it (or
by an existing Participant in the related Loan), including, without limitation,
any loss incurred in obtaining, liquidating or employing deposits from third
parties, but excluding loss of margin for the period after any such payment or
failure to borrow, provided that such Bank shall have delivered to

47

--------------------------------------------------------------------------------



Administrative Agent and Administrative Agent shall have delivered to the
Borrower a certification as to the amount of such loss or expense, which
certification shall set forth in reasonable detail the basis for and calculation
of such loss or expense and shall be conclusive in the absence of demonstrable
error.

        SECTION 2.15.    Computation of Interest and Fees.    Interest based on
the Prime Rate hereunder shall be computed on the basis of a year of 365 days
(or 366 days in a leap year) and paid for the actual number of days elapsed
(including the first day but excluding the last day). All other interest and
fees shall be computed on the basis of a year of 360 days and paid for the
actual number of days elapsed (including the first day but excluding the last
day).

        SECTION 2.16.    Use of Proceeds.    The Borrower shall use the proceeds
of the Loans for general corporate purposes, including, without limitation, the
origination, acquisition and funding of Loan Assets and Credit Tenant Lease
Assets, repayment of the Existing Facility and for general working capital needs
of the Borrower; provided, however, that no Swingline Loan shall be used for the
purpose of refinancing another Swingline Loan, in whole or part.

        SECTION 2.17.    Letters of Credit.    

        (a)   Subject to the terms contained in this Agreement and the other
Loan Documents, upon the receipt of a notice in accordance with Section 2.2(b)
requesting the issuance of a Letter of Credit, the Fronting Bank shall issue a
Letter of Credit or Letters of Credit in such form as is reasonably acceptable
to the Borrower (subject to the provisions of Section 2.2(b)) in an amount or
amounts equal to the amount or amounts requested by the Borrower.

        (b)   Each Letter of Credit shall be issued in the minimum amount of
Five Hundred Thousand Dollars ($500,000) or such lesser amount as may be agreed
to by the Fronting Bank.

        (c)   The Letter of Credit Usage shall be no more than Seventy Five
Million Dollars ($75,000,000).

        (d)   Without the consent of the Administrative Agent, there shall be no
more than ten (10) Letters of Credit outstanding at any one time.

        (e)   In the event of any request for a drawing under any Letter of
Credit by the beneficiary thereunder, the Fronting Bank shall notify the
Borrower and the Administrative Agent (and the Administrative Agent shall notify
each Bank thereof) on the same Business Day as such request for drawing, and,
except as provided in this subsection (e), the Borrower shall reimburse the
Fronting Bank, in immediately available funds, on the same day on which such
drawing is honored in an amount equal to such drawing. Notwithstanding anything
contained herein to the

48

--------------------------------------------------------------------------------



contrary, however, unless the Borrower shall have notified the Administrative
Agent and the Fronting Bank prior to 1:00 P.M. (New York City time) on the
Business Day immediately preceding the date of such drawing that the Borrower
intends to reimburse the Fronting Bank for the amount of such drawing with funds
other than the proceeds of the Loans, the Borrower shall be deemed to have
timely given a Notice of Borrowing pursuant to Section 2.2 to the Administrative
Agent, requesting a Borrowing of Base Rate Loans on the date on which such
drawing is honored and in an amount equal to the such drawing. Each Bank shall,
in accordance with Section 2.5(b), make available its pro rata share of such
Borrowing to the Administrative Agent, the proceeds of which shall be applied
directly by the Administrative Agent to reimburse the Fronting Bank for the
amount of such draw. In the event that any Bank fails to make available to the
Fronting Bank the amount of such Bank's participation on the date of a drawing,
the Fronting Bank shall be entitled to recover such amount on demand from such
Bank together with interest at the Federal Funds Rate commencing on the date
such drawing is honored, and the provisions of Section 9.16 shall otherwise
apply to such failure.

        (f)    If, at the time a beneficiary under any Letter of Credit requests
a drawing thereunder, an Event of Default as described in Section 6.1(f) or
Section 6.1(g) shall have occurred and is continuing, then on the date on which
the Fronting Bank shall have honored such drawing, the Borrower shall have an
unreimbursed obligation (the "Unreimbursed Obligation") to the Fronting Bank in
an amount equal to the amount of such drawing, which amount shall bear interest
at the annual rate of the sum of the Base Rate plus two percent (2%). Each Bank
shall purchase an undivided participating interest in such drawing in an amount
equal to its pro rata share of the Commitments, and upon receipt thereof the
Fronting Bank shall deliver to such Bank an Unreimbursed Obligation
participation certificate dated the date of the Fronting Bank's receipt of such
funds and in the amount of such Bank's pro rata share.

        (g)   If, after the date hereof, any change in any law or regulation or
in the interpretation thereof by any court or administrative or governmental
authority charged with the administration thereof shall either (i) impose,
modify or deem applicable any reserve, special deposit or similar requirement
against letters of credit issued by, or assets held by, or deposits in or for
the account of, or participations in any letter of credit, upon any Bank
(including the Fronting Bank) or (ii) impose on any Bank any other condition
regarding this Agreement or such Bank (including the Fronting Bank) as it
pertains to the Letters of Credit or any participation therein and the result of
any event referred to in the preceding clause (i) or (ii) shall be to increase,
by an amount deemed by the Fronting Bank or such Bank to be material, the cost
to the Fronting Bank or any Bank of issuing or maintaining any Letter of Credit
or participating therein, then the Borrower shall pay to the Fronting Bank or
such Bank, within 15 days after written demand by such Bank (with a copy to the
Administrative Agent), which demand shall be accompanied by a certificate
showing, in reasonable detail, the calculation of such amount or amounts, such
additional

49

--------------------------------------------------------------------------------



amounts as shall be required to compensate the Fronting Bank or such Bank for
such increased costs or reduction in amounts received or receivable hereunder.
Each Bank will promptly notify the Borrower and the Administrative Agent of any
event of which it has knowledge, occurring after the date hereof, which will
entitle such Bank to compensation pursuant to this Section 2.17(g) and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
reasonable judgment of such Bank, be otherwise disadvantageous to such Bank. If
such Bank shall fail to notify Borrower of any such event within 90 days
following the end of the month during which such event occurred, then Borrower's
liability for any amounts described in this Section incurred by such Bank as a
result of such event shall be limited to those attributable to the period
occurring subsequent to the ninetieth (90th) day prior to, but excluding, the
date upon which such Bank actually notified Borrower of the occurrence of such
event. A certificate of any Bank claiming compensation under this
Section 2.17(g) and setting forth a reasonably detailed calculation of the
additional amount or amounts to be paid to it hereunder shall be conclusive in
the absence of demonstrable error. In determining such amount, such Bank may use
any reasonable averaging and attribution methods.

        (h)   The Borrower hereby agrees to protect, indemnify, pay and save the
Fronting Bank harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
and documented attorneys' fees and disbursements) which the Fronting Bank may
incur or be subject to as a result of (i) the issuance of the Letters of Credit,
other than to the extent of the bad faith, gross negligence or wilful misconduct
of the Fronting Bank or (ii) the failure of the Fronting Bank to honor a drawing
under any Letter of Credit as a result of any act or omission, whether rightful
or wrongful, of any present or future de jure or de facto government or
governmental authority (collectively, "Governmental Acts"), other than to the
extent of the bad faith, gross negligence or wilful misconduct of the Fronting
Bank. As between the Borrower and the Fronting Bank, the Borrower assumes all
risks of the acts and omissions of any beneficiary with respect to its use, or
misuses of, the Letters of Credit issued by the Fronting Bank. In furtherance
and not in limitation of the foregoing, the Fronting Bank shall not be
responsible (i) for the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of such Letters of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) for the validity or insufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) for
failure of the beneficiary of any such Letter of Credit to comply fully with
conditions required in order to draw upon such Letter of Credit, other than as a
result of the bad faith, gross negligence or wilful misconduct of the Fronting
Bank; (iv) for errors, omissions, interruptions or delays in transmission or
delivery of any message, by mail, cable, telegraph, facsimile transmission, or

50

--------------------------------------------------------------------------------



otherwise; (v) for errors in interpretation of any technical terms; (vi) for any
loss or delay in the transmission or otherwise of any documents required in
order to make a drawing under any such Letter of Credit or of the proceeds
thereof; (vii) for the misapplication by the beneficiary of any such Letter of
Credit of the proceeds of such Letter of Credit; and (viii) for any consequence
arising from causes beyond the control of the Fronting Bank, including any
Government Acts, in each case other than to the extent of the bad faith, gross
negligence or willful misconduct of the Fronting Bank. None of the above shall
affect, impair or prevent the vesting of the Fronting Bank's rights and powers
hereunder. In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Fronting
Bank under or in connection with the Letters of Credit issued by it or the
related certificates, if taken or omitted in good faith, shall not put the
Fronting Bank under any resulting liability to the Borrower; provided that,
notwithstanding anything in the foregoing to the contrary, the Fronting Bank
will be liable to the Borrower for any damages suffered by the Borrower or its
Subsidiaries as a result of the Fronting Bank's grossly negligent or wilful
failure to pay under any Letter of Credit after the presentation to it of a
sight draft and certificates strictly in compliance with the terms and
conditions of such Letter of Credit.

        (i)    If the Fronting Bank or the Administrative Agent is required at
any time, pursuant to any bankruptcy, insolvency, liquidation or reorganization
law or otherwise, to return to the Borrower any reimbursement by the Borrower of
any drawing under any Letter of Credit, each Bank shall pay to the Fronting Bank
or the Administrative Agent, as the case may be, its pro rata share of such
payment, but without interest thereon unless the Fronting Bank or the
Administrative Agent is required to pay interest on such amounts to the person
recovering such payment, in which case with interest thereon, computed at the
same rate, and on the same basis, as the interest that the Fronting Bank or the
Administrative Agent is required to pay.

        (j)    Notwithstanding anything in this Agreement to the contrary,
Lenders acknowledge that the letters of credit previously issued by Bank of
America, N.A. and more particularly described on Schedule 2.17 attached hereto
and made a part hereof, shall be deemed to be Letters of Credit hereunder for
all purposes of this Agreement.

        SECTION 2.18.    Letter of Credit Usage Absolute.    The obligations of
the Borrower under this Agreement in respect of any Letter of Credit shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement (as the same may be amended from time to time) and any
Letter of Credit Documents (as hereinafter defined) under all circumstances,
including, without limitation, to the extent permitted by law, the following
circumstances:

        (a)   any lack of validity or enforceability of any Letter of Credit or
any other agreement or instrument relating thereto (collectively, the "Letter of
Credit Documents") or any Loan Document;

51

--------------------------------------------------------------------------------





        (b)   any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations of the Borrower in respect of the
Letters of Credit or any other amendment or waiver of or any consent by the
Borrower to departure from all or any of the Letter of Credit Documents or any
Loan Document; provided, that the Fronting Bank shall not consent to any such
change or amendment unless previously consented to in writing by the Borrower;

        (c)   any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guaranty, for
all or any of the obligations of the Borrower in respect of the Letters of
Credit;

        (d)   the existence of any claim, set-off, defense or other right that
the Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Administrative Agent, the Fronting Bank or any
Bank (other than a defense based on the bad faith, gross negligence or wilful
misconduct of the Administrative Agent, the Fronting Bank or such Bank) or any
other Person, whether in connection with the Loan Documents, the transactions
contemplated hereby or by the Letters of Credit Documents or any unrelated
transaction;

        (e)   any draft or any other document presented under or in connection
with any Letter of Credit or other Loan Document proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; provided, that payment by the
Fronting Bank under such Letter of Credit against presentation of such draft or
document shall not have been the result of the bad faith, gross negligence or
wilful misconduct of the Fronting Bank;

        (f)    payment by the Fronting Bank against presentation of a draft or
certificate that does not strictly comply with the terms of the Letter of
Credit; provided, that such payment shall not have been the result of the bad
faith, gross negligence or wilful misconduct of the Fronting Bank; and

        (g)   any other circumstance or happening whatsoever other than the
payment in full of all obligations hereunder in respect of any Letter of Credit
or any agreement or instrument relating to any Letter of Credit, whether or not
similar to any of the foregoing, that might otherwise constitute a defense
available to, or a discharge of, the Borrower; provided, that such other
circumstance or happening shall not have been the result of bad faith, gross
negligence or wilful misconduct of the Fronting Bank.

52

--------------------------------------------------------------------------------



ARTICLE III
CONDITIONS

        SECTION 3.1.    Closing.    The Closing Date shall occur on the date
when each of the following conditions is satisfied (or waived in writing by the
Administrative Agent and the Banks), each document to be dated the Closing Date
unless otherwise indicated:

        (a)   the Borrower as of the Closing Date shall have executed and
delivered to the Administrative Agent a Note for the account of each Bank dated
on or before the Closing Date complying with the provisions of Section 2.6;

        (b)   the Borrower and the Administrative Agent and each of the Banks
shall have executed and delivered to the Borrower and the Administrative Agent a
duly executed original of this Agreement;

        (c)   the Borrower shall have repaid in full and terminated the Existing
Facility;

        (d)   the Administrative Agent shall have received opinions of
(i) Clifford Chance US LLP, special counsel for the Borrower, and (ii) Geoffrey
Dugan, Esq., in-house counsel for the Borrower, each acceptable to the
Administrative Agent, the Banks and their counsel;

        (e)   the Administrative Agent shall have received all documents the
Administrative Agent may reasonably request relating to the existence of the
Borrower as of the Closing Date, the authority for and the validity of this
Agreement and the other Loan Documents, the incumbency of officers executing
this Agreement and the other Loan Documents and any other matters relevant
hereto, all in form and substance satisfactory to the Administrative Agent. Such
documentation shall include, without limitation, the articles of incorporation
of Borrower, as amended, modified or supplemented to the Closing Date, certified
to be true, correct and complete by a senior officer of Borrower as of a date
not more than ten (10) days prior to the Closing Date, together with a good
standing certificate as to Borrower from the Secretary of State (or the
equivalent thereof) of Maryland, to be dated not more than thirty (30) days
prior to the Closing Date;

        (f)    the Borrower shall have executed a solvency certificate
acceptable to the Administrative Agent;

        (g)   the Administrative Agent shall have received all certificates,
agreements and other documents and papers referred to in this Section 3.1 and
the Notice of Borrowing referred to in Section 3.2, if applicable, unless
otherwise

53

--------------------------------------------------------------------------------



specified, in sufficient counterparts, satisfactory in form and substance to the
Administrative Agent in its reasonable discretion;

        (h)   the Borrower shall have taken all actions required to authorize
the execution and delivery of this Agreement and the other Loan Documents and
the performance thereof by the Borrower;

        (i)    the Banks shall be satisfied that the Borrower is not subject to
any present or contingent Environmental Claim, and the Borrower shall have
delivered a certificate so stating;

        (j)    the Administrative Agent shall have received, for its and any
other Bank's account, all fees due and payable pursuant to Section 2.9 hereof on
or before the Closing Date, and the reasonable and documented fees and expenses
accrued through the Closing Date of Skadden, Arps, Slate, Meagher & Flom LLP
shall have been paid to Skadden, Arps, Slate, Meagher & Flom LLP;

        (k)   the Borrower shall have delivered copies of all consents, licenses
and approvals, if any, required in connection with the execution, delivery and
performance by the Borrower, and the validity and enforceability, of the Loan
Documents, or in connection with any of the transactions contemplated thereby,
and such consents, licenses and approvals shall be in full force and effect;

        (l)    no Default or Event of Default shall have occurred; and

        (m)  the Borrower shall have delivered a certificate in form acceptable
to Administrative Agent showing compliance with the requirements of Section 5.8
as of the Closing Date.

        SECTION 3.2.    Borrowings.    The obligation of any Bank to make a Loan
or to participate in any Letter of Credit issued by the Fronting Bank and the
obligation of the Fronting Bank to issue a Letter of Credit or the obligation of
the Swingline Lender to make a Swingline Loan on the occasion of any Borrowing
is subject to the satisfaction of the following conditions:

        (a)   receipt by the Administrative Agent of a Notice of Borrowing as
required by Section 2.2 or Section 2.3(b)(i) or a Notice of Money Market
Borrowing as required by Section 2.4(f) or a request to cause a Fronting Bank to
issue a Letter of Credit pursuant to Section 2.17;

        (b)   immediately after giving effect to such Borrowing, the aggregate
outstanding principal amount of the Loans plus the Letter of Credit Usage will
not exceed the aggregate amount of the Commitments;

54

--------------------------------------------------------------------------------



        (c)   no Default or Event of Default shall have occurred and be
continuing both before and after giving effect to the making of such Loans or
the issuance of such Letter of Credit;

        (d)   the representations and warranties of the Borrower contained in
this Agreement (other than representations and warranties which expressly speak
as of a different date, which representations and warranties shall be true and
correct in all material respects as of such different date) shall be true and
correct in all material respects on and as of the date of such Borrowing both
before and after giving effect to the making of such Loans; and

        (e)   no event, act or condition shall have occurred after the Closing
Date which, in the reasonable judgment of the Required Banks, has had or is
likely to have a Material Adverse Effect.

        Each Borrowing hereunder or issuance of a Letter of Credit hereunder
shall be deemed to be a representation and warranty by the Borrower on the date
of such Borrowing as to the facts specified in clauses (b), (c), (d) and (e) (to
the extent that Borrower is or should have been aware of any Material Adverse
Effect) of this Section. In the event that any representation or warranty (as
set forth in clause (d) would be materially inaccurate, the Borrower shall
disclose the same in writing by Borrower to the Banks, provided, however, that
the Borrower may only change such representation or warranty with the prior
written consent of the Required Banks. Notwithstanding anything to the contrary,
no Borrowing or issuance of a Letter of Credit shall be permitted if such
Borrowing or issuance of a Letter of Credit would cause Borrower to fail to be
in compliance with any of the covenants contained in this Agreement or in any of
the other Loan Documents.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

        In order to induce the Administrative Agent and each of the other Banks
which is or may become a party to this Agreement to make the Loans and/or issue
or participate in Letters of Credit, the Borrower makes the following
representations and warranties as of the Closing Date and, in accordance with
Section 3.2(d) hereof, as of each Borrowing or issuance of a Letter of Credit.
Such representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the other Loan Documents and the making
of the Loans.

        SECTION 4.1.    Existence and Power.    The Borrower is a corporation,
duly formed, validly existing and in good standing under the laws of the State
of Maryland and has all powers and all material governmental licenses,
authorizations, consents and approvals required to own its property and assets
and carry on its

55

--------------------------------------------------------------------------------



business as now conducted or as it presently proposes to conduct and has been
duly qualified and is in good standing in every jurisdiction in which the
failure to be so qualified and/or in good standing is likely to have a Material
Adverse Effect.

        SECTION 4.2.    Power and Authority.    The Borrower has the requisite
power and authority to execute, deliver and carry out the terms and provisions
of each of the Loan Documents to which it is a party and has taken all necessary
action, if any, to authorize the execution and delivery on behalf of the
Borrower and the performance by the Borrower of the Loan Documents to which it
is a party. The Borrower has duly executed and delivered each Loan Document to
which it is a party in accordance with the terms of this Agreement, and each
such Loan Document constitutes the legal, valid and binding obligation of the
Borrower, enforceable in accordance with its terms, except as enforceability may
be limited by applicable insolvency, bankruptcy or other similar laws affecting
creditors rights generally, or general principles of equity, whether such
enforceability is considered in a proceeding in equity or at law.

        SECTION 4.3.    No Violation.    Neither the execution, delivery or
performance by or on behalf of the Borrower of the Loan Documents to which it is
a party, nor compliance by the Borrower with the terms and provisions thereof
nor the consummation of the transactions contemplated by such Loan Documents,
(i) will materially contravene any applicable provision of any law, statute,
rule, regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (ii) will materially conflict with or result in any breach of
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien upon any of the property or assets of the Borrower or
any of its Consolidated Subsidiaries pursuant to the terms of, any indenture,
mortgage, deed of trust, or other agreement or other instrument to which the
Borrower (or of any partnership of which the Borrower is a partner) or any of
its Consolidated Subsidiaries is a party or by which it or any of its property
or assets is bound or to which it is subject (except for such breaches and
defaults under loan agreements which the lenders thereunder have agreed to
forbear pursuant to valid forbearance agreements), or (iii) will cause a
material default by the Borrower under any organizational document of any Person
in which the Borrower has an interest, or cause a material default under the
Borrower's agreement or certificate of limited partnership, the consequences of
which conflict, breach or default would have a Material Adverse Effect, or
result in or require the creation or imposition of any Lien whatsoever upon any
Property (except as contemplated herein).

        SECTION 4.4.    Financial Information.    (a)    The consolidated
balance sheet of Borrower and its Consolidated Subsidiaries as of December 31,
2003, for the Fiscal Year then ended, reported on by PricewaterhouseCoopers LLP
fairly present, in conformity with GAAP, the consolidated financial position of
Borrower

56

--------------------------------------------------------------------------------



and its Consolidated Subsidiaries as of such date and the consolidated results
of operations and cash flows for such Fiscal Year.

        (b)   Since December 31, 2003, (i) except as may have been disclosed in
writing to the Banks prior to the Closing Date, nothing has occurred having a
Material Adverse Effect, and (ii) except as set forth on Schedule 4.4(b),
Borrower has not incurred any material Indebtedness or guaranteed any
Indebtedness on or before the Closing Date.

        SECTION 4.5.    Litigation.    There is no action, suit or proceeding
pending against, or to the knowledge of the Borrower threatened against or
affecting, (i) the Borrower or any of its Consolidated Subsidiaries, (ii) the
Loan Documents or any of the transactions contemplated by the Loan Documents or
(iii) any of the assets of the Borrower or any of its Consolidated Subsidiaries,
before any court or arbitrator or any governmental body, agency or official in
which there is a reasonable possibility of an adverse decision which could,
individually, or in the aggregate have a Material Adverse Effect or which in any
manner draws into question the validity of this Agreement or the other Loan
Documents.

        SECTION 4.6.    Compliance with ERISA.    (a)    Except as set forth on
Schedule 4.6 attached hereto, Borrower is not a member of nor has entered into,
maintained, contributed to, or been required to contribute to, or may incur any
liability with respect to any Plan or Multiemployer Plan or any other Benefit
Arrangement. In the event that at any time after the Closing Date, Borrower
shall become a member of any other material Plan or Multiemployer Plan, Borrower
promptly shall notify the Administrative Agent thereof (and from and after such
notice, Schedule 4.6 shall be deemed modified thereby).

        (b)   No assets of Borrower constitute "assets" (within the meaning of
ERISA or Section 4975 of the Code, including, but not limited to, 29 C.F.R. §
2510.3-101 or any successor regulation thereto) of an "employee benefit plan"
within the meaning of Section 3(3) of ERISA or a "plan" within the meaning of
Section 4975(e)(1) of the Code. In addition to the prohibitions set forth in
this Agreement and the other Loan Documents, and not in limitation thereof,
Borrower covenants and agrees that Borrower shall not use any "assets" (within
the meaning of ERISA or Section 4975 of the Code, including but not limited to
29 C.F.R. § 2510.3-101) of an "employee benefit plan" within the meaning of
Section 3(3) of ERISA or a "plan" within the meaning of Section 4975(e)(1) of
the Code to repay or secure the Note, the Loan, or the Obligations.

        SECTION 4.7.    Environmental.    The Borrower conducts reviews of the
effect of Environmental Laws on the business, operations and properties of the
Borrower and its Consolidated Subsidiaries when necessary in the course of which
it identifies and evaluates associated liabilities and costs (including, without
limitation, any capital or operating expenditures required for clean-up or
closure of properties

57

--------------------------------------------------------------------------------



presently owned, any capital or operating expenditures required to achieve or
maintain compliance with environmental protection standards imposed by law or as
a condition of any license, permit or contract, any related constraints on
operating activities, and any actual or potential liabilities to third parties,
including, without limitation, employees, and any related costs and expenses).
On the basis of this review, the Borrower has reasonably concluded that such
associated liabilities and costs, including, without limitation, the costs of
compliance with Environmental Laws, are unlikely to have a Material Adverse
Effect.

        SECTION 4.8.    Taxes.    The Borrower and its Consolidated Subsidiaries
have filed all United States Federal income tax returns and all other material
tax returns which are required to be filed by them and have paid all taxes due
pursuant to such returns or pursuant to any assessment received by the Borrower,
or any Consolidated Subsidiary, except (i) such taxes, if any, as are reserved
against in accordance with GAAP, (ii) such taxes as are being contested in good
faith by appropriate proceedings or (iii) such tax returns or such taxes, the
failure to file when due or to make payment when due and payable will not have,
in the aggregate, a Material Adverse Effect. The charges, accruals and reserves
on the books of the Borrower and its Consolidated Subsidiaries in respect of
taxes or other governmental charges are, in the opinion of the Borrower,
adequate.

        SECTION 4.9.    Full Disclosure.    All information heretofore furnished
by the Borrower to the Administrative Agent and all the Banks for purposes of or
in connection with this Agreement or any transaction contemplated hereby or
thereby is true and accurate in all material respects on the date as of which
such information is stated or certified; provided that, with respect to
projected financial information, the Borrower represents and warrants only that
such information represents the Borrower's expectations regarding future
performance, based upon historical information and reasonable assumptions, it
being understood, however, that actual results may differ from the projected
results described in the financial projections. The Borrower has disclosed to
the Administrative Agent, in writing any and all facts which have or may have
(to the extent the Borrower can now reasonably foresee) a Material Adverse
Effect.

        SECTION 4.10.    Solvency.    On the Closing Date and after giving
effect to the transactions contemplated by the Loan Documents occurring on the
Closing Date, the Borrower will be Solvent.

        SECTION 4.11.    Use of Proceeds.    All proceeds of the Loans will be
used by the Borrower only in accordance with the provisions hereof. Neither the
making of any Loan nor the use of the proceeds thereof will violate or be
inconsistent with the provisions of regulations T, U, or X of the Federal
Reserve Board.

        SECTION 4.12.    Governmental Approvals.    No order, consent, approval,
license, authorization, or validation of, or filing, recording or registration

58

--------------------------------------------------------------------------------



with, or exemption by, any governmental or public body or authority, or any
subdivision thereof, is required to authorize, or is required in connection with
the execution, delivery and performance of any Loan Document or the consummation
of any of the transactions contemplated thereby other than those that have
already been duly made or obtained and remain in full force and effect or those
which, if not made or obtained, would not have a Material Adverse Effect;

        SECTION 4.13.    Investment Company Act; Public Utility Holding Company
Act.    Neither the Borrower nor any Consolidated Subsidiary is (x) an
"investment company" or a company "controlled" by an "investment company",
within the meaning of the Investment Company Act of 1940, as amended, (y) a
"holding company" or a "subsidiary company" of a "holding company" or an
"affiliate" of either a "holding company" or a "subsidiary company" within the
meaning of the Public Utility Holding Company Act of 1935, as amended, or
(z) subject to any other federal or state law or regulation which purports to
restrict or regulate its ability to borrow money.

        SECTION 4.14.    Principal Offices.    As of the Closing Date, the
principal office, chief executive office and principal place of business of the
Borrower is 1114 Avenue of the Americas, New York, NY 10036.

        SECTION 4.15.    REIT Status.    Borrower is qualified and Borrower will
continue to qualify as a real estate investment trust under the Code.

        SECTION 4.16.    Patents, Trademarks, etc.    The Borrower has obtained
and holds in full force and effect all patents, trademarks, servicemarks, trade
names, copyrights and other such rights, free from burdensome restrictions,
which are necessary for the operation of its business as presently conducted,
the impairment of which is likely to have a Material Adverse Effect.

        SECTION 4.17.    Judgments.    As of the Closing Date, there are no
final, non-appealable judgments or decrees in an aggregate amount of Ten Million
Dollars ($10,000,000) or more entered by a court or courts of competent
jurisdiction against the Borrower or any Consolidated Subsidiary or, to the
extent such judgment would be recourse to Borrower or any of its Consolidated
Subsidiaries (other than judgments as to which, and only to the extent, a
reputable insurance company has acknowledged coverage of such claim in writing
or which have been paid or stayed).

        SECTION 4.18.    No Default.    No Event of Default or, to the best of
the Borrower's knowledge, Default exists under or with respect to any Loan
Document and the Borrower is not in default in any material respect beyond any
applicable grace period under or with respect to any other material agreement,
instrument or undertaking to which it is a party or by which it or any of its
property is bound in any respect, the existence of which default is likely to
result in a Material Adverse Effect.

59

--------------------------------------------------------------------------------



        SECTION 4.19.    Licenses, etc.    The Borrower has obtained and does
hold in full force and effect, all franchises, licenses, permits, certificates,
authorizations, qualifications, accreditation, easements, rights of way and
other consents and approvals which are necessary for the operation of its
businesses as presently conducted, the absence of which is likely to have a
Material Adverse Effect.

        SECTION 4.20.    Compliance With Law.    To the Borrower's knowledge,
the Borrower and each of its assets are in compliance in all material respects
with all laws, rules, regulations, orders, judgments, writs and decrees, the
failure to comply with which is likely to have a Material Adverse Effect.

        SECTION 4.21.    No Burdensome Restrictions.    Except as may have been
disclosed by the Borrower in writing to the Banks prior to the Closing Date, the
Borrower is not a party to any agreement or instrument or subject to any other
obligation or any charter or corporate or partnership restriction, as the case
may be, which, individually or in the aggregate, is likely to have a Material
Adverse Effect.

        SECTION 4.22.    Brokers' Fees.    The Borrower has not dealt with any
broker or finder with respect to the transactions contemplated by this Agreement
or otherwise in connection with this Agreement, and the Borrower has not done
any act, had any negotiations or conversation, or made any agreements or
promises which will in any way create or give rise to any obligation or
liability for the payment by the Borrower of any brokerage fee, charge,
commission or other compensation to any party with respect to the transactions
contemplated by the Loan Documents, other than the fees payable to the
Administrative Agent and the Banks, and certain other Persons as previously
disclosed in writing to the Administrative Agent.

        SECTION 4.23.    Labor Matters.    Except as disclosed on Schedule 4.6,
there are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Borrower or any member of the ERISA Group, and the Borrower
has not suffered any material strikes, walkouts, work stoppages or other
material labor difficulty within the last five years.

        SECTION 4.24.    Insurance.    The Borrower currently maintains 100%
replacement cost insurance coverage (subject to customary deductibles) in
respect of each of its Real Property Assets, as well as commercial general
liability insurance (including, without limitation, "builders' risk" where
applicable) against claims for personal, and bodily injury and/or death, to one
or more persons, or property damage, as well as workers' compensation insurance,
in each case with respect to liability and casualty insurance with insurers
having an A.M. Best policyholders' rating of not less than A-/VII in amounts no
less than customarily carried by owners of properties similar to, and in the
same locations as, Borrower's Real Property Assets.

        SECTION 4.25.    Organizational Documents.    The documents delivered
pursuant to Section 3.1(e) constitute, as of the Closing Date, all of the

60

--------------------------------------------------------------------------------



organizational documents (together with all amendments and modifications
thereof) of the Borrower. The Borrower represents that it has delivered to the
Administrative Agent true, correct and complete copies of each such document.

        SECTION 4.26.    Unencumbered Assets and Indebtedness.    As of the date
hereof, Schedule 1.1 accurately sets forth (i) each Unencumbered Asset,
including each Qualifying Encumbered Asset, (ii) the ownership percentage and
owner of each Unencumbered Asset and Qualifying Encumbered Asset, (iii) all
Unsecured Debt, and (iv) all Secured Debt secured by a Qualifying Encumbered
Asset. All of the information set forth on Schedule 1.1 is true and correct in
all material respects.

ARTICLE V
AFFIRMATIVE AND NEGATIVE COVENANTS

        The Borrower covenants and agrees that, so long as any Bank has any
Commitment hereunder or any Obligation remains unpaid:

        SECTION 5.1.    Information.    The Borrower will deliver to each of the
Banks or post to Intralinks:

        (a)   as soon as available and in any event within five (5) Business
Days after the same is required to be filed with the Securities and Exchange
Commission (but in no event later than 95 days after the end of each Fiscal Year
of the Borrower) a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of the end of such Fiscal Year and the related
consolidated statements of Borrower's operations and consolidated statements of
Borrower's cash flow for such Fiscal Year, setting forth in each case in
comparative form the figures for the previous Fiscal Year (if available), all
reported in a manner acceptable to the Securities and Exchange Commission on
Borrower's Form 10-K and reported on by PricewaterhouseCoopers LLP or other
independent public accountants of nationally recognized standing;

        (b)   (i) as soon as available and in any event within five (5) Business
Days after the same is required to be filed with the Securities and Exchange
Commission (but in no event later than 50 days after the end of each of the
first three Fiscal Quarters of each Fiscal Year of the Borrower), a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end of
such Fiscal Quarter and the related consolidated statements of Borrower's
operations and consolidated statements of Borrower's cash flow for such quarter
and for the portion of the Borrower's Fiscal Year ended at the end of such
Fiscal Quarter, all reported in the form provided to the Securities and Exchange
Commission on Borrower's Form 10-Q,

61

--------------------------------------------------------------------------------



together with (ii) such other information reasonably requested by the
Administrative Agent or any Bank;

        (c)   simultaneously with the delivery of each set of financial
statements referred to in clauses (a) and (b) above, a certificate of a
financial officer of the Borrower (i) setting forth in reasonable detail the
calculations required to establish whether the Borrower was in compliance with
the requirements of Section 5.8 on the date of such financial statements;
(ii) certifying (x) that such financial statements fairly present the financial
condition and the results of operations of the Borrower on the dates and for the
periods indicated, on the basis of GAAP, with respect to the Borrower subject,
in the case of interim financial statements, to normally recurring year-end
adjustments, and (y) that such officer has reviewed the terms of the Loan
Documents and has made, or caused to be made under his or her supervision, a
review in reasonable detail of the business and condition of the Borrower during
the period beginning on the date through which the last such review was made
pursuant to this Section 5.1(c) (or, in the case of the first certification
pursuant to this Section 5.1(c), the Closing Date) and ending on a date not more
than ten (10) Business Days prior to, but excluding, the date of such delivery
and that (1) on the basis of such financial statements and such review of the
Loan Documents, no Event of Default existed under Section 6.1(b) with respect to
Sections 5.8 and 5.9 at or as of the date of said financial statements, or with
respect to Section 5.8(a), at any time, and (2) on the basis of such review of
the Loan Documents and the business and condition of the Borrower, to the best
knowledge of such officer, as of the last day of the period covered by such
certificate no Default or Event of Default under any other provision of
Section 6.1 occurred and is continuing or, if any such Default or Event of
Default has occurred and is continuing, specifying the nature and extent thereof
and, the action the Borrower proposes to take in respect thereof. Such
certificate shall set forth the calculations required to establish the matters
described in clauses (1) and (2) above;

        (d)   (i) within five (5) Business Days after any officer of the
Borrower obtains knowledge of any Default, if such Default is then continuing, a
certificate of the chief financial officer, or other executive officer of the
Borrower, setting forth the details thereof and the action which the Borrower is
taking or proposes to take with respect thereto; and (ii) promptly and in any
event within five (5) Business Days after the Borrower obtains knowledge
thereof, notice of (x) any litigation or governmental proceeding pending or
threatened against the Borrower or any Consolidated Subsidiary or its directly
or indirectly owned Real Property Assets as to which there is a reasonable
possibility of an adverse determination and which, if adversely determined, is
likely to individually or in the aggregate, result in a Material Adverse Effect,
and (y) any other event, act or condition which is likely to result in a
Material Adverse Effect;

        (e)   promptly upon the mailing thereof to the shareholders of Borrower
generally, copies of all proxy statements so mailed;

62

--------------------------------------------------------------------------------



        (f)    intentionally omitted;

        (g)   promptly and in any event within thirty (30) days, if and when any
member of the ERISA Group (i) gives or is required to give notice to the PBGC of
any "reportable event" (as defined in Section 4043 of ERISA) with respect to any
Plan which might constitute grounds for a termination of such Plan under Title
IV of ERISA, or knows that the plan administrator of any Plan has given or is
required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC; (ii) receives
notice of complete or partial withdrawal liability under Title IV of ERISA or
notice that any Multiemployer Plan is in reorganization, is insolvent or has
been terminated, a copy of such notice; (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate, impose liability (other than
for premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or makes any amendment to any
Plan which has resulted or could result in the imposition of a Lien or the
posting of a bond or other security, and, in the case of any occurrence covered
by any of clauses (i) through (vii) above, which occurrence would reasonably be
expected to result in a Material Adverse Effect, a certificate of the chief
financial officer or the chief accounting officer of the Borrower setting forth
details as to such occurrence and action, if any, which the Borrower or
applicable member of the ERISA Group is required or proposes to take;

        (h)   promptly and in any event within ten (10) days after the Borrower
obtains actual knowledge of any of the following events, a certificate of the
Borrower, executed by an officer of the Borrower, specifying the nature of such
condition, and the Borrower's or, if the Borrower has actual knowledge thereof,
the Environmental Affiliate's proposed initial response thereto: (i) the receipt
by the Borrower, or any of the Environmental Affiliates of any communication
(written or oral), whether from a governmental authority, citizens group,
employee or otherwise, that alleges that the Borrower, or any of the
Environmental Affiliates, is not in compliance with applicable Environmental
Laws, and such noncompliance is likely to have a Material Adverse Effect,
(ii) the existence of any Environmental Claim pending against the Borrower or
any Environmental Affiliate and such Environmental Claim is likely to have a
Material Adverse Effect or (iii) any release, emission, discharge or disposal of
any Material of Environmental Concern that is likely to form the basis of any
Environmental Claim against the Borrower or any Environmental Affiliate which in
any such event is likely to have a Material Adverse Effect;

        (i)    promptly and in any event within five (5) Business Days after
receipt of any notices or correspondence from any company or agent for any com-

63

--------------------------------------------------------------------------------



pany providing insurance coverage to the Borrower relating to any loss which is
likely to result in a Material Adverse Effect, copies of such notices and
correspondence;

        (j)    simultaneously with the delivery of the information required by
Sections 5.1(a) and (b), a statement of all Qualifying Encumbered Assets and
Secured Debt with respect to Qualifying Encumbered Assets (in each case, on a
Subsidiary by Subsidiary basis), as well as the total amount of Unsecured Debt
and Unencumbered Asset Value;

        (k)   promptly and in any event within ten (10) days after an event or
events of default with respect to Non-Recourse Indebtedness in an aggregate
amount equal to or greater than $100,000,000 of the Borrower, its Consolidated
Subsidiaries and/or Borrower's Share of Non-Recourse Indebtedness of Investment
Affiliates, Borrower shall deliver to the Administrative Agent a recalculation
of the Consolidated Tangible Net Worth, reflecting the effects of such event or
events of default, as well as any other changes in the Borrower's Consolidated
Tangible Net Worth; and

        (l)    from time to time such additional information regarding the
financial condition or operations of the Borrower and its Subsidiaries as the
Administrative Agent, at the request of any Bank, may reasonably request in
writing, so long as disclosure of such information could not result in a
violation of, or expose the Borrower or its Subsidiaries to any material
liability under, any applicable law, statute, ordinance or regulation or any
agreements with unaffiliated third parties that are binding on the Borrower or
any of its Subsidiaries or on any Property of any of them.

        SECTION 5.2.    Payment of Obligations.    The Borrower and its
Consolidated Subsidiaries will pay and discharge, at or before maturity, all
their respective material obligations and liabilities including, without
limitation, any such material obligations pursuant to any agreement by which it
or any of its properties is bound, in each case where the failure to so pay or
discharge such obligations or liabilities is likely to result in a Material
Adverse Effect, and will maintain in accordance with GAAP, appropriate reserves
for the accrual of any of the same.

        SECTION 5.3.    Maintenance of Property; Insurance; Leases.    

        (a)   The Borrower will keep, and will cause each Consolidated
Subsidiary to keep, all property useful and necessary in its business, including
without limitation each of its Real Property Assets (for so long the same
constitutes a Real Property Asset), in good repair, working order and condition,
ordinary wear and tear excepted, in each case where the failure to so maintain
and repair will have a Material Adverse Effect.

64

--------------------------------------------------------------------------------



        (b)   The Borrower shall maintain, or cause to be maintained, insurance
described in Section 4.24 hereof with insurers meeting the qualifications
described therein, which insurance shall in any event not provide for less
coverage than insurance customarily carried by owners of properties similar to,
and in the same locations as, Borrower's Real Property Assets. The Borrower will
deliver to the Administrative Agent (i) upon the reasonable request of the
Administrative Agent from time to time certificates of insurers evidencing the
insurance carried, (ii) within five (5) days of receipt of notice from any
insurer a copy of any notice of cancellation or material change in coverage
required by Section 4.24 from that existing on the date of this Agreement and
(iii) forthwith, notice of any cancellation or nonrenewal (without replacement)
of coverage by the Borrower.

        SECTION 5.4.    Maintenance of Existence.    The Borrower will preserve,
renew and keep in full force and effect, its corporate existence and its rights,
privileges and franchises necessary for the normal conduct of its business
unless the failure to maintain such rights and franchises does not have a
Material Adverse Effect.

        SECTION 5.5.    Compliance with Laws.    The Borrower will, and will
cause its Consolidated Subsidiaries to, comply in all material respects with all
applicable laws, ordinances, rules, regulations, and requirements of
governmental authorities (including, without limitation, Environmental Laws, and
all zoning and building codes with respect to its Real Property Assets and ERISA
and the rules and regulations thereunder and all federal securities laws) except
where the necessity of compliance therewith is contested in good faith by
appropriate proceedings or where the failure to do so will not have a Material
Adverse Effect or expose Administrative Agent or Banks to any material liability
therefor.

        SECTION 5.6.    Inspection of Property, Books and Records.    The
Borrower will keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities in conformity with GAAP, modified as required by
this Agreement and applicable law; and will permit representatives of any Bank,
at such Bank's expense, or from and after an Event of Default, at Borrower's
expense, so long as disclosure of such information could not result in a
violation of, or expose the Borrower or any of its Subsidiaries to any material
liability under, any applicable law, ordinance or regulation or any agreements
with unaffiliated third parties that are binding on the Borrower or any of its
Subsidiaries, to examine and make abstracts from any of its books and records
and to discuss its affairs, finances and accounts with its officers and
independent public accountants, all at such reasonable times during normal
business hours, upon reasonable prior notice and as often as may reasonably be
desired.

        SECTION 5.7.    Existence.    The Borrower shall do or cause to be done,
all things necessary to preserve and keep in full force and effect its and its

65

--------------------------------------------------------------------------------



Consolidated Subsidiaries' existence and its patents, trademarks, servicemarks,
tradenames, copyrights, franchises, licenses, permits, certificates,
authorizations, qualifications, accreditation, easements, rights of way and
other rights, consents and approvals the nonexistence of which is likely to have
a Material Adverse Effect.

        SECTION 5.8.    Financial Covenants.    

        (a)    Minimum Consolidated Tangible Net Worth.    The Consolidated
Tangible Net Worth of the Borrower determined in conformity with GAAP will at no
time be less than the sum of One Billion Eight Hundred Million Dollars
($1,800,000,000.00) and seventy five percent (75%) of the Net Offering Proceeds
(other than proceeds used within thirty (30) days after the issuance giving rise
to such Net Offering Proceeds to redeem, retire or repurchase ownership or
equity interests in Borrower, up to the amount paid by Borrower in connection
with such redemption, retirement or repurchase, where, for the avoidance of
doubt, the net effect is that Borrower shall not have increased its Net Worth as
a result of any such proceeds) received by the Borrower subsequent to the
Closing Date.

        (b)    Total Liabilities to Consolidated Tangible Net Worth.    As of
the last day of each Fiscal Quarter, the ratio of Total Liabilities to
Consolidated Tangible Net Worth shall be equal to or less than 3.00:1.00.

        (c)    EBITDA to Fixed Charges Ratio.    The ratio of EBITDA to Fixed
Charges, for the then most recently completed four (4) consecutive Fiscal
Quarters, shall be equal to or greater than 1.50:1.00.

        (d)    Unencumbered Pool.    The ratio of the Unencumbered Asset Value
to Unsecured Debt, as of the last day of each Fiscal Quarter, shall be equal to
or greater than 1.33:1.00.

        (e)    Unencumbered EBITDA to Unsecured Interest Expense.    The ratio
of Unencumbered EBITDA to Unsecured Interest Expense, for the most recently
completed four (4) Fiscal Quarters, shall be equal to or greater than 1.75:1.00.

        (f)    Dividends.    For so long as no Event of Default shall have
occurred and be outstanding, Borrower will not pay any dividends to holders of
common equity in the Borrower in excess of the greater of (x) 100% of Adjusted
Earnings for the then most recently completed four (4) consecutive Fiscal
Quarters, and (y) such amounts as are necessary to enable the Borrower to
maintain the Borrower's status as a real estate investment trust. For so long as
an Event of Default shall have occurred and be outstanding, Borrower will not,
as determined on an aggregate annual basis, pay any dividends in excess of those
amounts required to be paid in order for the Borrower to maintain its status as
a real estate investment trust.

66

--------------------------------------------------------------------------------



        SECTION 5.9.    Restriction on Fundamental Changes.    (a) Borrower
shall not enter into any merger or consolidation without obtaining the prior
written consent thereto in writing of the Required Banks, unless the Borrower is
the surviving entity, and the same will not result in the occurrence of an Event
of Default. Borrower shall not liquidate, wind-up or dissolve (or suffer any
liquidation or dissolution), discontinue its business or convey, lease, sell,
transfer or otherwise dispose of, in one transaction or series of transactions,
all or substantially all of its business or property, whether now or hereafter
acquired.

        (b)   The Borrower shall not amend its articles of incorporation,
by-laws, or other organizational documents in any manner that would have a
Material Adverse Effect without the Required Banks' consent.

        SECTION 5.10.    Changes in Business.    Borrower's primary business
will not be substantially different from that conducted by Borrower on the
Closing Date and shall include ownership and management of Credit Tenant Lease
Assets and Loan Assets. The Borrower shall carry on its business operations
through the Borrower and its Consolidated Subsidiaries and its Investment
Affiliates.

        SECTION 5.11.    Borrower Status.    Borrower shall at all times
(i) remain a publicly traded company listed for trading on the New York Stock
Exchange (or another nationally recognized stock exchange), and (ii) maintain
its status as a self-directed and self-administered REIT under the Code.

        SECTION 5.12.    Other Indebtedness.    Borrower shall not incur or
maintain any Secured Debt which is Recourse Debt in excess of an amount equal to
the lesser of (x) $415,500,000, and (y) 20% of Consolidated Tangible Net Worth.
Any Indebtedness maintained or incurred by any Subsidiary of Borrower that is
Recourse Debt of such Subsidiary, other than the $50,000,000 7.95% Notes due
2006 of TriNet Corporate Realty Trust, Inc. and the $100,000,000 7.70% Notes due
2017 of TriNet Corporate Realty Trust, Inc. (it being agreed that Borrower shall
repay, or cause to be repaid, such Notes, on or before the date the same shall
be due, and neither the issuer of such Notes nor any other Subsidiary shall
refinance such Notes) shall be deemed to be Secured Debt for purposes of
Section 5.8 hereof.

        SECTION 5.13.    Forward Equity Contracts.    Borrower shall not enter
into any forward equity contracts.

67

--------------------------------------------------------------------------------



ARTICLE VI
DEFAULTS

        SECTION 6.1.    Events of Default.    An "Event of Default" shall have
occurred if one or more of the following events shall have occurred and be
continuing:

        (a)   the Borrower shall fail to (i) pay when due any principal of any
Loan, or (ii) the Borrower shall fail to pay when due interest on any Loan or
any fees or any other amount payable to Administrative Agent or the Banks
hereunder and the same shall continue for a period of five (5) days after the
same becomes due;

        (b)   the Borrower shall fail to observe or perform any covenant
contained in Section 5.8, Section 5.9, Section 5.10, Section 5.11 or
Section 5.12;

        (c)   the Borrower shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those covered by clause (a),
(b), (e), (f), (g), (h), (i), (m) or (n) of this Section 6.1) for 30 days after
written notice thereof has been given to the Borrower by the Administrative
Agent; or if such default is of such a nature that it cannot with reasonable
effort be completely remedied within said period of thirty (30) days such
additional period of time as may be reasonably necessary to cure same, provided
Borrower commences such cure within said thirty (30) day period and diligently
prosecutes same, until completion, but in no event shall such extended period
exceed ninety (90) days;

        (d)   any representation, warranty, certification or statement made by
the Borrower in this Agreement or in any certificate, financial statement or
other document delivered pursuant to this Agreement shall prove to have been
incorrect in any material respect when made (or deemed made) and, with respect
to such representations, warranties, certifications or statements not known by
the Borrower at the time made or deemed made to be incorrect, the defect causing
such representation or warranty to be incorrect in a material respect when made
(or deemed made) is not removed, corrected or cured within thirty (30) days
after the earlier of written notice thereof from Administrative Agent to
Borrower and the Borrower otherwise obtains knowledge thereof;

        (e)   the Borrower or any Subsidiary shall default in the payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) of any amount owing in respect of any Recourse Debt (other than the
Obligations) for which the aggregate outstanding principal amounts exceed Fifty
Million Dollars ($50,000,000) and such default shall continue beyond the giving
of any required notice and the expiration of any applicable grace period and
such default has not been waived, in writing, by the holder of any such Debt; or
the Borrower or any Subsidiary shall default in the performance or observance of
any

68

--------------------------------------------------------------------------------



obligation or condition with respect to any such Recourse Debt or any other
event shall occur or condition exist beyond the giving of any required notice
and the expiration of any applicable grace period, if the effect of such
default, event or condition is to accelerate the maturity of any such
indebtedness or to permit (without any further requirement of notice or lapse of
time) the holder or holders thereof, or any trustee or agent for such holders,
to accelerate the maturity of any such indebtedness;

        (f)    the Borrower or any Consolidated Subsidiary of Borrower or any
Investment Affiliate of Borrower to which, either individually or in the
aggregate, $100,000,000 or more of Borrower's Consolidated Tangible Net Worth is
attributable, shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidate, custodian or other
similar official of it or any substantial part of its property, or shall consent
to any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it, or
shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any action to
authorize any of the foregoing;

        (g)   an involuntary case or other proceeding shall be commenced against
the Borrower or any Consolidated Subsidiary of Borrower or any Investment
Affiliate of Borrower to which, either individually or in the aggregate,
$100,000,000 or more of Borrower's Consolidated Tangible Net Worth is
attributable, seeking liquidation, reorganization or other relief with respect
to it or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 90 days; or an order for relief shall
be entered against the Borrower under the federal bankruptcy laws as now or
hereafter in effect;

        (h)   one or more final, non-appealable judgments or decrees in an
aggregate amount of Thirty-Five Million Dollars ($35,000,000) or more shall be
entered by a court or courts of competent jurisdiction against Borrower or any
Consolidated Subsidiary (other than any judgment as to which, and only to the
extent, a reputable insurance company has acknowledged coverage of such claim in
writing), and (i) any such judgments or decrees shall not be stayed, discharged,
paid, bonded or vacated within ninety (90) days or (ii) enforcement proceedings
shall be commenced by any creditor on any such judgments or decrees;

        (i)    there shall be a replacement of a majority of the Board of
Directors of the Borrower over a two-year period from the directors who
constituted the Board of Directors of the Borrower at the beginning of such
period, and such

69

--------------------------------------------------------------------------------



replacement shall not have been approved by a vote of at least a majority of the
Board of Directors of the Borrower then still in office who were either members
of such Board of Directors at the beginning of such period or whose election as
a member of such Board of Directors was previously so approved;

        (j)    any Person or "group" (as such term is defined in applicable
federal securities laws and regulations) shall become the owner, directly or
indirectly, beneficially or of record, of shares representing more than forty
percent (40%) of the aggregate ordinary voting power represented by the issued
and outstanding common shares of the Borrower;

        (k)   intentionally omitted;

        (l)    if any Termination Event with respect to a Plan or Multiemployer
Plan shall occur as a result of which Termination Event or Events any member of
the ERISA Group has incurred or may incur any liability to the PBGC or any other
Person and the sum (determined as of the date of occurrence of such Termination
Event) of the insufficiency of such Plan or Multiemployer Plan and the
insufficiency of any and all other Plans and Multiemployer Plans with respect to
which such a Termination Event shall occur and be continuing (or, in the case of
a Multiple Employer Plan with respect to which a Termination Event described in
clause (ii) of the definition of Termination Event shall occur and be continuing
and in the case of a liability with respect to a Termination Event which is or
could be a liability of the Borrower rather than a liability of the Plan, the
liability of the Borrower) is equal to or greater than $10,000,000 and which the
Required Banks reasonably determine will have a Material Adverse Effect;

        (m)  if, any member of the ERISA Group shall commit a failure described
in Section 302(f)(1) of ERISA or Section 412(n)(1) of the Code and the amount of
the lien determined under Section 302(f)(3) of ERISA or Section 412(n)(3) of the
Code that could reasonably be expected to be imposed on any member of the ERISA
Group or their assets in respect of such failure shall be equal to or greater
than $10,000,000 and which the Required Banks reasonably determine will have a
Material Adverse Effect;

        (n)   at any time, for any reason the Borrower repudiates in writing its
payment obligations under any Loan Document; or

        (o)   any assets of Borrower shall constitute "assets" (within the
meaning of ERISA or Section 4975 of the Code, including but not limited to 29
C.F.R. § 2510.3-101 or any successor regulation thereto) of an "employee benefit
plan" within the meaning of Section 3(3) of ERISA or a "plan" within the meaning
of Section 4975(e)(1) of the Code.

70

--------------------------------------------------------------------------------



        SECTION 6.2.    Rights and Remedies.    (a) Upon the occurrence of any
Event of Default described in Sections 6.1(f) or (g), the Commitments shall
immediately terminate and the unpaid principal amount of, and any and all
accrued interest on, the Loans and any and all accrued fees and other
Obligations hereunder shall automatically become immediately due and payable,
with all additional interest from time to time accrued thereon and without
presentation, demand, or protest or other requirements of any kind (including,
without limitation, valuation and appraisement, diligence, presentment, notice
of intent to demand or accelerate and notice of acceleration), all of which are
hereby expressly waived by the Borrower for itself; and upon the occurrence and
during the continuance of any other Event of Default, the Administrative Agent,
following consultation with the Banks, may (and upon the demand of the Required
Banks shall), by written notice to the Borrower, in addition to the exercise of
all of the rights and remedies permitted the Administrative Agent and the Banks
at law or equity or under any of the other Loan Documents, declare that the
Commitments are terminated and declare the unpaid principal amount of and any
and all accrued and unpaid interest on the Loans and any and all accrued fees
and other Obligations hereunder to be, and the same shall thereupon be,
immediately due and payable with all additional interest from time to time
accrued thereon and (except as otherwise provided in the Loan Documents) without
presentation, demand, or protest or other requirements of any kind (including,
without limitation, valuation and appraisement, diligence, presentment, notice
of intent to demand or accelerate and notice of acceleration), all of which are
hereby expressly waived by the Borrower for itself.

        (b)   Notwithstanding anything to the contrary contained in this
Agreement or in any other Loan Document, the Administrative Agent and the Banks
each agree that any exercise or enforcement of the rights and remedies granted
to the Administrative Agent or the Banks under this Agreement or at law or in
equity with respect to this Agreement or any other Loan Documents shall be
commenced and maintained solely by the Administrative Agent on behalf of the
Administrative Agent and/or the Banks. The Administrative Agent shall act at the
direction of the Required Banks in connection with the exercise of any and all
remedies at law, in equity or under any of the Loan Documents or, if the
Required Banks are unable to reach agreement, then, from and after an Event of
Default, the Administrative Agent may pursue such rights and remedies as it may
determine.

        SECTION 6.3.    Notice of Default.    The Administrative Agent shall
give notice to the Borrower under Section 6.1(c) and 6.1(d) promptly upon being
requested to do so by the Required Banks and shall thereupon notify all the
Banks thereof. The Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default (other than
nonpayment of principal of or interest on the Loans) unless Administrative Agent
has received notice in writing from a Bank or Borrower referring to this
Agreement or the other Loan Documents, describing such event or condition.
Should Administrative Agent receive notice of the occurrence of a Default or
Event of Default expressly stating

71

--------------------------------------------------------------------------------



that such notice is a notice of a Default or Event of Default, or should
Administrative Agent send Borrower a notice of Default or Event of Default,
Administrative Agent shall promptly give notice thereof to each Bank.

        SECTION 6.4.    Actions in Respect of Letters of Credit.    (a) If, at
any time and from time to time, any Letter of Credit shall have been issued
hereunder and an Event of Default shall have occurred and be continuing, then,
upon the occurrence and during the continuation of any Event of Default, the
Administrative Agent, after consultation with the Banks, may, and upon the
demand of the Required Banks shall, whether in addition to the taking by the
Administrative Agent of any of the actions described in this Article or
otherwise, make a demand upon the Borrower (although no such demand shall be
required if an Event of Default pursuant to Sections 6.1(f) or (g) shall occur)
to, and forthwith upon such demand (but in any event within ten (10) days after
such demand) (or automatically without such demand upon the occurrence of an
Event of Default pursuant to Sections 6.1(f) or (g)) the Borrower shall, pay to
the Administrative Agent, on behalf of the Banks, in same day funds at the
Administrative Agent's office designated in such demand, for deposit in a
special cash collateral account (the "Letter of Credit Collateral Account") to
be maintained in the name of the Administrative Agent (on behalf of the Banks)
and under its sole dominion and control at such place as shall be designated by
the Administrative Agent, an amount equal to the amount of the Letter of Credit
Usage under the Letters of Credit. Interest shall accrue on the Letter of Credit
Collateral Account at a rate equal to the rate on overnight funds.

        (b)   The Borrower hereby pledges, assigns and grants to the
Administrative Agent, as administrative agent for its benefit and the ratable
benefit of the Banks a lien on and a security interest in, the following
collateral (the "Letter of Credit Collateral"):

        (i)    the Letter of Credit Collateral Account, all cash deposited
therein and all certificates and instruments, if any, from time to time
representing or evidencing the Letter of Credit Collateral Account;

        (ii)   all notes, certificates of deposit and other instruments from
time to time hereafter delivered to or otherwise possessed by the Administrative
Agent for or on behalf of the Borrower in substitution for or in respect of any
or all of the then existing Letter of Credit Collateral;

        (iii)  all interest, dividends, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the then existing Letter of Credit Collateral; and

        (iv)  to the extent not covered by the above clauses, all proceeds of
any or all of the foregoing Letter of Credit Collateral.

72

--------------------------------------------------------------------------------





The lien and security interest granted hereby secures the payment of all
obligations of the Borrower now or hereafter existing hereunder and under any
other Loan Document.

        (c)   The Borrower hereby authorizes the Administrative Agent for the
ratable benefit of the Banks to apply, from time to time after funds are
deposited in the Letter of Credit Collateral Account and for so long as an Event
of Default has occurred and in continuing, funds then held in the Letter of
Credit Collateral Account to the payment of any amounts, in such order as the
Administrative Agent may elect, as shall have become due and payable by the
Borrower to the Banks in respect of the Letters of Credit.

        (d)   Neither the Borrower nor any Person claiming or acting on behalf
of or through the Borrower shall have any right to withdraw any of the funds
held in the Letter of Credit Collateral Account, except as provided in
Section 6.4(h) hereof.

        (e)   The Borrower agrees that it will not (i) sell or otherwise dispose
of any interest in the Letter of Credit Collateral or (ii) create or permit to
exist any lien, security interest or other charge or encumbrance upon or with
respect to any of the Letter of Credit Collateral, except for the security
interest created by this Section 6.4.

        (f)    If any Event of Default shall have occurred and be continuing:

        (i)    The Administrative Agent may, in its sole discretion, without
notice to the Borrower except as required by law and at any time from time to
time, charge, set off or otherwise apply all or any part of first, (x) amounts
previously drawn on any Letter of Credit that have not been reimbursed by the
Borrower and (y) any Letter of Credit Usage described in clause (ii) of the
definition thereof that are then due and payable and second, any other unpaid
Obligations then due and payable against the Letter of Credit Collateral Account
or any part thereof, in such order as the Administrative Agent shall elect. The
rights of the Administrative Agent under this Section 6.4 are in addition to any
rights and remedies which any Bank may have.

        (ii)   The Administrative Agent may also exercise, in its sole
discretion, in respect of the Letter of Credit Collateral Account, in addition
to the other rights and remedies provided herein or otherwise available to it,
all the rights and remedies of a secured party upon default under the Uniform
Commercial Code in effect in the State of New York at that time.

        (g)   The Administrative Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Letter of Credit
Collateral if the Letter of Credit Collateral is accorded treatment
substantially equal to that which

73

--------------------------------------------------------------------------------



the Administrative Agent accords its own property, it being understood that,
assuming such treatment, the Administrative Agent shall not have any
responsibility or liability with respect thereto.

        (h)   At such time as all Events of Default have been cured or waived in
writing, all amounts remaining in the Letter of Credit Collateral Account shall
be promptly returned to the Borrower. Absent such cure or written waiver, any
surplus of the funds held in the Letter of Credit Collateral Account and
remaining after payment in full of all of the Obligations of the Borrower
hereunder and under any other Loan Document after the Maturity Date shall be
paid promptly to the Borrower or to whomsoever may be lawfully entitled to
receive such surplus.

        SECTION 6.5.    Distribution of Proceeds after
Default.    Notwithstanding anything contained herein to the contrary, from and
after an Event of Default, to the extent proceeds are received by Administrative
Agent, such proceeds will be distributed to the Banks pro rata in accordance
with the unpaid principal amount of the Loans (giving effect to any
participations granted therein pursuant to Section 2.3 and Section 9.6).

ARTICLE VII
THE AGENTS; CERTAIN MATTERS RELATING TO THE LENDERS

        SECTION 7.1.    Appointment and Authorization.    Each Bank irrevocably
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms hereof or
thereof, together with all such powers as are reasonably incidental thereto.
Except as set forth in Section 7.8 hereof, the provisions of this Article VII
are solely for the benefit of Administrative Agent and the Banks, and Borrower
shall not have any rights to rely on or enforce any of the provisions hereof. In
performing its functions and duties under this Agreement, Administrative Agent
shall act solely as an agent of the Banks and will not assume and shall not be
deemed to have assumed any obligation toward or relationship of agency or trust
with or for the Borrower.

        SECTION 7.2.    Agency and Affiliates.    JPMorgan Chase Bank and Bank
of America, N.A. each has the same rights and powers under this Agreement as any
other Bank and may exercise or refrain from exercising the same as though it
were not the Administrative Agent or Syndication Agent, as applicable, and
JPMorgan Chase Bank and Bank of America, N.A. and each of their affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or affiliate of the Borrower as if
they were not the Administrative Agent or Syndication Agent, as applicable,
hereunder, and the

74

--------------------------------------------------------------------------------



term "Bank" and "Banks" shall include each of JPMorgan Chase Bank and Bank of
America, N.A., each in its individual capacity.

        SECTION 7.3.    Action by Agents.    The obligations of each of the
Agents hereunder are only those expressly set forth herein. Without limiting the
generality of the foregoing, each of the Agents shall not be required to take
any action with respect to any Default or Event of Default, except as expressly
provided in Article VI. The duties of each Agent shall be administrative in
nature. Subject to the provisions of Sections 7.1, 7.5 and 7.6, each Agent shall
administer the Loans in the same manner as each administers its own loans.

        SECTION 7.4.    Consultation with Experts.    As between Administrative
Agent on the one hand and the Banks on the other hand, the Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.

        SECTION 7.5.    Liability of Agents.    As between each Agent on the one
hand and the Banks on the other hand, none of the Agents nor any of their
affiliates nor any of their respective directors, officers, agents or employees
shall be liable for any action taken or not taken by it in connection herewith
(i) with the consent or at the request of the Required Banks or (ii) in the
absence of its own gross negligence or willful misconduct. As between each Agent
on the one hand and the Banks on the other hand, none of the Agents nor any of
their respective directors, officers, agents or employees shall be responsible
for or have any duty to ascertain, inquire into or verify (i) any statement,
warranty or representation made in connection with this Agreement or any
Borrowing hereunder; (ii) the performance or observance of any of the covenants
or agreements of the Borrower; (iii) the satisfaction of any condition specified
in Article III, except receipt of items required to be delivered to such Agent,
or (iv) the validity, effectiveness or genuineness of this Agreement, the other
Loan Documents or any other instrument or writing furnished in connection
herewith. As between each Agent on the one hand and the Banks on the other hand,
none of the Agents shall incur any liability by acting in reliance upon any
notice, consent, certificate, statement, or other writing (which may be a bank
wire, telex or similar writing) believed by it to be genuine or to be signed by
the proper party or parties.

        SECTION 7.6.    Indemnification.    Each Bank shall, ratably in
accordance with its Commitment, indemnify the Agents and the named "Managing
Agents" and their affiliates and their respective directors, officers, agents
and employees (to the extent not reimbursed by the Borrower) against any cost,
expense (including, without limitation, counsel fees and disbursements), claim,
demand, action, loss or liability (except such as result from such indemnitee's
gross negligence or willful misconduct) that such indemnitee may suffer or incur
in connection

75

--------------------------------------------------------------------------------



with its duties as Agent or "Managing Agent" under this Agreement, the other
Loan Documents or any action taken or omitted by such indemnitee hereunder. In
the event that any Agent shall, subsequent to its receipt of indemnification
payment(s) from Banks in accordance with this section, recoup any amount from
the Borrower, or any other party liable therefor in connection with such
indemnification, such Agent shall reimburse the Banks which previously made the
payment(s) pro rata, based upon the actual amounts which were theretofore paid
by each Bank. Each Agent shall reimburse such Banks so entitled to reimbursement
within two (2) Business Days of its receipt of such funds from the Borrower or
such other party liable therefor.

        SECTION 7.7.    Credit Decision.    Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the
Syndication Agent or any other Bank, and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Bank also acknowledges that it will, independently and
without reliance upon the Administrative Agent, Syndication Agent or any other
Bank, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
any action under this Agreement.

        SECTION 7.8.    Successor Agent.    The Administrative Agent may resign
at any time by giving notice thereof to the Banks, the Borrower and each other,
and the Administrative Agent shall resign in the event its Commitment (without
giving effect to any Participants) is reduced to less than Ten Million Dollars
($10,000,000) unless as a result of a cancellation or reduction in the aggregate
Commitments. Upon any such resignation, the Required Banks shall have the right
to appoint a successor Administrative Agent, which successor Administrative
Agent shall, provided no Event of Default has occurred and is then continuing,
be subject to Borrower's approval, which approval shall not be unreasonably
withheld or delayed. If no successor Administrative Agent shall have been so
appointed by the Required Banks and approved by the Borrower, and shall have
accepted such appointment, within 30 days after the retiring Administrative
Agent gives notice of resignation, then the retiring Administrative Agent may,
on behalf of the Banks, appoint a successor Administrative Agent, which shall be
the Administrative Agent, who shall act until the Required Banks shall appoint
an Administrative Agent. Any appointment of a successor Administrative Agent by
Required Banks or the retiring Administrative Agent pursuant to the preceding
sentence shall, provided no Event of Default has occurred and is then
continuing, be subject to the Borrower's approval, which approval shall not be
unreasonably withheld or delayed. Upon the acceptance of its appointment as the
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The rights and duties of the Administrative Agent to be vested in any

76

--------------------------------------------------------------------------------



successor Administrative Agent shall include, without limitation, the rights and
duties as Swingline Lender. After any retiring Administrative Agent's
resignation hereunder, the provisions of this Article shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was the
Administrative Agent. For gross negligence or willful misconduct, as determined
by all the Banks (excluding for such determination Administrative Agent in its
capacity as a Bank), Administrative Agent may be removed at any time by giving
at least thirty (30) Business Days' prior written notice to Administrative Agent
and Borrower. Such resignation or removal shall take effect upon the acceptance
of appointment by a successor Administrative Agent, in accordance with the
provisions of this Section 7.8.

        SECTION 7.9.    Consents and Approvals.    All communications from
Administrative Agent to the Banks requesting the Banks' determination, consent,
approval or disapproval (i) shall be given in the form of a written notice to
each Bank, (ii) shall be accompanied by a description of the matter or item as
to which such determination, approval, consent or disapproval is requested, or
shall advise each Bank where such matter or item may be inspected, or shall
otherwise describe the matter or issue to be resolved, (iii) shall include, if
reasonably requested by a Bank and to the extent not previously provided to such
Bank, written materials and a summary of all oral information provided to
Administrative Agent by Borrower in respect of the matter or issue to be
resolved, and (iv) shall include Administrative Agent's recommended course of
action or determination in respect thereof). Each Bank shall reply promptly, but
in any event within ten (10) Business Days after receipt of the request therefor
from Administrative Agent (the "Bank Reply Period"). With respect to decisions
requiring the approval of the Required Banks, or all the Banks, Administrative
Agent shall submit its recommendation or determination for approval of or
consent to such recommendation or determination to all Banks and upon receiving
the required approval or consent shall follow the course of action or
determination of the Required Banks or all the Banks, as the case may be.

ARTICLE VIII
CHANGE IN CIRCUMSTANCES

        SECTION 8.1.    Basis for Determining Interest Rate Inadequate or
Unfair.    If on or prior to the first day of any Interest Period for any
Euro-Dollar Borrowing or Money Market IBOR Loan the Administrative Agent
determines in good faith that deposits in Dollars (in the applicable amounts)
are not being offered in the relevant market for such Interest Period, the
Administrative Agent shall forthwith give notice thereof to the Borrower and the
Banks, whereupon until the Administrative Agent notifies the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligations of
the Banks to make Euro-Dollar Loans shall be suspended. In such event unless the
Borrower notifies the Administrative Agent on or before the second (2nd)
Euro-Dollar Business Day before, but

77

--------------------------------------------------------------------------------



excluding, the date of (i) any Euro-Dollar Borrowing for which a Notice of
Borrowing has previously been given that it elects not to borrow on such date,
such Borrowing shall instead be made as a Base Rate Borrowing, or (ii) any Money
Market IBOR Borrowing for which a Notice of Money Market Borrowing has
previously been given, the Money Market IBOR Loans comprising such Borrowing
shall bear interest for each day from and including the first day to but
excluding the last day of the Interest Period applicable thereto at the Base
Rate for such day.

        SECTION 8.2.    Illegality.    If, on or after the date of this
Agreement, the adoption of any applicable law, rule or regulation, or any change
in any applicable law, rule or regulation, or any change in the interpretation
or administration thereof by any governmental authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by any Bank (or its Euro-Dollar Lending Office) with any request or
directive (whether or not having the force of law) made after the Closing Date
of any such authority, central bank or comparable agency shall make it unlawful
for any Bank (or its Euro-Dollar Lending Office) (x) to make, maintain or fund
its Euro-Dollar Loans, or (y) to participate in any Letter of Credit issued by
the Fronting Bank, or, with respect to the Fronting Bank, to issue a Letter of
Credit, the Administrative Agent shall forthwith give notice thereof to the
other Banks and the Borrower, whereupon until such Bank notifies the Borrower
and the Administrative Agent that the circumstances giving rise to such
suspension no longer exist, the obligation of such Bank in the case of the event
described in clause (x) above to make Euro-Dollar Loans, or in the case of the
event described in clause (y) above, to participate in any Letter of Credit
issued by the Fronting Bank or, with respect to the Fronting Bank, to issue any
Letter of Credit, shall be suspended. With respect to Euro-Dollar Loans, before
giving any notice to the Administrative Agent pursuant to this Section, such
Bank shall designate a different Euro-Dollar Lending Office if such designation
will avoid the need for giving such notice and will not, in the reasonable
judgment of such Bank, be otherwise commercially disadvantageous to such Bank.

        If at any time, it shall be unlawful for any Bank to make, maintain or
fund its Euro-Dollar Loans, the Borrower shall have the right, upon five
(5) Business Days' notice to the Administrative Agent, to either (x) cause a
bank, reasonably acceptable to the Administrative Agent, to offer to purchase
the Commitments of such Bank for an amount equal to such Bank's outstanding
Loans, together with accrued and unpaid interest and fees thereon and all other
amounts due to such Bank are concurrently therewith paid in full to such Bank,
and to become a Bank hereunder, or obtain the agreement of one or more existing
Banks to offer to purchase the Commitments of such Bank for such amount, which
offer such Bank is hereby required to accept, or (y) to repay in full all Loans
then outstanding of such Bank, together with interest due thereon and any and
all fees and other amounts due hereunder, upon which event, such Bank's
Commitments shall be deemed to be canceled pursuant to Section 2.11(e).

78

--------------------------------------------------------------------------------



        SECTION 8.3.    Increased Cost and Reduced Return.    

        (a)   If, on or after (x) the date hereof in the case of Committed Loans
made pursuant to Section 2.1, or (y) the date of the related Money Market Quote
(in each case, the "Loan Effective Date"), in the case of any Money Market Loan,
the adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Applicable Lending Office) with any request or directive
(whether or not having the force of law) made after the Closing Date of any such
authority, central bank or comparable agency, shall impose, modify or deem
applicable any reserve (including, without limitation, any such requirement
imposed by the Board of Governors of the Federal Reserve System (but excluding
with respect to any Euro-Dollar Loan any such requirement reflected in an
applicable Euro-Dollar Reserve Percentage)), special deposit, insurance
assessment or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Bank (or its Applicable Lending Office)
or shall impose on any Bank (or its Applicable Lending Office) or on the
interbank market any other condition materially more burdensome in nature,
extent or consequence than those in existence as of the Loan Effective Date
affecting such Bank's Euro-Dollar Loans or its obligation to make Euro-Dollar
Loans, and the result of any of the foregoing is to increase the cost to such
Bank (or its Applicable Lending Office) of making or maintaining any Euro-Dollar
Loan, or to reduce the amount of any sum received or receivable by such Bank (or
its Applicable Lending Office) under this Agreement or under its Note with
respect to such Euro-Dollar Loans, by an amount reasonable determined by such
Bank to be material, then, within 15 days after demand by such Bank (with a copy
to the Administrative Agent), the Borrower shall pay to such Bank such
additional amount or amounts (based upon a reasonable allocation thereof by such
Bank to the Euro-Dollar Loans made by such Bank hereunder) as will compensate
such Bank for such increased cost or reduction to the extent such Bank generally
imposes such additional amounts on other borrowers of such Bank in similar
circumstances.

        (b)   If any Bank shall have reasonably determined that, after the date
hereof, the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change in any such law, rule or regulation, or any change in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
(whether or not having the force of law) made after the Closing Date of any such
authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on capital of such Bank (or its Parent) as a
consequence of such Bank's obligations hereunder to a level below that which
such Bank (or its Parent) could have achieved but for such adoption, change,
request or directive (taking into consideration its policies with respect to
capital adequacy) by an amount reasonably deemed by such Bank to be

79

--------------------------------------------------------------------------------



material, then from time to time, within 15 days after demand by such Bank (with
a copy to the Administrative Agent), the Borrower shall pay to such Bank such
additional amount or amounts as will compensate such Bank (or its Parent) for
such reduction to the extent such Bank generally imposes such additional amounts
on other borrowers of such Bank in similar circumstances.

        (c)   Each Bank will promptly notify the Borrower and the Administrative
Agent of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Bank to compensation pursuant to this Section and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
reasonable judgment of such Bank, be otherwise disadvantageous to such Bank.
Notwithstanding the foregoing, if such Bank shall fail to notify Borrower of any
such event within ninety (90) days following the end of the month during which
such event occurred, then Borrower's liability for any amounts described in this
Section incurred by such Bank as a result of such event shall be limited to
those attributable to the period occurring subsequent to the ninetieth (90th)
day prior to, but excluding, the date upon which such Bank actually notified
Borrower fo the occurrence of such event. A certificate of any Bank claiming
compensation under this Section and setting forth a reasonably detailed
calculation of the additional amount or amounts to be paid to it hereunder shall
be conclusive in the absence of demonstrable error. In determining such amount,
such Bank may use any reasonable averaging and attribution methods.

        (d)   If at any time, any Bank has demanded compensation pursuant to
this Section 8.3, the Borrower shall have the right, upon five (5) Business
Day's notice to the Administrative Agent to either (x) cause a Qualified
Institution, reasonably acceptable to the Administrative Agent, to offer to
purchase the Commitments of such Bank for an amount equal to such Bank's
outstanding Loans plus accrued interest, fees and other amounts due to such
Bank, and to become a Bank hereunder, or to obtain the agreement of one or more
existing Banks to offer to purchase the Commitments of such Bank for such
amount, which offer such Bank is hereby required to accept, or (y) to repay in
full all Loans then outstanding of such Bank, together with interest and all
other amounts due thereon, upon which event, such Bank's Commitment shall be
deemed to be canceled pursuant to Section 2.11(e).

        SECTION 8.4.    Taxes.    

        (a)   Any and all payments by the Borrower to or for the account of any
Bank or the Administrative Agent hereunder or under any other Loan Document
shall be made free and clear of and without deduction for any and all present or
future taxes, duties, levies, imposts, deductions, charges or withholdings, and
all liabilities with respect thereto, excluding, in the case of each Bank and
the Administrative Agent, taxes imposed on its income, and franchise taxes
imposed on it, by the

80

--------------------------------------------------------------------------------



jurisdiction under the laws of which such Bank or the Administrative Agent (as
the case may be) is organized or any political subdivision thereof and, in the
case of each Bank, taxes imposed on its income, and franchise or similar taxes
imposed on it, by the jurisdiction of such Bank's Applicable Lending Office or
any political subdivision thereof or by any other jurisdiction (or any political
subdivision thereof) as a result of a present or former connection between such
Bank or Administrative Agent and such other jurisdiction or by the United
States, except to the extent that such connection would not have arisen but for
entering into the transactions contemplated hereby (all such non-excluded taxes,
duties, levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as "Non-Excluded Taxes"). If the Borrower shall be
required by law to deduct any Non-Excluded Taxes from or in respect of any sum
payable hereunder or under any Note or Letter of Credit, (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including, without limitation, deductions applicable to additional sums payable
under this Section 8.4) such Bank, the Fronting Bank or the Administrative Agent
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions,
(iii) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law and (iv) the
Borrower shall furnish to the Administrative Agent, at its address referred to
in Section 9.1, the original or a certified copy of a receipt evidencing payment
thereof.

        (b)   In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, or charges or
similar levies which arise from any payment made hereunder or under any Note or
the Letter of Credit or from the execution or delivery of, or otherwise with
respect to, this Agreement or any Note or the Letter of Credit (hereinafter
referred to as "Other Taxes").

        (c)   In the event that Non-Excluded Taxes not imposed on the Closing
Date are imposed, or Non-Excluded Taxes imposed on the Closing Date increase,
the applicable Bank shall notify the Administrative Agent and the Borrower of
such event in writing within a reasonable period following receipt of knowledge
thereof. Notwithstanding the foregoing, if such Bank shall fail to notify
Borrower of any such event within ninety (90) days following the end of the
month during which such event occurred, then Borrower's liability for such
additional Non-Excluded Taxes incurred by such Bank as a result of such event
(including payment of a make-whole amount under Section 8.4(a)(i)) shall be
limited to those attributable to the period occurring subsequent to the
ninetieth (90th) day prior to, but excluding, the date upon which such Bank
actually notified Borrower of the occurrence of such event.

        (d)   The Borrower agrees to indemnify each Bank, the Fronting Bank and
the Administrative Agent for the full amount of Non-Excluded Taxes or Other
Taxes (including, without limitation, any Non-Excluded Taxes or Other Taxes

81

--------------------------------------------------------------------------------



imposed or asserted by any jurisdiction on amounts payable under this
Section 8.4) paid by such Bank, the Fronting Bank or the Administrative Agent
(as the case may be) and, so long as such Bank, the Fronting Bank or
Administrative Agent has promptly paid any such Non-Excluded Taxes or Other
Taxes, any liability for penalties and interest arising therefrom or with
respect thereto. This indemnification shall be made within 15 days from the date
such Bank, the Fronting Bank or the Administrative Agent (as the case may be)
makes demand therefor.

        (e)   Each Bank or Administrative Agent that is a United States person
for U.S. federal income tax purposes, on or prior to the date of its execution
and delivery of this Agreement in the case of each Bank and Administrative Agent
listed on the signature pages hereof and on or prior to the date on which it
becomes a Bank or the Administrative Agent in the case of each other Bank or
Administrative Agent, shall provide the Borrower with two duly completed copies
of Internal Revenue Service Form W-9 or any successor form prescribed by the
Internal Revenue Service and shall provide Borrower with two further copies of
any such form on or before the date any such form or certification expires or
becomes obsolete and after the occurrence of any event requiring a change in the
most recent form previously delivered to Borrower. Each Bank and Administrative
Agent that is not a United States person for U.S. federal income tax purposes,
on or prior to the date of its execution and delivery of this Agreement in the
case of each Bank and Administrative Agent listed on the signature pages hereof
and on or prior to the date on which it becomes a Bank or the Administrative
Agent in the case of each other Bank or Administrative Agent, shall provide the
Borrower with two duly completed copies of an Internal Revenue Service
Form W-8BEN or W-8ECI, as applicable to such Bank or Administrative Agent, or
any successor form prescribed by the Internal Revenue Service, and shall provide
Borrower with two further copies of any such form on or before the date that any
such form expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form previously delivered by it to
Borrower. A Bank that provides copies of the Internal Revenue Service
Form W-8BEN and that is legally entitled to claim the portfolio interest
exemption pursuant to Section 881(c) of the Internal Revenue Code of 1986, as
amended (the "Code"), shall further provide Borrower with, together with such
Internal Revenue Service Form W-8BEN, a written confirmation of its entitlement
to such exemption. To the extent that it is legally entitled to do so, a Bank
shall properly claim that such Bank is entitled to benefits under an income tax
treaty to which the United States is a party which reduces the rate of, or
eliminates, withholding tax on payments of interest hereunder. A Bank that is
not a United States person and that grants a participating interest in a Loan or
Commitment to any other person shall provide, in addition to its own forms
specified above, Borrower with two duly completed copies of the Internal Revenue
Service form applicable to such other person, each under the cover of an
Internal Revenue Service Form W-8IMY and a withholding statement prepared in the
manner prescribed by the Internal Revenue Service, or such other forms and/or
certificates that it is legally entitled to provide evidencing such
participant's entitlement to any exemption from, or reduction in the

82

--------------------------------------------------------------------------------



rate of U.S. withholding tax, and shall provide Borrower with two further copies
of any such forms and statements on or before the date any such forms or
statements expire or become obsolete and after the occurrence of any event
requiring a change in the most recent form or statement previously delivered to
Borrower. If a Bank fails to timely and properly provide or update such forms or
statements or if the form or statement provided by a Bank at the time such Bank
first becomes a party to this Agreement indicates a United States withholding
tax rate in excess of zero, then backup withholding or withholding tax resulting
from the foregoing shall be considered excluded from "Non-Excluded Taxes" as
defined in Section 8.4(a).

        (f)    Upon reasonable demand by, and at the expense of, Borrower to the
Administrative Agent or any Bank, the Administrative Agent or Bank, as the case
may be, shall deliver to the Borrower, or to such government or taxing authority
as the Borrower may reasonably direct, any form or document that may be required
or reasonably requested in writing in order to allow the Borrower to make a
payment to or for the account of such Bank or the Administrative Agent hereunder
or under any other Loan Document without any deduction or withholding for or on
account of any Non-Excluded Taxes or with such deduction or withholding at a
reduced rate (so long as the completion, execution or submission of such form or
document would not materially prejudice the legal or commercial position of the
party in receipt of such demand), with any such form or document to be accurate
and completed in a manner reasonably satisfactory to the Borrower making such
demand and to be executed and to be delivered with any reasonably required
certification.

        (g)   For any period with respect to which a Bank has failed to provide
the Borrower with the appropriate form pursuant to (and to the extent required
by)Section 8.4(e) (unless such failure is due to a change in treaty, law or
regulation occurring subsequent to the date on which a form originally was
required to be provided), such Bank shall not be entitled to indemnification
under Section 8.4(d) with respect to Non-Excluded Taxes imposed by the United
States; provided, however, that should a Bank, which is otherwise exempt from or
subject to a reduced rate of withholding tax, become subject to Non-Excluded
Taxes because of its failure to deliver a form required hereunder, the Borrower
shall take such steps as such Bank shall reasonably request to assist such Bank
to recover such Taxes so long as Borrower shall incur no cost or liability as a
result thereof.

        (h)   If the Borrower is required to pay additional amounts to or for
the account of any Bank pursuant to this Section 8.4, then such Bank will change
the jurisdiction of its Applicable Lending Office so as to eliminate or reduce
any such additional payment which may thereafter accrue if such change, in the
reasonable judgment of such Bank, is not otherwise disadvantageous to such Bank.

        (i)    If at any time, any Bank has demanded compensation pursuant to
Section 8.3 or 8.4 or the obligation of such Bank of make Euro-Dollar Loans has
been suspended pursuant to Section 8.2, in any such case, the Borrower shall
have

83

--------------------------------------------------------------------------------



the right, upon five (5) Business Day's notice to the Administrative Agent to
either (x) cause a Qualified Institution, reasonably acceptable to the
Administrative Agent, to offer to purchase the Commitments of such Bank for an
amount equal to such Bank's outstanding Loans plus accrued interest, fees and
other amounts due to such Bank, and to become a Bank hereunder, or to obtain the
agreement of one or more existing Banks to offer to purchase the Commitments of
such Bank for such amount, which offer such Bank is hereby required to accept,
or (y) to repay in full all Loans then outstanding of such Bank, together with
interest and all other amounts due thereon, upon which event, such Bank's
Commitment shall be deemed to be canceled pursuant to Section 2.11(e).

        SECTION 8.5.    Base Rate Loans Substituted for Affected Euro-Dollar
Loans.    If (i) the obligation of any Bank to make Euro-Dollar Loans has been
suspended pursuant to Section 8.2 or (ii) any Bank has demanded compensation
under Section 8.3 or 8.4 with respect to its Euro-Dollar Loans and the Borrower
shall, by at least five Business Days' prior notice to such Bank through the
Administrative Agent, have elected that the provisions of this Section shall
apply to such Bank, then, unless and until such Bank notifies the Borrower that
the circumstances giving rise to such suspension or demand for compensation no
longer exist:

        (a)   Borrower shall be deemed to have delivered a Notice of Interest
Rate Election with respect to such affected Euro-Dollar Loans and thereafter all
Loans which would otherwise be made by such Bank to the Borrower as Euro-Dollar
Loans shall be made instead as Base Rate Loans; and

        (b)   after each of its Euro-Dollar Loans has been repaid, all payments
of principal which would otherwise be applied to repay such Euro-Dollar Loans
shall be applied to repay its Base Rate Loans instead, and

        (c)   Borrower will not be required to make any payment which would
otherwise be required by Section 2.14 with respect to such Euro-Dollar Loans
converted to Base Rate Loans pursuant to clause (a) above.

ARTICLE IX
MISCELLANEOUS

        SECTION 9.1.    Notices.    All notices, requests and other
communications to any party hereunder shall be in writing (including bank wire,
facsimile transmission followed by telephonic confirmation or similar writing)
and shall be given to such party: (x) in the case of the Borrower and the
Administrative Agent, at its address or facsimile number set forth on Exhibit F
attached hereto with duplicate copies thereof, in the case of the Borrower, to
the Borrower, at its address set forth on the signature page hereof, to its
General Counsel and Chief Financial Officer, (y)

84

--------------------------------------------------------------------------------



in the case of any Bank, at its address or facsimile number set forth in its
Administrative Questionnaire or (z) in the case of any party, such other address
or facsimile number as such party may hereafter specify for the purpose by
notice to the Administrative Agent and the Borrower. Each such notice, request
or other communication shall be effective (i) if given by telex or facsimile
transmission, when such facsimile is transmitted to the facsimile number
specified in this Section and the appropriate answerback or facsimile
confirmation is received, (ii) if given by certified registered mail, return
receipt requested, with first class postage prepaid, addressed as aforesaid,
upon receipt or refusal to accept delivery, (iii) if given by a nationally
recognized overnight carrier, 24 hours after such communication is deposited
with such carrier with postage prepaid for next day delivery, or (iv) if given
by any other means, when delivered at the address specified in this Section;
provided that notices to the Administrative Agent under Article II or
Article VIII shall not be effective until actually received.

        SECTION 9.2.    No Waivers.    No failure or delay by the Administrative
Agent or any Bank in exercising any right, power or privilege hereunder or under
any Note shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

        SECTION 9.3.    Expenses; Indemnification.    

        (a)   The Borrower shall pay within thirty (30) days after written
notice from the Administrative Agent, (i) all reasonable out-of-pocket costs and
expenses of the Administrative Agent (including, without limitation, reasonable
and documented fees and disbursements of special counsel Skadden, Arps, Slate,
Meagher & Flom LLP), in connection with any waiver or consent hereunder or any
amendment hereof or any Default or alleged Default hereunder, (ii) all
reasonable and documented fees and disbursements of special counsel in
connection with the syndication of the Loans, and (iii) if an Event of Default
occurs, all reasonable out-of-pocket expenses incurred by the Administrative
Agent and each Bank, including, without limitation, reasonable and invoiced fees
and disbursements of counsel for the Administrative Agent and each of the Banks,
in connection with the enforcement of the Loan Documents and the instruments
referred to therein and such Event of Default and collection, bankruptcy,
insolvency and other enforcement proceedings resulting therefrom (provided,
however, that the attorneys' fees and disbursements for which Borrower is
obligated under this subsection (a)(iii) shall be limited to the reasonable and
invoiced non-duplicative fees and disbursements of (A) counsel for
Administrative Agent and (B) counsel for all of the Banks as a group; and
provided, further, that all other costs and expenses for which Borrower is
obligated under this subsection (a)(iii) shall be limited to the reasonable and
invoiced non-duplicative costs and expenses of Administrative Agent). For
purposes of this subsection 9.3(a)(iii), (1) counsel for Administrative Agent
shall mean a single outside law firm

85

--------------------------------------------------------------------------------





representing Administrative Agent and (2) counsel for all of the Banks as a
group shall mean a single outside law firm representing such Banks as a group
(which law firm may or may not be the same law firm representing the
Administrative Agent).

        (b)   The Borrower agrees to indemnify the Administrative Agent and each
Bank, their respective affiliates and the respective directors, officers, agents
and employees of the foregoing (each an "Indemnitee") and hold each Indemnitee
harmless from and against any and all liabilities, losses, damages, costs and
expenses of any kind, including, without limitation, the reasonable fees and
disbursements of counsel, which may be incurred by such Indemnitee in connection
with any investigative, administrative or judicial proceeding that may at any
time (including, without limitation, at any time following the payment of the
Obligations) be asserted against any Indemnitee, as a result of, or arising out
of, or in any way related to or by reason of, (i) any of the transactions
contemplated by the Loan Documents or the execution, delivery or performance of
any Loan Document, (ii) any violation by the Borrower or the Environmental
Affiliates of any applicable Environmental Law, (iii) any Environmental Claim
arising out of the management, use, control, ownership or operation of property
or assets by the Borrower or any of the Environmental Affiliates, including,
without limitation, all on-site and off-site activities of Borrower or any
Environmental Affiliate involving Materials of Environmental Concern, (iv) the
breach of any environmental representation or warranty set forth herein, but
excluding those liabilities, losses, damages, costs and expenses (a) for which
such Indemnitee has been compensated pursuant to the terms of this Agreement,
(b) incurred solely by reason of the gross negligence, willful misconduct, bad
faith or fraud of such Indemnitee as finally determined by a court of competent
jurisdiction, (c) arising from any violation of Environmental Law relating to a
Property, which violation is caused by the act or omission of such Indemnitee
after such Indemnitee takes possession of such Property or (d) owing by such
Indemnitee to any third party based upon contractual obligations of such
Indemnitee owing to such third party which are not expressly set forth in the
Loan Documents. In addition, the indemnification set forth in this
Section 9.3(b) in favor of any director, officer, agent or employee of
Administrative Agent or any Bank shall be solely in their respective capacities
as such director, officer, agent or employee. The Borrower's obligations under
this Section shall survive the termination of this Agreement and the payment of
the Obligations. Without limitation of the other provisions of this Section 9.3,
Borrower shall indemnify and hold each of the Administrative Agent and the Banks
free and harmless from and against all loss, costs (including reasonable and
documented attorneys' fees and expenses), expenses, taxes, and damages
(including consequential damages) that the Administrative Agent and the Banks
may suffer or incur by reason of the investigation, defense and settlement of
claims and in obtaining any prohibited transaction exemption under ERISA or the
Code necessary in the Administrative Agent's reasonable judgment by reason of
the inaccuracy of the representations and warranties, or a breach of the
provisions, set forth in Section 4.6(b).

86

--------------------------------------------------------------------------------



        SECTION 9.4.    Sharing of Set-Offs.    In addition to any rights now or
hereafter granted under applicable law or otherwise, and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
any Event of Default, each Bank is hereby authorized at any time or from time to
time, without presentment, demand, protest or other notice of any kind to the
Borrower or to any other Person, any such notice being hereby expressly waived,
but subject to the prior consent of the Administrative Agent, which consent
shall not be unreasonably withheld, to set off and to appropriate and apply any
and all deposits (general or special, time or demand, provisional or final) and
any other indebtedness at any time held or owing by such Bank (including,
without limitation, by branches and agencies of such Bank wherever located) to
or for the credit or the account of the Borrower against and on account of the
Obligations of the Borrower then due and payable to such Bank under this
Agreement or under any of the other Loan Documents, including, without
limitation, all interests in Obligations purchased by such Bank. Each Bank
agrees that if it shall, by exercising any right of set-off or counterclaim or
otherwise, receive payment of a proportion of the aggregate amount of principal
and interest due with respect to any Loan made by it or Letter of Credit
participated in by it or, in the case of the Fronting Bank, Letter of Credit
issued by it, which is greater than the proportion received by any other Bank or
Letter of Credit issued or participated in by such other Bank, the Bank
receiving such proportionately greater payment shall purchase such
participations in the Loans made by the other Banks, and such other adjustments
shall be made, as may be required so that all such payments of principal and
interest with respect to the Loans made by the Banks or Letter of Credit issued
or participated in by such other Bank shall be shared by the Banks pro rata;
provided that nothing in this Section shall impair the right of any Bank to
exercise any right of set-off or counterclaim it may have to any deposits not
received in connection with the Loans and to apply the amount subject to such
exercise to the payment of indebtedness of the Borrower other than its
indebtedness under the Loans or the Letters of Credit. The Borrower agrees, to
the fullest extent it may effectively do so under applicable law, that any
holder of a participation in a Commitment, a Loan or a Letter of Credit, whether
or not acquired pursuant to the foregoing arrangements, may exercise rights of
set-off or counterclaim and other rights with respect to such participation as
fully as if such holder of a participation were a direct creditor of the
Borrower in the amount of such participation. Notwithstanding anything to the
contrary contained herein, any Bank may, by separate agreement with the
Borrower, waive its right to set off contained herein or granted by law and any
such written waiver shall be effective against such Bank under this Section 9.4.

        SECTION 9.5.    Amendments and Waivers.    Any provision of this
Agreement or the Notes or the Letters of Credit or other Loan Documents may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by the Borrower and the Required Banks (and, if the rights or duties of
the Administrative Agent or the Swingline Lender in their capacity as
Administrative Agent or the Swingline Lender, as applicable, are affected
thereby, by the Adminis-

87

--------------------------------------------------------------------------------



trative Agent or the Swingline Lender, as applicable); provided that (A) no
amendment or waiver with respect to this Agreement, the Notes, the Letters of
Credit or any other Loan Document shall, unless signed by all the Banks,
(i) reduce the principal of or rate of interest on any Loan or any fees
hereunder, (ii) postpone the date fixed for any payment of principal of or
interest on any Loan or any fees hereunder or for any reduction or termination
of any Commitment, (iii) change the aggregate unpaid principal amount of the
Loans, or the number of Banks, which shall be required for the Banks or any of
them to take any action under this Section or any other provision of this
Agreement, or (iv) modify the provisions of this Section 9.5, (B) no amendment
or waiver of the provisions of Section 2.13(a) (as it relates to the Borrower's
payment of Loans and fees hereunder by not later than 12:00 P.M. (New York City
time) on the date when due) shall be binding upon a Designating Lender as to any
Money Market Loans then outstanding unless signed by such Designating Lender,
and (C) no amendment or waiver with respect to this Agreement or any other Loan
Document shall increase or decrease the Commitment of any Bank (except for a
ratable decrease in the Commitments of all Banks) or subject to any Bank of any
additional obligation unless signed by such Bank.

        SECTION 9.6.    Successors and Assigns.    

        (a)   The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, except that (i) the Borrower may not assign or otherwise transfer any
of its rights under this Agreement or the other Loan Documents without the prior
written consent of all Banks and the Administrative Agent and (ii) a Bank may
not assign or otherwise transfer any of its interest under this Agreement except
as permitted in subsection (b) and (c) of this Section 9.6.

        (b)   Prior to the occurrence of an Event of Default, any Bank may at
any time, grant to a then existing Bank or any Affiliate thereof, one or more
banks, finance companies, insurance companies or other financial institutions or
trusts (a "Participant") participating interests in its Commitment or any or all
of its Loans. After the occurrence and during the continuance of an Event of
Default, any Bank may at any time grant to any Person in any amount (also a
"Participant"), participating interests in its Commitment or any or all of its
Loans. Any participation made during the continuation of an Event of Default
shall not be affected by the subsequent cure of such Event of Default. In the
event of any such grant by a Bank of a participating interest to a Participant,
whether or not upon notice to the Borrower and the Administrative Agent, such
Bank shall remain responsible for the performance of its obligations hereunder,
and the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Bank in connection with such Bank's rights and obligations
under this Agreement. Any agreement pursuant to which any Bank may grant such a
participating interest shall provide that such Bank shall retain the sole right
and responsibility to enforce the obligations of the Borrower hereunder
including, without limitation, the right to approve any amendment, modification
or

88

--------------------------------------------------------------------------------



waiver of any provision of this Agreement or any other Loan Document; provided
that such participation agreement may provide that such Bank will not agree to
any modification, amendment or waiver of this Agreement described in clause (i),
(ii), (iii) or (iv) of Section 9.5(A) without the consent of the Participant.
The Borrower agrees that each Participant shall, to the extent provided in its
participation agreement, be entitled to the benefits of Article VIII with
respect to its participating interest.

        (c)   Any Bank may at any time assign to a Qualified Institution (in
each case, an "Assignee") (i) prior to the occurrence of an Event of Default, in
minimum amounts of not less than Five Million Dollars ($5,000,000) and integral
multiple of One Million Dollars ($1,000,000) thereafter (or any lesser amount in
the case of assignments to an existing Bank or any Affiliate thereof or in the
case of an assignment of a Bank's entire Commitment) and (ii) after the
occurrence and during the continuance of an Event of Default, in any amount, all
or a proportionate part of all, of its rights and obligations under this
Agreement, the Notes and the other Loan Documents, and, in either case, such
Assignee shall assume such rights and obligations, pursuant to a Transfer
Supplement in substantially the form of Exhibit "E" hereto executed by such
Assignee and such transferor Bank; provided, that if no Event of Default shall
have occurred and be continuing, such assignment shall be subject to the
Administrative Agent's, the Fronting Bank's (if a Person other than the
Administrative Agent) and the Borrower's consent, which consent shall not be
unreasonably withheld or delayed; and provided further that if an Assignee is an
affiliate of such transferor Bank or was a Bank or Affiliate thereof immediately
prior to such assignment, no such consent shall be required from the Borrower,
the Administrative Agent or the Fronting Bank; and provided further that such
assignment may, but need not, include rights of the transferor Bank in respect
of outstanding Money Market Loans. Upon execution and delivery of such
instrument and payment by such Assignee to such transferor Bank of an amount
equal to the purchase price agreed between such transferor Bank and such
Assignee, such Assignee shall be a Bank party to this Agreement and shall have
all the rights and obligations of a Bank with a Commitment as set forth in such
instrument of assumption, and no further consent or action by any party shall be
required and the transferor Bank shall be released from its obligations
hereunder to a corresponding extent. Upon the consummation of any assignment
pursuant to this subsection (c), the transferor Bank, the Administrative Agent
and the Borrower shall make appropriate arrangements so that, if requested or
required, a new Note is issued to the Assignee upon the return to the Borrower
of the old Note, if any, marked "cancelled". In connection with any such
assignment (other than an assignment by a Bank to an affiliate), the transferor
Bank shall pay to the Administrative Agent an administrative fee for processing
such assignment in the amount of $3,500. If the Assignee is not organized under
the laws of the United States of America or a state thereof, it shall deliver to
the Borrower and the Administrative Agent certification as to exemption from
deduction or withholding of any United States federal income taxes in accor-

89

--------------------------------------------------------------------------------



dance with Section 8.4. Any assignment made during the continuation of an Event
of Default shall not be invalidated by any subsequent cure of such Event of
Default.

        (d)   Any Bank (each, a "Designating Lender") may at any time designate
one Designated Lender to fund Money Market Loans on behalf of such Designating
Lender subject to the terms of this Section 9.6(d) and the provisions in
Section 9.6(b) and (c) shall not apply to such designation. No Bank may
designate more than one (1) Designated Lender at any one time. The parties to
each such designation shall execute and deliver to the Administrative Agent for
its acceptance a Designation Agreement. Upon such receipt of an appropriately
completed Designation Agreement executed by a Designating Lender and a designee
representing that it is a Designated Lender, the Administrative Agent will
accept such Designation Agreement and will give prompt notice thereof to the
Borrower, whereupon, (i) the Borrower shall, if requested, execute and deliver
to the Designating Lender a Designated Lender Note payable to the order of the
Designated Lender, (ii) from and after the effective date specified in the
Designation Agreement, the Designated Lender shall become a party to this
Agreement with a right (subject to the provisions of Section 2.4) to make Money
Market Loans on behalf of its Designating Lender pursuant to the Designation
Agreement after the Borrower has accepted a Money Market Loan (or portion
thereof) of the Designating Lender, and (iii) the Designated Lender shall not be
required to make payments with respect to any obligations in this Agreement
except to the extent of excess cash flow of such Designated Lender which is not
otherwise required to repay obligations of such Designated Lender which are then
due and payable; provided, however, that regardless of such designation and
assumption by the Designated Lender, the Designating Lender shall be and remain
obligated to the Borrower, the Administrative Agent and the Banks for each and
every of the obligations of the Designating Lender and its related Designated
Lender with respect to this Agreement, including, without limitation, any
indemnification obligations under Section 7.6 hereof and any sums otherwise
payable to the Borrower by the Designated Lender. Each Designating Lender shall
serve as the administrative agent of the Designated Lender and shall on behalf
of, and to the exclusion of, the Designated Lender: (i) receive any and all
payments made for the benefit of the Designated Lender and (ii) give and receive
all communications and notices and take all actions hereunder, including,
without limitation, votes, approvals, waivers, consents and amendments under or
relating to this Agreement and the other Loan Documents. Any such notice,
communication, vote, approval, waiver, consent or amendment shall be signed by
the Designating Lender as administrative agent for the Designated Lender and
shall not be signed by the Designated Lender on its own behalf and shall be
binding upon the Designated Lender to the same extent as if signed by the
Designated Lender on its own behalf. The Borrower, the Administrative Agent and
the Banks may rely thereon without any requirement that the Designated Lender
sign or acknowledge the same. No Designated Lender may assign or transfer all or
any portion of its interest hereunder or under any other Loan Document, other
than assignments to the Designating Lender which originally designated such
Designated Lender.

90

--------------------------------------------------------------------------------



        (e)   Any Bank may at any time assign all or any portion of its rights
under this Agreement and its Note and the Letter(s) of Credit participated in by
such Bank or, in the case of the Fronting Bank, issued by it, to a Federal
Reserve Bank. No such assignment shall release the transferor Bank from its
obligations hereunder.

        (f)    No Assignee, Participant or other transferee of any Bank's rights
shall be entitled to receive any greater payment under Section 8.3 or 8.4 than
such Bank would have been entitled to receive with respect to the rights
transferred, unless such transfer is made (i) with the Borrower's prior written
consent or (ii) by reason of the provisions of Section 8.2, 8.3 or 8.4 requiring
such Bank to designate a different Applicable Lending Office under certain
circumstances or at a time when the circumstances giving rise to such greater
payment did not exist.

        (g)   No Assignee of any rights and obligations under this Agreement
shall be permitted to further assign less than all of such rights and
obligations. No Participant in any rights and obligations under this Agreement
shall be permitted to sell subparticipations of such rights and obligations.

        (h)   Anything in this Agreement to the contrary notwithstanding, so
long as no Event of Default shall have occurred and be continuing, no Bank shall
be permitted to enter into an assignment of, or sell a participation interest
in, its rights and obligations hereunder which would result in such Bank holding
a Commitment without participants of less than Five Million Dollars ($5,000,000)
unless as a result of a cancellation or reduction of the aggregate Commitments;
provided, however, that no Bank shall be prohibited from assigning its entire
Commitment so long as such assignment is otherwise permitted under this
Section 9.6.

        (i)    The Administrative Agent shall maintain on behalf of Borrower a
register of principal and interest with respect to each Loan and Commitment.

        SECTION 9.7.    Governing Law; Submission to Jurisdiction; Judgment
Currency.    (a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT
GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW).

        (b)   Any legal action or proceeding with respect to this Agreement or
any other Loan Document and any action for enforcement of any judgment in
respect thereof may be brought in the courts of the State of New York or of the
United States of America for the Southern District of New York, in each case,
which are located in New York County, and, by execution and delivery of this
Agreement, the Borrower hereby accepts for itself and in respect of its
property, generally and

91

--------------------------------------------------------------------------------



unconditionally, the non-exclusive jurisdiction of the aforesaid courts and
appellate courts from any thereof. The Borrower irrevocably consents, for
itself, to the service of process out of any of the aforementioned courts in any
such action or proceeding by the hand delivery, or mailing of copies thereof by
registered or certified mail, postage prepaid, to the Borrower at its address
set forth below its signature hereto. The Borrower hereby, for itself,
irrevocably waives any objection which it may now or hereafter have to the
laying of venue of any of the aforesaid actions or proceedings arising out of or
in connection with this Agreement or any other Loan Document brought in the
courts referred to above and hereby further irrevocably waives and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum. Nothing herein shall
affect the right of the Administrative Agent to serve process in any other
manner permitted by law or to commence legal proceedings or otherwise proceed
against the Borrower in any other jurisdiction.

        (c)   If for the purpose of obtaining judgment in any court it is
necessary to convert a sum due hereunder in one currency into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so
under applicable law, that the rate of exchange used shall be the spot rate at
which in accordance with normal banking procedures the first currency could be
purchased in New York City with such other currency by the person obtaining such
judgment on the Business Day preceding that on which final judgment is given.

        (d)   The parties agree, to the fullest extent that they may effectively
do so under applicable law, that the obligations of the Borrower to make
payments in any currency of the principal of and interest on the Loans of the
Borrower and any other amounts due from the Borrower hereunder to the
Administrative Agent as provided herein (i) shall not be discharged or satisfied
by any tender, or any recovery pursuant to any judgment (whether or not entered
in accordance with Section 9.8(c)), in any currency other than the relevant
currency, except to the extent that such tender or recovery shall result in the
actual receipt by the Administrative Agent at its relevant office on behalf of
the Banks of the full amount of the relevant currency expressed to be payable in
respect of the principal of and interest on the Loans and all other amounts due
hereunder (it being assumed for purposes of this clause (i) that the
Administrative Agent will convert any amount tendered or recovered into the
relevant currency on the date of such tender or recovery), (ii) shall be
enforceable as an alternative or additional cause of action for the purpose of
recovering in the relevant currency the amount, if any, by which such actual
receipt shall fall short of the full amount of the relevant currency so
expressed to be payable and (iii) shall not be affected by an unrelated judgment
being obtained for any other sum due under this Agreement.

        SECTION 9.8.    Counterparts; Integration; Effectiveness.    This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the

92

--------------------------------------------------------------------------------



same instrument. This Agreement constitutes the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective upon receipt by the Administrative
Agent and the Borrower of counterparts hereof signed by each of the parties
hereto (or, in the case of any party as to which an executed counterpart shall
not have been received, receipt by the Administrative Agent in form satisfactory
to it of telegraphic, telex or other written confirmation from such party of
execution of a counterpart hereof by such party).

        SECTION 9.9.    WAIVER OF JURY TRIAL.    EACH OF THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE BANKS HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

        SECTION 9.10.    Survival.    All indemnities set forth herein shall
survive the execution and delivery of this Agreement and the other Loan
Documents and the making and repayment of the Loans hereunder.

        SECTION 9.11.    Domicile of Loans.    Subject to the provisions of
Article VIII, each Bank may transfer and carry its Loans at, to or for the
account of any domestic or foreign branch office, subsidiary or affiliate of
such Bank.

        SECTION 9.12.    Limitation of Liability.    No claim may be made by the
Borrower or any other Person acting by or through Borrower against the
Administrative Agent, the Syndication Agent or any Bank or the affiliates,
directors, officers, employees, attorneys or agent of any of them for any
punitive damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement or by the other Loan Documents, or any act, omission or event
occurring in connection therewith; and the Borrower hereby waives, releases and
agrees not to sue upon any claim for any such damages, whether or not accrued
and whether or not known or suspected to exist in its favor.

        SECTION 9.13.    Recourse Obligation.    This Agreement and the
Obligations hereunder are fully recourse to the Borrower. Notwithstanding the
foregoing, no recourse under or upon any obligation, covenant, or agreement
contained in this Agreement shall be had against any officer, director,
shareholder or employee of the Borrower, except in the event of fraud or
misappropriation of funds on the part of such officer, director, shareholder or
employee.

        SECTION 9.14.    Confidentiality.    Each of the Administrative Agent,
the Syndication Agent, the Joint Lead Arrangers, the Joint Bookrunners, the
Fronting Bank and the Banks understands that some of the information furnished
to it pursu-

93

--------------------------------------------------------------------------------



ant to this Agreement and the other Loan Documents may be received by it prior
to the time that such information shall have been made public, and each of the
Administrative Agent, the Syndication Agent, the Joint Lead Arrangers, the Joint
Bookrunners, the Fronting Bank and the Banks hereby agrees that it will keep all
Information (as defined below) received by it confidential except that the
Administrative Agent, Syndication Agent, the Joint Lead Arrangers, the Joint
Bookrunners, the Fronting Bank and each Bank shall be permitted to disclose
Information (i) only to such of its officers, directors, employees, agents,
auditors and buyers as need to know such information in connection with this
Agreement or any other Loan Document and who will be advised of the confidential
nature of such Information; (ii) to any other party to this Agreement; (iii) to
a proposed Assignee or Participant in accordance with Section 9.6 hereof,
provided such Person agrees in writing to keep such Information confidential on
terms substantially similar to this Section 9.14; (iv) to the extent required by
applicable law and regulations or by any subpoena or other legal process; (v) to
the extent requested by any bank regulatory authority or other regulatory
authority or self-regulatory organization; (vi) to the extent such information
becomes publicly available other than as a result of a breach of this Agreement;
(vii) to the extent the Borrower shall have consented to such disclosure or
(viii) in connection with any legal or other enforcement proceeding in
connection with any Loan Document or any of the transaction contemplated
thereby. For the purposes of this Section, "Information" means all information
received from the Borrower or its respective officers, directors, employees,
agents, auditors, lawyers and Affiliates relating to the Borrower or any of its
Subsidiaries or Affiliates (including Investment Affiliates) or any of their
respective businesses other than information that is generally available to the
public. In the event of any required disclosure of Information, any Person
required to maintain the confidentiality of such Information as provided in this
Section 9.14 agrees to use reasonable efforts to inform the Borrower as promptly
as practicable of the circumstances and the Information required to be disclosed
to the extent not prohibited by applicable law.

        SECTION 9.15.     Intentionally Omitted.    

        SECTION 9.16.    No Bankruptcy Proceedings.    Each of the Borrower, the
Banks, the Administrative Agent, the Joint Lead Arrangers and the Joint
Bookrunners hereby agrees that it will not institute against any Designated
Lender or join any other Person in instituting against any Designated Lender any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding
under any federal or state bankruptcy or similar law, until the later to occur
of (i) one year and one day after the payment in full of the latest maturing
commercial paper note issued by such Designated Lender and (ii) the Maturity
Date.

        SECTION 9.17.    USA Patriot Act.    Each Bank hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the "Act"), it is required
to obtain, verify and record information that identifies the Borrower, which
information

94

--------------------------------------------------------------------------------



includes the name and address of the Borrower and other information that will
allow such Bank to identify the Borrower in accordance with the Act.

95

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

    iSTAR FINANCIAL INC., a Maryland corporation
 
 
By:
 


--------------------------------------------------------------------------------

        Name:           Title:  

S-1

--------------------------------------------------------------------------------





QuickLinks


REVOLVING CREDIT AGREEMENT
TABLE OF CONTENTS
